Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 1 of 111            FILED
                                                                    2020 Nov-16 AM 10:23
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                        EXHIBIT A
     Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 2 of 111

MARK MASSINGILL                                                                         September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                                    1–4
                                                 Page 1                                                    Page 3
·1· · · · ·UNITED STATES DISTRICT COURT                   ·1· · · · · · · · · · · EXHIBITS
· · · ·FOR THE NORTHERN DISTRICT OF ALABAMA               ·2· · · · · · · · · · · · · · · · · · · · ·PAGE
·2· · · · · · · · SOUTHER DIVISION
                                                          ·3· ·Plaintiff's Exhibit No. 1..............12
·3
                                                          ·4· ·Plaintiff's exhibit No. 2..............12
·4· ·JAMES JOHNSON, JR., and
· · ·ERICKA JOHNSON,                                      ·5· ·Plaintiff's Exhibit No. 3..............44
·5                                                        ·6· ·Plaintiff's Exhibit No. 4..............73
· · ·Plaintiffs,                                          ·7· ·Plaintiff's Exhibit No. 5..............73
·6
                                                          ·8· ·Plaintiff's Exhibit No. 6.............109
· · ·vs.· · · · · · · · · · · · ·2:18-CV-01835-MHH
·7                                                        ·9· ·Plaintiff's Exhibit No. 7.............135

· · ·ABF FREIGHT SYSTEM, INC.,                            10· ·Plaintiff's Exhibit No. 8.............151
·8· ·and MARK MASSINGILL,                                 11· ·Plaintiff's Exhibit No. 9.............158
·9· ·Defendants.
                                                          12· ·Plaintiff's Exhibit No. 10............165
10
                                                          13· ·Plaintiff's Exhibit No. 11............172
11
12                                                        14
13· · · · · DEPOSITION OF MARK MASSINGILL                 15· ·Defendant's Exhibit No. 1.............180
14                                                        16
15
                                                          17
16
                                                          18· · · · · · · · · · · --oOo--
17· · · · The deposition of MARK MASSINGILL was
18· · ·taken before Kayla Wilson, CCR, as                 19
19· · ·Commissioner, on September 11, 2019, by            20
20· · ·the Plaintiffs, commencing at 9:00 a.m.,           21
21· · ·in the office of Carr Allison, in
                                                          22
22· · ·Birmingham, Alabama, pursuant to the
23· · ·stipulations set forth herein.                     23


                                                 Page 2                                                    Page 4
·1· · · · · · · ·A P P E A R A N C E S                    ·1· · · · · S T I P U L A T I O N S
·2                                                        ·2· · · It is hereby stipulated by and between
·3· ·FOR THE PLAINTIFFS:
                                                          ·3· ·counsel that the deposition of MARK
·4· · · · · Jason M. Baer, Attorney at Law
                                                          ·4· ·MASSINGILL may be taken on the date of
· · · · · · Baer Law, LLC
                                                          ·5· ·time specified and in the action
·5· · · · · 3000 Kingman Street, Suite 200
· · · · · · Metairie, LA 70006                            ·6· ·denominated herein before Kayla Wilson, as
·6                                                        ·7· ·Commissioner.
·7· ·FOR THE DEFENDANTS:                                  ·8· · · It is further stipulated that all
·8· · · · · Tom Oliver, Attorney at Law
                                                          ·9· ·objections are assignment of grounds,
· · · · · · Carr Allison
                                                          10· ·except as to the form of the question, are
·9· · · · · 100 Vestavia Parkway
· · · · · · Birmingham, Alabama 35216                     11· ·reserved until the time of the trial.

10                                                        12· · · It is further stipulated that the
11                                                        13· ·signature to and reading of the deposition
12· · · · · · · · · · · --oOo--                           14· ·by the witness are waived, the deposition
13
                                                          15· ·to have the same force and effect as
14
                                                          16· ·though full compliance is had with all
15
16· · · · · · · · · · · ·INDEX                            17· ·laws and rules for court relating to

17                                                        18· ·taking depositions.
18· · · · · · · · · · · · · · · · · · · · ·PAGE           19· · · It is further stipulated that notice of
19· ·Examination by MR. BAER.................5            20· ·filing this deposition is hereby waived.
20· ·Examination by MR. OLIVER.............172
                                                          21· · · · · · · · · --oOo--
21· ·Further Examination by MR. BAER.......195
                                                          22
22· ·Further Examination by MR. OLIVER.....202
23                                                        23



                                                                                     800.211.DEPO (3376)
                                                                                     EsquireSolutions.com           YVer1f
   Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 3 of 111



                                             Page 5                                                 Page 7
·1· · · · · · · · D E P O S I T I O N                  ·1· · · Q· · Okay.· Let's get started.· Please
·2· · · · · · · · · MARK MASSINGILL                    ·2· · state your full name for the record.
·3· · was sworn (affirmed) and testified as follows:   ·3· · · A· · Mark Eugene Massingill.
·4· · · · · · · · · · EXAMINATION                      ·4· · · Q· · Where did you grow up?
·5· · · BY MR. BAER:                                   ·5· · · A· · In Georgia.
·6· · · Q· · My name is Jason Baer.· I represent       ·6· · · Q· · All right.· What's your current
·7· · James and Ericka Johnson in a motor vehicle      ·7· · address?
·8· · collision that happened on October 26, 2016.     ·8· · · A· ·                             , Lafayette,
·9· · I'm here today to take your deposition.· Your    ·9· · Georgia,
10· · lawyers are present.· The court reporter is      10· · · Q· · All right.· Have you ever lived in
11· · present.· I'm essentially just going to be       11· · Alabama?
12· · asking you questions.· You're under oath to      12· · · A· · Yes.
13· · tell the truth, okay?                            13· · · Q· · Okay.· When did you live in Alabama?
14· · · A· · Okay.                                     14· · · A· · From '92 to I believe 2010.
15· · · Q· · You understand that?                      15· · · Q· · All right.· Just because Tom is in
16· · · A· · Yes.                                      16· · here; are you an Auburn fan too?
17· · · Q· · Okay.· When I say tell the truth,         17· · · A· · No.
18· · that's the truth under the penalty of perjury    18· · · Q· · Okay.· I like you already.· And give
19· · as if you're before a judge and jury, you        19· · me your social security number.· I only want
20· · understand that?                                 20· · to publish the last four on the record.
21· · · A· · Yes.                                      21· · · A· · XXX-XX          .
22· · · Q· · One of the most important things about    22· · · Q· · All right, my man.· Do you own the
23· · this deposition that I cannot stress enough is   23· · house you live in now?
                                             Page 6                                                 Page 8
·1· · that if you do not understand one of my          ·1· · · A· · Yes.
·2· · questions, it's very important that you tell     ·2· · · Q· · Are you aware of any tax liens against
·3· · me you don't understand the question, okay?      ·3· · you?
·4· · · A· · Okay.                                     ·4· · · A· · No.
·5· · · Q· · The reason for that is if you answer      ·5· · · Q· · All right.· How long have you lived in
·6· · the question, you're bound by that testimony,    ·6· · Georgia where you currently live?
·7· · okay?                                            ·7· · · A· · Where I currently live?
·8· · · A· · Okay.                                     ·8· · · Q· · Yeah.· How long have you lived in the
·9· · · Q· · Okay.· You're doing a great job right     ·9· · state of Georgia?· Let's start there.
10· · now, but try and verbalize your responses.· At   10· · · A· · Nine, ten years.
11· · points in this deposition it's going to become   11· · · Q· · All right.· And tell me a little bit
12· · very conversational.· I need you to verbalize    12· · about your education.· Last grade you
13· · yes and no and answer as opposed to shaking      13· · completed in school, backwards.
14· · your head or nodding.                            14· · · A· · I got a degree at Jacksonville State
15· · · The court reporter needs to take everything    15· · University.
16· · that we say down in a question and answer        16· · · Q· · All right.· What's your degree in?
17· · format; do you understand that?                  17· · · A· · Computer information systems.
18· · · A· · Yes.                                      18· · · Q· · All right.· So I know already that
19· · · Q· · Okay.· Are you taking any medications     19· · you're smarter than me.· Computer information
20· · that would prevent you from being able to        20· · systems.· What made you want to be a truck
21· · understand my questions and answer them          21· · driver?
22· · truthfully today?                                22· · · A· · Well, it paid more than where I was
23· · · A· · No.                                       23· · working at before.
   Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 4 of 111



                                            Page 9                                               Page 11
·1· · · Q· · Okay.· And when did you start being a    ·1· · · A· · Yes.
·2· ·truck driver; when did you get a CDL -- strike   ·2· · · Q· · I want you to explain to the jury,
·3· ·that.                                            ·3· ·what is a Class A driver's license; what does
·4· · · Let's be clear.· When did you get your CDL?   ·4· ·that mean?
·5· · · A· · Let's see, I believe it was              ·5· · · A· · I don't know exactly what it means.
·6· ·February 18, 2015.                               ·6· · · Q· · Okay.· And I see another endorsement
·7· · · Q· · Do you have a copy of it on you?· Or     ·7· ·for a double or triple trailer.
·8· ·I'm sorry, do you have it on you, your CDL?      ·8· · · A· · Yes.
·9· · · A· · Yes.                                     ·9· · · Q· · That means you can pull a double
10· · · Q· · Can I see it?· I've just been handed a   10· ·trailer?
11· ·copy of a Georgia commercial driver's license    11· · · A· · Yes.
12· ·of Mark Eugene Massingill, issue date is         12· · · Q· · Or a triple trailer; yes?
13· ·February 6, 2015.· Driver's license number       13· · · A· · Well, we don't pull triples.
14· ·                                                 14· · · Q· · Okay.· You can also pull an X tanker;
15· · · · · ·MR. OLIVER:· For the record, we          15· ·is that right?
16· ·produced a copy of it for production.            16· · · A· · Yes.
17· · · Q· · (By Mr. Baer) I see you have             17· · · Q· · Okay.· With hazardous materials; yeah?
18· ·restriction for corrective lenses; is that       18· · · A· · Yes.
19· ·correct?                                         19· · · Q· · Okay.· On October 26, 2016, were you
20· · · A· · Yes.                                     20· ·pulling a single trailer or a double trailer?
21· · · Q· · Okay.· I see you have glasses on right   21· · · A· · Single.
22· ·now.· When you drive, do you use glasses or do   22· · · Q· · Okay.· I'm going to get a copy of that
23· ·you use contact lenses?                          23· ·driver's license and attach it as Exhibit 1.
                                           Page 10                                               Page 12
·1· · · A· · Contact lenses.                          ·1· ·I'm going attach the deposition notice as
·2· · · Q· · Were you wearing contact lenses on       ·2· ·Exhibit 2.
·3· ·October 26, 2016?                                ·3· · · · · ·(Plaintiff's Exhibit Nos 1 and 2 were
·4· · · A· · Yes.                                     ·4· · · · · ·marked for identification.)
·5· · · Q· · Okay.· You have a Class A commercial     ·5· · · · · ·MR. OLIVER:· We'll make a copy on the
·6· ·driver's license, correct?                       ·6· ·break.
·7· · · A· · Yes.                                     ·7· · · Q· · (By Mr. Baer) Have you ever served in
·8· · · Q· · Okay.· There's going to be some times    ·8· ·the military?
·9· ·during this deposition where I ask you to        ·9· · · A· · Yes.
10· ·explain to me like you're going to explain to    10· · · Q· · All right.· Thank you for your
11· ·the jury.· You understand that this case is      11· ·service.· Which branch?
12· ·going to trial sometime around April of 2020.    12· · · A· · United States Coast Guard.
13· · · Have you been advised of that?                13· · · Q· · Okay.· When did you get out of the
14· · · A· · No.                                      14· ·Coast Guard?
15· · · Q· · Okay.· Well, you'll be testifying in     15· · · A· · I don't remember the exact date.· It
16· ·front of a jury.· So if you hear me say that,    16· ·was --
17· ·I know there's no jury in this room, but if      17· · · Q· · Ballpark it for me.
18· ·you say something different at trial than you    18· · · A· · August of '92.
19· ·say today, I'm going to be able to read what     19· · · Q· · All right.· What type of discharge did
20· ·you said in your deposition, okay?               20· ·you have?
21· · · So I don't want to confuse you.· Everyone     21· · · A· · Honorable.
22· ·in this room can tell there's no jury in here;   22· · · Q· · Again, thank you.· Kind of crazy we're
23· ·you understand that?                             23· ·all here on 9/11 too.
   Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 5 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         13–16
                                           Page 13                                               Page 15
·1· · · · · ·MR. OLIVER:· Right.                      ·1· · · Q· · Okay.· So it's an internal driving
·2· · · Q· · (By Mr. Baer) I know.· I've got to       ·2· ·school.· It wasn't a driving school and then
·3· ·fly.· Let's talk a little bit about your         ·3· ·you got placed at ABF or applied for a job at
·4· ·driving history.· I want to start with since     ·4· ·ABF?
·5· ·you've been a commercial driver, which is        ·5· · · · · ·MR. OLIVER:· Object to the form.· You
·6· ·since February 18th of 2015, right, that         ·6· ·can answer.
·7· ·that's when you received your CDL and were       ·7· · · Q· · (By Mr. Baer) Let me back up.· So
·8· ·able to drive commercial vehicles, correct?      ·8· ·before February 6, 2015, when you got your
·9· · · A· · That's when I got hired, yes.            ·9· ·commercial driver's license, is it your
10· · · Q· · That's when you got your driver's        10· ·testimony that your brother or brother-in-law
11· ·license, right?                                  11· ·worked there at ABF?
12· · · A· · I believe you said it was.               12· · · A· · Yes.
13· · · Q· · Right.· Is that the same day you got     13· · · Q· · Okay.
14· ·hired or is that the same day you got your       14· · · A· · My brother.
15· ·driver's license?                                15· · · Q· · And did your brother-in-law approach
16· · · A· · I believe it got issued on --            16· ·you -- your brother or brother-in-law?
17· · · Q· · On February 6?                           17· · · A· · My brother.
18· · · A· · -- February 6.                           18· · · Q· · Okay.· So your brother worked for ABF,
19· · · Q· · 2015?                                    19· ·correct?
20· · · A· · And I got hired the 18th.                20· · · A· · Correct.
21· · · Q· · And when you got hired, you got hired    21· · · Q· · Okay.· Did your brother approach you
22· ·by ABF?                                          22· ·about going to work for ABF or did you say, I
23· · · A· · Yes.                                     23· ·want to go to work for ABF; how did it work?
                                           Page 14                                               Page 16
·1· · · Q· · Okay.· Just want to make sure.· And      ·1· · · · · ·MR. OLIVER:· Object to the form.
·2· ·what was the date of that, you said, when you    ·2· · · Q· · (By Mr. Baer) All right.· Tell me how
·3· ·got hired?                                       ·3· ·you came to work at ABF.· I am just trying to
·4· · · A· · February 18th --                         ·4· ·streamline, buddy.· My flight don't leave
·5· · · Q· · Okay.                                    ·5· ·until 4:00 o'clock.· I will sit here until
·6· · · A· · -- 2015.                                 ·6· ·then.· Go ahead.
·7· · · Q· · All right.· When you went to ABF --      ·7· · · · · ·MR. OLIVER:· He worked on the docks
·8· ·how did you get placed at ABF or how did you     ·8· ·for them before he became a driver.· So that's
·9· ·find that job?                                   ·9· ·what has got him confused.
10· · · A· · My brother worked there.                 10· · · Q· · (By Mr. Baer) Okay.· Let's back up.
11· · · Q· · Okay.· And before you went to ABF, I     11· ·Let's start from scratch, my man.
12· ·assume you went to driving school; is that       12· · · When did you started working for ABF
13· ·right?                                           13· ·whether or not you were a janitor or any other
14· · · A· · I was on the dock, yes.· They sent me    14· ·type of job?· You tell me.· When did you start
15· ·to will driving school.                          15· ·working for ABF?
16· · · Q· · Yeah, that's what I'm asking you.· You   16· · · A· · I believe it was September of '14.
17· ·went to driving school; where did you go to      17· · · Q· · All right.· September of 2014.· How
18· ·driving school?                                  18· ·did you come to work for ABF initially?
19· · · A· · Fort Smith, Arkansas.                    19· · · A· · My brother said, hey, if you need a
20· · · Q· · All right.· What's the name of the       20· ·part-time job, there's an opening on the dock.
21· ·school?                                          21· · · Q· · All right.· So September 2014, you
22· · · A· · I'm not sure.· I believe it's ABF        22· ·start working on the dock, right?· What does
23· ·driving school.                                  23· ·that mean?


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
   Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 6 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         17–20
                                           Page 17                                               Page 19
·1· · · A· · Taking freights off the trailers,        ·1· · · Q· · Okay.
·2· ·loading it onto other trailers.                  ·2· · · A· · -- of truck.· Hooking up of the
·3· · · Q· · All right.· What type of freight?        ·3· ·tractor and trailer.· Hooking up doubles.
·4· · · A· · It varies.                               ·4· ·Backing up, moving gears, and then road
·5· · · Q· · All right.· Give me examples.            ·5· ·driving.
·6· · · A· · It could have been a pallet of coffee,   ·6· · · Q· · Before February of 2015, did you ever
·7· ·could be a pallet of lodge.· It could be a       ·7· ·have any experience as a professional truck
·8· ·roll of carpet.                                  ·8· ·driver?
·9· · · Q· · So ABF delivered a variety of cargo,     ·9· · · A· · No.
10· ·right?                                           10· · · Q· · Would you consider yourself to be a
11· · · A· · Correct.                                 11· ·professional truck driver as we sit here
12· · · Q· · And it didn't matter to you what the     12· ·today?
13· ·cargo was.· They said, Mark, load this cargo     13· · · A· · Yes.
14· ·on this truck, take the cargo off of this        14· · · Q· · Would you have considered yourself to
15· ·truck, right?                                    15· ·be a professional truck driver in October of
16· · · A· · Yes.                                     16· ·2016?
17· · · Q· · Okay.· What made you want to go get      17· · · A· · Yes.
18· ·your CDL?                                        18· · · Q· · Okay.· So most people sitting on this
19· · · A· · Increase in pay.                         19· ·jury have driver's license, right?· So explain
20· · · Q· · Okay.· So from September of 2014 until   20· ·to them what is different about truck driving
21· ·February of 2015, did you work on the dock?      21· ·school versus going to the DMV to get a
22· · · A· · Yes.                                     22· ·driver's license?
23· · · Q· · Okay.· And then February of 2015, you    23· · · A· · I guess the stuff I listed.· The
                                           Page 18                                               Page 20
·1· ·decide you want to get your commercial           ·1· ·hooking up of trailers.· You know, the driving
·2· ·driver's license because you want to make more   ·2· ·through turns, signals, changing of lanes,
·3· ·money?                                           ·3· ·getting off of the interstate, getting on the
·4· · · A· · Yes.                                     ·4· ·interstate, doing this with the truck, speeds.
·5· · · Q· · Okay.· How -- when you approached --     ·5· · · Q· · Of the four weeks at the driving
·6· ·did you approach ABF about becoming a            ·6· ·school that ABF sent you to, how much of that
·7· ·commercial driver or did they approach you?      ·7· ·four weeks was sent in the classroom actually
·8· · · A· · I believe they approached me.            ·8· ·learning as opposed to the practical things
·9· · · Q· · Okay.· And I want you to explain to      ·9· ·you just discussed?
10· ·the jury how did ABF train you to become a       10· · · A· · I don't remember.
11· ·commercial driver for its company.               11· · · Q· · Okay.· Am I correct in saying that
12· · · A· · They sent me to a driving school.        12· ·there was, in fact, a classroom portion of
13· · · Q· · And that was the one in Arkansas?        13· ·that four weeks where there was an instructor
14· · · A· · Yes.· Fort Smith, Arkansas.              14· ·that explained to you things that would be
15· · · Q· · Do you remember the name of the          15· ·needed --
16· ·driving school?                                  16· · · A· · Yes.
17· · · A· · I do not.· I believe it was under the    17· · · Q· · ·-- in order for you to get a
18· ·University of Arkansas.                          18· ·commercial driver's license and be a
19· · · Q· · How long was that driving school?        19· ·professional truck driver?
20· · · A· · Four weeks.                              20· · · A· · Yes.
21· · · Q· · What type of training did you receive    21· · · Q· · Were there training videos or was it
22· ·at that driving school?                          22· ·just you got a book, you had to read it, and
23· · · A· · Inspection --                            23· ·you took a test?


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
   Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 7 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         21–24
                                           Page 21                                               Page 23
·1· · · A· · I believe both.                          ·1· · · A· · Yes.
·2· · · Q· · Okay.· And did you do that part --       ·2· · · Q· · The tractors that you learned on, were
·3· ·that instructional part with that instructor     ·3· ·they standard or automatic transmission?
·4· ·at the school before you did any of the          ·4· · · A· · Standard.
·5· ·practical driving test?                          ·5· · · Q· · Had you ever driven a standard
·6· · · A· · Yes.                                     ·6· ·transmission before you went to commercial
·7· · · Q· · Okay.· When you did the driving test,    ·7· ·driving school?
·8· ·did somebody ride around with you?               ·8· · · A· · Yes.
·9· · · A· · Yes.                                     ·9· · · Q· · When did you learn standard
10· · · Q· · And we're still at driving school,       10· ·transmission?
11· ·just so we're clear, okay?· So when you were     11· · · A· · Probably 1979 or 1980.
12· ·at driving school, did somebody ride around      12· · · Q· · All right.· And what did you learn on;
13· ·with you?                                        13· ·how many gears was it?
14· · · A· · Yes.                                     14· · · A· · It was three.
15· · · Q· · Were you graded, scored?                 15· · · Q· · Three gears, huh?· All right.· What
16· · · A· · Not that I know of.                      16· ·was different about the standard transmission
17· · · Q· · Okay.                                    17· ·of a tractor-trailer; how many speeds did it
18· · · A· · It was -- give me a second.· I think     18· ·have?
19· ·they call it counseled after every time you      19· · · A· · 10.
20· ·drive, the person riding with you, you go into   20· · · Q· · 10?· Did every tractor-trailer that
21· ·a room, they say this is what you did right.     21· ·you drove since 2015 have a 10 speed
22· ·This is something you need to work on.           22· ·transmission?
23· · · Q· · So after each time, you did -- would     23· · · A· · Yes.
                                           Page 22                                               Page 24
·1· ·you call it a test; would you agree with me?     ·1· · · Q· · When you went to driving school, did
·2· ·Can you and I get on the same term with when     ·2· ·they -- let's see here -- strike that.
·3· ·you go out and you're with a supervisor, what    ·3· · · So driving school would have been the four
·4· ·would you call that?· I would call it a          ·4· ·weeks before you got your commercial driver's
·5· ·driving test; what would you call it?            ·5· ·license in February of 2015 or is there a gap?
·6· · · A· · I wouldn't call it a test.               ·6· · · A· · That's a gap.
·7· · · Q· · Okay.                                    ·7· · · Q· · Okay.· Let's talk about driving
·8· · · A· · A ride along.                            ·8· ·school -- the dates you went to driving school
·9· · · Q· · Okay.· Let's call it a ride along. I     ·9· ·in Arkansas; what were those?
10· ·just want to get on the same page with you.      10· · · A· · I don't recall.
11· ·So when a supervisor at the driving school ABF   11· · · Q· · Okay.· How much time passed from the
12· ·sent you to is in the tractor with you, we       12· ·time you finished driving school until the
13· ·call that a ride along?                          13· ·time you got your CDL?
14· · · A· · Okay.                                    14· · · A· · A couple of months.
15· · · Q· · Is that right?                           15· · · Q· · Okay.· What did you do during that
16· · · A· · Yes.                                     16· ·time?
17· · · Q· · Okay.· So during the ride alongs, the    17· · · A· · Worked on the dock.
18· ·supervisor sits in the front seat with you in    18· · · Q· · Okay.· So you were still working on
19· ·the tractor?                                     19· ·the dock?
20· · · A· · Yes.· He seats in the passenger seat,    20· · · A· · Yes.
21· ·yes.                                             21· · · Q· · Why was that?
22· · · Q· · The passenger seat.· You're driving,     22· · · A· · I had to setup to take the test with
23· ·right?                                           23· ·the State of Georgia.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
   Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 8 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         25–28
                                           Page 25                                               Page 27
·1· · · Q· · Okay.· When you say the test, are you    ·1· · · A· · Three parts.
·2· ·talking about the CDL test?                      ·2· · · Q· · All right.· Explain to me, what are
·3· · · A· · Yes.                                     ·3· ·those three parts?
·4· · · Q· · Okay.· Did you have to fill out an       ·4· · · A· · Inspection.
·5· ·application for that; what goes into that?       ·5· · · Q· · Second?
·6· · · A· · You have to go online and then they'll   ·6· · · A· · The second part is a -- how do I
·7· ·give you a test date.· And then show up with     ·7· ·explain it?· Task in a parking lot.· Like,
·8· ·your -- you have like a -- for better word, a    ·8· ·maybe backing up or parallel parking the
·9· ·learner's permit -- CDL learner's permit, but    ·9· ·trailer -- the tractor and trailer, you know.
10· ·you got to go take a test with them.             10· ·They have different tests.
11· · · Q· · You get the CDL learner's permit after   11· · · Q· · Okay.· So all those would be in a
12· ·you graduate truck school?                       12· ·parking lot, like park within these lines?
13· · · A· · No.· You get it before.                  13· · · A· · Yes.
14· · · Q· · Okay.· So you get the CDL permit,        14· · · Q· · Okay.· Make sure your blinker works
15· ·which enables you to drive a tractor-trailer     15· ·when you're parallel parking?
16· ·while you're in driving school?                  16· · · A· · Yes.
17· · · A· · Yes.                                     17· · · Q· · Check your mirrors?
18· · · Q· · Okay.· And that enables you, the         18· · · A· · Yes.
19· ·person who is trying to get a CDL, to drive a    19· · · Q· · Okay.· Did you work on turns?
20· ·tractor-trailer with a supervisor in the cab     20· · · A· · That could be one of them.
21· ·with you, right?                                 21· · · Q· · Okay.· Is it tests that wouldn't be
22· · · A· · Yes.                                     22· ·necessarily on a highway; they would be when
23· · · Q· · Okay.· After you graduate truck          23· ·you were trying to park or get the truck into
                                           Page 26                                               Page 28
·1· ·school, does that CDL permit allow you to        ·1· ·first gear to be able to leave a parking lot;
·2· ·drive a commercial vehicle such as a             ·2· ·is that --
·3· ·tractor-trailer without a supervisor?            ·3· · · A· · There's six tests.· I don't know if I
·4· · · A· · Not on the road, no.                     ·4· ·can recall them all.
·5· · · Q· · Okay.· So you can drive it in a          ·5· · · Q· · Six tests under the task part of the
·6· ·parking lot, but you can't go out on the road?   ·6· ·test or is it --
·7· · · A· · Correct.                                 ·7· · · A· · They pick two out of the six.
·8· · · Q· · Okay.· When you took the CDL test, was   ·8· · · Q· · Okay.· You don't know what those two
·9· ·that in February of 2015, the first time you     ·9· ·are when you go take the test?
10· ·took it, I'm sorry?                              10· · · A· · Right, you don't know what they are.
11· · · A· · No.                                      11· · · Q· · All right.· So you got the first part
12· · · Q· · Okay.· When is the first time you took   12· ·of the CDL test is the inspection.· The second
13· ·the CDL test?                                    13· ·part is task test.· There's six of them.· You
14· · · A· · I'm not sure.                            14· ·have to take two.· You don't know what those
15· · · Q· · Okay.                                    15· ·two are when you go take the test; yes?
16· · · A· · I believe it was December.               16· · · A· · Right.
17· · · Q· · Okay.· So December of 2014; yes?         17· · · Q· · Okay.· What's the third part of the
18· · · A· · Yes.                                     18· ·CDL test?
19· · · Q· · Okay.· December of 2014, the first       19· · · A· · Road test.
20· ·time you take the CDL test.· Did you pass or     20· · · Q· · Explain to me, what's a road test?
21· ·fail?                                            21· · · A· · You go out driving on the road.
22· · · A· · Failed.                                  22· · · Q· · All right.· Which of these three parts
23· · · Q· · Okay.· How many parts is the CDL test?   23· ·did you fail to pass the first time you took


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
   Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 9 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         29–32
                                           Page 29                                               Page 31
·1· ·the CDL test?                                    ·1· · · A· · I don't believe so, no.
·2· · · A· · Inspection.                              ·2· · · Q· · Okay.· Look, if you don't remember
·3· · · Q· · All right.· Explain to me what the       ·3· ·something, tell me you don't remember, you
·4· ·inspection portion of the CDL test is.           ·4· ·don't recall.· That's a perfectly fine answer,
·5· · · A· · That's where you -- for the test, you    ·5· ·okay?
·6· ·show them different parts, like where the air    ·6· · · A· · Okay.
·7· ·compressor is, the alternator, the engine,       ·7· · · Q· · I'm not trying to trick you, I
·8· ·check the lights, tires, pressures, stickers.    ·8· ·promise, all right?
·9· ·If you have fire extinguishers, different        ·9· · · A· · All right.
10· ·parts of the truck.                              10· · · Q· · You don't remember if you had any
11· · · Q· · Is this inspection portion of the CDL    11· ·moving violations before you got your CDL in
12· ·test, is it similar to the pre-trip inspection   12· ·the 10 years prior; is that fair?
13· ·that all professional truck drivers are          13· · · A· · Yes.
14· ·required to do out on the road in a commercial   14· · · Q· · Okay.· What about any motor vehicle
15· ·vehicle?                                         15· ·accidents in the 10 years before you got your
16· · · A· · Similar, yes.                            16· ·CDL?
17· · · Q· · Okay.· What's different about it?        17· · · A· · I don't remember.
18· · · A· · Touching stuff and you know, just more   18· · · Q· · All right.· Had your driver's license
19· ·verbal.                                          19· ·ever been suspended or revoked --
20· · · Q· · Okay.· But I mean, do you run through    20· · · A· · No.
21· ·the same things in the CDL portion of the test   21· · · Q· · Hold on.· Let me finish.· Had your
22· ·that you do in the pre-trip inspection before    22· ·driver's license ever been suspended or
23· ·you get out on a highway now?                    23· ·revoked before you got your commercial
                                           Page 30                                               Page 32
·1· · · A· · Yeah.· Pretty much, yes.                 ·1· ·driver's license?
·2· · · Q· · Okay.· All right.· What -- what was      ·2· · · A· · No.
·3· ·the process to get your CDL after you failed     ·3· · · Q· · Okay.· All right.· So no accidents, no
·4· ·the inspection portion of the initial CDL        ·4· ·citations in the 10 years before you got your
·5· ·test?                                            ·5· ·CDL, correct?
·6· · · A· · I had to reschedule.                     ·6· · · A· · Not that I remember.
·7· · · Q· · Did have you to undergo any other        ·7· · · Q· · Okay.· All right.· Did your vision
·8· ·training?                                        ·8· ·change in any way from the time that you were
·9· · · A· · No.                                      ·9· ·issued this Class A commercial driver's
10· · · Q· · Okay.· So you didn't go back to truck    10· ·license in February of 2015 until October 26
11· ·school and learn the stuff; you just learned     11· ·of 2016?
12· ·it on your own and retook the test?              12· · · A· · I don't remember.
13· · · A· · Right.                                   13· · · Q· · Okay.· You understand my question?
14· · · Q· · Okay.· Did you only have to take the     14· · · A· · Yes.
15· ·inspection portion or did you have to take all   15· · · Q· · Okay.· Who's your -- you see an
16· ·three parts again?                               16· ·ophthalmologist, an optometrist?· Just call it
17· · · A· · No.· Once you miss the inspection        17· ·an eye doctor, right?
18· ·part, you don't take the other part.             18· · · A· · Yeah.
19· · · Q· · Okay.· All right.· Let's briefly talk    19· · · Q· · Make it easy, man.
20· ·about just your driving record before you went   20· · · A· · I don't -- yes, I see one.
21· ·to driving school -- truck driving school.       21· · · Q· · All right.· Let's just call him the
22· ·Any citations for moving violations?· Let's do   22· ·eye doctor.· Who's your eye doctor?
23· ·in the 10 years beforehand.                      23· · · A· · I can't remember his name.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 10 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         33–36
                                           Page 33                                               Page 35
·1· · · Q· · All right.· Where's he at?               ·1· · · When you were first hired by ABF to be a
·2· · · A· · North Georgia Eye Clinic.                ·2· ·professional commercial truck driver, what
·3· · · Q· · And he's a doctor that would tell you    ·3· ·state were you in?
·4· ·whether or not you need a different type of      ·4· · · A· · That I lived in?
·5· ·contact lenses that enables you to see better,   ·5· · · Q· · No.· When ABF hired you, where were
·6· ·correct?                                         ·6· ·you going to work out of as a professional
·7· · · A· · Yes.                                     ·7· ·commercial truck driver; what state?
·8· · · Q· · Okay.· Do you recall the last time you   ·8· · · A· · Tennessee.
·9· ·received a new contact prescription before       ·9· · · Q· · Okay.· So they were going to move you
10· ·October 26, 2016?                                10· ·to Tennessee so you could be a professional
11· · · A· · No.· No.                                 11· ·commercial truck driver?
12· · · Q· · Okay.· Look, I've read some answers to   12· · · · · ·MR. OLIVER:· Object to the form.
13· ·questions that you submitted and swore to,       13· · · Q· · (By Mr. Baer) Okay.· Why did you move
14· ·okay?                                            14· ·to Tennessee?
15· · · A· · Yeah.                                    15· · · · · ·MR. OLIVER:· Object to the form.
16· · · Q· · You didn't not see Mr. Johnson's         16· · · Q· · (By Mr. Baer) Did you move to
17· ·tractor-trailer when you made that left turn     17· ·Tennessee?
18· ·on October 6, 2016, did you?                     18· · · A· · No.
19· · · · · ·MR. OLIVER:· Object to the form.         19· · · Q· · Okay.· So explain to me and this jury
20· · · Q· · (By Mr. Baer) Let me ask you this:· On   20· ·how you lived in Georgia, but you were going
21· ·October 6, 2016, did you see Mr. Johnson's       21· ·to operate out of ABF's terminal in Tennessee?
22· ·tractor-trailer before you made the left turn    22· ·Because that don't make any sense to anybody,
23· ·striking the rear of his trailer?                23· ·so please explain that to me.
                                           Page 34                                               Page 36
·1· · · A· · Yes.                                     ·1· · · A· · It's like an hour drive there.
·2· · · Q· · Okay.· Your vision wasn't impaired to    ·2· · · Q· · Okay.· So every morning, you would get
·3· ·any way to where you didn't see it, correct?     ·3· ·up and you would drive an hour to Tennessee?
·4· · · A· · Yes.                                     ·4· · · A· · Yes.
·5· · · Q· · You saw the tractor-trailer, you made    ·5· · · Q· · All right.· Now we're cooking with
·6· ·the left turn, and you struck the rear of the    ·6· ·gas.· All right.· Does ABF have a terminal in
·7· ·trailer, correct?                                ·7· ·Georgia?
·8· · · A· · Yes.                                     ·8· · · A· · Yes.
·9· · · Q· · Okay.· There's certain parts of this     ·9· · · Q· · Okay.· Why did they want you to
10· ·I'm going to try and streamline, okay?· If you   10· ·operate or start your day every day out of
11· ·don't agree with me, tell me.· We can do baby    11· ·Tennessee?
12· ·steps and I will lay all the foundation like     12· · · A· · That's the terminal that hired me.
13· ·Tom wants and we can move real slow, okay?       13· · · Q· · Okay.· Did you have an option or
14· · · A· · Okay.                                    14· ·that's where they put you?
15· · · Q· · All right.· Just so the record is        15· · · · · ·MR. OLIVER:· Object to the form.
16· ·clear, ABF is the only company before            16· · · Q· · (By Mr. Baer) You can answer.· It was
17· ·October 26, 2016, in which you operated a        17· ·a perfectly fine question.· Go ahead.· Don't
18· ·commercial -- professional commercial truck      18· ·worry, Tom and I are going to jar back and
19· ·driver, correct?                                 19· ·forth all day.· You want to clear it up, go
20· · · A· · Yes.                                     20· ·ahead.
21· · · Q· · Okay.· And that was in Georgia or was    21· · · · · ·MR. OLIVER:· Just tell him why you
22· ·it in Alabama when you began being a -- strike   22· ·drove out of the Chattanooga terminal.
23· ·that.                                            23· · · · · ·THE WITNESS:· That's the terminal


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 11 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         37–40
                                           Page 37                                              Page 39
·1· ·where I got hired.· That's the terminal that     ·1· ·your CDL?
·2· ·sent me to school to come drive there.           ·2· · · A· · Yes.
·3· · · · · ·MR. OLIVER:· Is that where you worked    ·3· · · Q· · Okay.· And you showed it to him?
·4· ·on the dock?                                     ·4· · · A· · Yes.
·5· · · · · ·THE WITNESS:· That's where I worked on   ·5· · · Q· · Okay.· The same CDL that we've
·6· ·the dock.                                        ·6· ·attached today as Exhibit 1?
·7· · · Q· · (By Mr. Baer) Okay.· So the entire       ·7· · · A· · Yes.
·8· ·time when you worked for ABF, whether you were   ·8· · · Q· · Okay.· Did you have any type of
·9· ·on the dock or you were driving a commercial     ·9· ·medical conditions when you went to see the
10· ·tractor-trailers, you operated out of the        10· ·doctor that was ABF approved that would have
11· ·Chattanooga, Tennessee terminal, fair?           11· ·affected your ability to drive a commercial
12· · · A· · Yes.                                     12· ·vehicle in any way in your opinion?
13· · · Q· · All right.· I believe you told me that   13· · · A· · No.
14· ·from your house in Georgia to Tennessee, the     14· · · Q· · Okay.· Were you prescribed any
15· ·ABF terminal in Tennessee, that's about an       15· ·medications from the time that you obtained
16· ·hour drive?                                      16· ·your CDL in February of 2015 through October
17· · · A· · Yes.                                     17· ·of 2016?
18· · · Q· · Okay.· And if it's an hour drive         18· · · A· · Yes.
19· ·there, can we agree that it's an hour drive      19· · · Q· · Okay.· What medications were you
20· ·back?                                            20· ·prescribed?· And look, just so we're clear,
21· · · A· · Yes.                                     21· ·I'm only talking about February of 2015 until
22· · · Q· · All right.· We can agree on some         22· ·October 26 of 2016.
23· ·things.· All right.· When you began working      23· · · A· · I was prescribed -- I'm trying to
                                           Page 38                                              Page 40
·1· ·for ABF terminal as a professional truck         ·1· ·remember.· I believe it was
·2· ·driver out of its Chattanooga terminal, did      ·2· ·hyrdochlorthiazide.
·3· ·ABF send you to a doctor for a physical          ·3· · · Q· · What was that for?
·4· ·examination?                                     ·4· · · A· · Blood pressure.
·5· · · A· · Yes.                                     ·5· · · Q· · Okay.· So you were taking blood
·6· · · Q· · Okay.· Did ABF pick that doctor or did   ·6· ·pressure medication?
·7· ·you pick that doctor?                            ·7· · · A· · Yes.
·8· · · A· · They give you a choice of a couple of    ·8· · · Q· · Okay.· So you were taking blood
·9· ·places you can go.                               ·9· ·pressure medication?
10· · · Q· · When you went to that doctor, he         10· · · A· · Yes.
11· ·physically examined you?                         11· · · Q· · What else?
12· · · A· · Yes.                                     12· · · A· · Amlodipine besylate, something like
13· · · Q· · Okay.· You filled out an application     13· ·that, blood pressure.
14· ·or some type of -- strike that.                  14· · · Q· · Okay.· So you took another blood
15· · · You filled out some type of questionnaire     15· ·pressure medicine, right?
16· ·about prior medical history when you went and    16· · · A· · Levothyroxine.
17· ·got that examination?                            17· · · Q· · What's that for?
18· · · A· · Yes.                                     18· · · A· · Thyroid.
19· · · Q· · At the time you had that examination,    19· · · Q· · All right.· Were you taking these two
20· ·did you tell him that your CDL required you to   20· ·blood pressure medications and thyroid
21· ·wear corrective lenses?                          21· ·medications at the time of October 26, 2016?
22· · · A· · I don't remember.                        22· · · A· · I don't know.
23· · · Q· · Okay.· Did he ask to see a copy of       23· · · Q· · Okay.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com         YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 12 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         41–44
                                           Page 41                                               Page 43
·1· · · A· · I did some -- I got back in the gym at   ·1· · · A· · Yes, I believe so.
·2· ·some point during that time and I had a blood    ·2· · · Q· · Okay.· What type of documentation did
·3· ·pressure thing at home.· They said keep track    ·3· ·you have to submit to ABF, if any, when you
·4· ·of it, see how it goes.· So at some point        ·4· ·filled out its application for -- or to become
·5· ·during that time, I stopped taking it.           ·5· ·a professional commercial truck driver?
·6· · · Q· · Did you get back on it?                  ·6· · · A· · I don't remember.
·7· · · A· · This year.                               ·7· · · Q· · Okay.· I'm going to show you a copy of
·8· · · Q· · Okay.· So at some point between          ·8· ·new ABF application for employment.· And take
·9· ·February of 2015 and October 26, 2016, if I      ·9· ·a look at it.· I'm not going to ask you many
10· ·understand your testimony correctly, you got     10· ·questions about it.· The question I have is
11· ·off all three of the medications you just        11· ·just is this the new ABF application for
12· ·testified to?                                    12· ·employment that you filled out applying to be
13· · · A· · Yes.                                     13· ·a professional commercial truck driver?
14· · · Q· · Okay.· If I'm understanding your         14· · · A· · Yes.
15· ·testimony correctly, that means you would not    15· · · Q· · Okay.· All right.· I'm going to attach
16· ·have been taking any prescription medications    16· ·that as 3.· Let me just identify the Bates
17· ·as of October 26, 2016?                          17· ·pages.
18· · · A· · Right.                                   18· · · · · ·MR. OLIVER:· Let me see that when you
19· · · Q· · Okay.· Your blood pressure medication,   19· ·get through with it.· I got a different one,
20· ·was it prescribed to you for any type of blood   20· ·so I think you handed me a different set.
21· ·flow issues in your legs?                        21· · · · · ·MR. BAER:· Okay.
22· · · A· · No.                                      22· · · · · ·MR. OLIVER:· This one is DT city, the
23· · · Q· · Okay.· Have you ever had diabetes?       23· ·one you handed me.· This one is dock work.
                                           Page 42                                               Page 44
·1· · · A· · No.                                      ·1· ·These are two different applications just for
·2· · · Q· · Okay.· When you went to work for ABF     ·2· ·whatever it is worth.· Which one did you want
·3· ·before you became a truck driver in February     ·3· ·him to look at?
·4· ·of 2015, you filled out an employment            ·4· · · · · ·MR. BAER:· The one for commercial
·5· ·application, correct?                            ·5· ·truck driving.· Do we have that one?
·6· · · A· · Yes.                                     ·6· · · · · ·MR. OLIVER:· This is dock work.· It
·7· · · Q· · Okay.· All right.· I assume everything   ·7· ·says up here what the interest is he is
·8· ·you wrote in on that employment application      ·8· ·applying for.
·9· ·was true, right?                                 ·9· · · Q· · (By Mr. Baer) I'm glad I didn't
10· · · A· · Yes.                                     10· ·mention the Bates numbers yet.· That would
11· · · Q· · You didn't lie to ABF, in other words,   11· ·have been confusing.· So flip through this and
12· ·when you filled out the application?             12· ·tell me if this is a complete copy of the
13· · · A· · No.                                      13· ·application, to the best of your knowledge,
14· · · Q· · Okay.· So is it safe to assume that      14· ·that you filled out to become a commercial
15· ·everything you put in your employment            15· ·truck driver for ABF.
16· ·application with ABF is true and accurate?       16· · · · · ·(Plaintiff's Exhibit No. 3 was marked
17· · · A· · Yes.                                     17· · · · · ·for identification.)
18· · · Q· · Okay.· When you switched from working    18· · · A· · Yes.
19· ·on a dock -- working on the dock in the          19· · · Q· · All right.· When you went to work for
20· ·Chattanooga terminal and wanted to become a      20· ·ABF, did ABF require you to do any on-the-job
21· ·professional commercial truck driver for ABF,    21· ·training before it allowed to go out on the
22· ·did you have to fill out another job             22· ·road as a professional commercial truck driver
23· ·application?                                     23· ·on its behalf?


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 13 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         45–48
                                           Page 45                                               Page 47
·1· · · A· · I'm not sure what you're asking.         ·1· · · A· · Yes.
·2· · · Q· · Okay.· So you remember how you told me   ·2· · · Q· · You decide you want to become a
·3· ·that when you went to truck driving school,      ·3· ·professional truck driver for ABF, right?
·4· ·you did some training in the classroom, and a    ·4· · · A· · Yes.
·5· ·practical test; do you remember that?            ·5· · · Q· · ABF sends you to truck driving school
·6· · · A· · Yes.                                     ·6· ·in Arkansas, correct?
·7· · · Q· · Okay.· And then you remember you told    ·7· · · A· · Yes.
·8· ·me when you went to get your CDL, you did the    ·8· · · Q· · During that time period, you get a
·9· ·same thing, right?· You had a written test and   ·9· ·driving permit to operate a commercial
10· ·then you had a practical driving test; do you    10· ·vehicle, correct?
11· ·recall that?                                     11· · · A· · Yes.
12· · · A· · Right.                                   12· · · Q· · Okay.· And then in February of --
13· · · Q· · All right.· So when you went to work     13· ·well, in May of 2014, you fill out an
14· ·at ABF as a professional truck driver on its     14· ·application to become a commercial truck
15· ·behalf, did ABF do any training with you         15· ·driver?
16· ·before you operated on the highways as a         16· · · A· · Yes.
17· ·professional truck driver on its behalf?         17· · · Q· · And that's what we've attached as
18· · · A· · Yes.                                     18· ·Exhibit 3?
19· · · Q· · Okay.· So let's talk about the ABF       19· · · A· · Yes.
20· ·training.· We on the same page?                  20· · · Q· · Okay.· And then ABF hires you at its
21· · · A· · Maybe.                                   21· ·Chattanooga terminal to become a professional
22· · · Q· · Okay.· So February -- go ahead. I        22· ·truck driver on its behalf when?
23· ·mean, explain it to me.                          23· · · A· · February 18th.
                                           Page 46                                               Page 48
·1· · · A· · I'm not -- they sent me to the driving   ·1· · · Q· · Of 2015?
·2· ·school.                                          ·2· · · A· · 2015.
·3· · · Q· · Okay.· So right --                       ·3· · · Q· · Okay.
·4· · · · · ·MR. OLIVER:· I think his question is     ·4· · · A· · Right.
·5· ·once you get out of driving school and before    ·5· · · Q· · So the job application that's in front
·6· ·you start driving their trucks, did they put     ·6· ·of you attached as Plaintiff's Exhibit 3 and
·7· ·you through any kind of other training?          ·7· ·Bates ABF154 to 160, the application was dated
·8· · · · · ·THE WITNESS:· Yes.                       ·8· ·May 2nd, 2014; you see?
·9· · · Q· · (By Mr. Baer) Okay.· Explain to me       ·9· · · A· · Yes.
10· ·what ABF did to train you before you went out    10· · · Q· · Okay.· What took so long from May of
11· ·and drove a commercial vehicle on its behalf,    11· ·2014 when you filled out the application to
12· ·whether that be in the classroom or a            12· ·become a professional truck driver at ABF
13· ·practical driving test or training.              13· ·until you began being a commercial truck
14· · · A· · What they did -- Chattanooga, for the    14· ·driver for ABF in February of 2015?
15· ·first couple of weeks is they put me in the      15· · · A· · One, you have to wait on school to
16· ·truck with somebody to show me around            16· ·open up.
17· ·Chattanooga.· There are several roads where      17· · · Q· · Okay.· There are certain times in
18· ·bridges are too low and you wouldn't know it     18· ·which the Arkansas trucking driving school
19· ·before you went down it to kind of --            19· ·enables new students?
20· · · Q· · Okay.· So let's just back up.· I just    20· · · A· · Yes.
21· ·want to recap for right now, okay, so you --     21· · · Q· · Okay.· So now we're going back to
22· ·on the dock at the Chattanooga terminal for      22· ·February of 2015 at ABF.· So the first thing
23· ·ABF, right?                                      23· ·ABF does is you ride around with someone from


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 14 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         49–52
                                           Page 49                                               Page 51
·1· ·ABF to become familiar with Chattanooga,         ·1· ·began delivering cargo in a tractor-trailer
·2· ·correct?                                         ·2· ·for ABF sometime around the beginning of March
·3· · · A· · Yes.                                     ·3· ·of 2015?
·4· · · Q· · Okay.· When you ride around to become    ·4· · · A· · Yes.
·5· ·familiar with Chattanooga, are you in a          ·5· · · Q· · Okay.· So when you began delivering
·6· ·tractor-trailer, a tractor?                      ·6· ·cargo out of ABF out of its Chattanooga
·7· · · A· · Tractor-trailer.                         ·7· ·terminal in March of 2015, did you only drive
·8· · · Q· · Okay.· Are you driving it?               ·8· ·commercial tractor-trailers on behalf of ABF
·9· · · A· · Yes.                                     ·9· ·inside of Tennessee?
10· · · Q· · Okay.· And how many times did you        10· · · A· · I don't know.· I don't remember.
11· ·drive around Chattanooga to become familiar      11· · · Q· · Okay.· All right.· When is the first
12· ·with it in a tractor-trailer with somebody       12· ·time -- and I don't need an exact date, okay?
13· ·from ABF showing you the city?                   13· ·I need a time frame from March of 2015 to
14· · · A· · I believe it was -- if I remember        14· ·October 26 of 2016 that you believe ABF had
15· ·correctly, about two weeks.                      15· ·you driving a commercial tractor-trailer
16· · · Q· · Okay.· So that would put us sometime     16· ·outside of the state of Tennessee.
17· ·around beginning of March, correct?              17· · · A· · I don't know.· It's -- I worked the
18· · · A· · Yes.                                     18· ·dock and then after you work the dock,
19· · · Q· · Okay.· Did you do any other driving of   19· ·sometimes they would send you out.· So with it
20· ·a commercial tractor-trailer for ABF out of      20· ·being at the corner of the Tennessee, Georgia,
21· ·their Chattanooga terminal from February 18th    21· ·Alabama, I could have -- you know, it could
22· ·to roughly two weeks, beginning of March; did    22· ·have been the very next week or it might have
23· ·you do anything else other than drive around     23· ·been two weeks.

                                           Page 50                                               Page 52
·1· ·the city and become familiar with it?            ·1· · · Q· · Okay.
·2· · · A· · Yes.                                     ·2· · · A· · So I don't know when.· They just send
·3· · · Q· · Okay.· What did you do?                  ·3· ·you out and around.
·4· · · A· · Worked the dock.                         ·4· · · Q· · So when you began driving a commercial
·5· · · Q· · Okay.· So when it comes to driving a     ·5· ·tractor-trailer for ABF after you did the ride
·6· ·commercial tractor-trailer for ABF, the first    ·6· ·around to become familiar with the city of
·7· ·two weeks you were employed there, part of the   ·7· ·Chattanooga, you were free to deliver freight
·8· ·time, you were riding around the city of         ·8· ·and cargo in a tractor-trailer wherever ABF
·9· ·Chattanooga in a commercial tractor-trailer      ·9· ·told you they needed you to do that?
10· ·with somebody from the ABF terminal, correct?    10· · · A· · Yes.
11· · · A· · Yes.                                     11· · · Q· · Because of the location of
12· · · Q· · Okay.· After those two weeks of the      12· ·Chattanooga, you believe it may have been to
13· ·ride around with somebody from ABF, then         13· ·locations outside of the state of Tennessee,
14· ·what's the next step on training that ABF        14· ·correct?
15· ·provided to you before you went out on the       15· · · A· · Yes.
16· ·highways as a professional commercial truck      16· · · Q· · Okay.· So in March of 2015, were you
17· ·driver?                                          17· ·still working on the dock; was your sole job
18· · · A· · That was it.                             18· ·at ABF to be a professional commercial truck
19· · · Q· · Okay.· So two weeks, you're familiar     19· ·driver?
20· ·with Chattanooga, and you're out on the road     20· · · A· · No.· My bid was on the dock then.
21· ·delivering cargo, correct?                       21· · · Q· · Okay.· What does that mean, a bid?
22· · · A· · Yes.                                     22· · · A· · They put up jobs and the person with
23· · · Q· · All right.· Is it safe to say that you   23· ·the most seniority picks and they go down.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 15 of 111



                                           Page 53                                               Page 55
·1· · · Q· · When they pull up jobs -- I am not --    ·1· ·driving a commercial tractor-trailer, we agree
·2· ·is that for operating a commercial vehicle for   ·2· ·that's around March of 2015, correct?
·3· ·ABF or is that part of the dock?                 ·3· · · A· · Correct.
·4· · · A· · Both.                                    ·4· · · Q· · And during that time, you were also
·5· · · Q· · Okay.· All right.· So I need to break    ·5· ·working on the dock, correct?
·6· ·this down, all right?· Bear with me.· So March   ·6· · · A· · Correct.
·7· ·of 2015 during your employment at ABF, part of   ·7· · · Q· · Okay.· So you were working on the dock
·8· ·the time that you were working on any given      ·8· ·and you're driving commercial tractor-trailers
·9· ·day would have been spent working on the dock    ·9· ·at the directive of ABF, correct?
10· ·and the other part would have been driving a     10· · · A· · Correct.
11· ·commercial vehicle; is that correct?             11· · · Q· · Okay.· You don't remember what
12· · · A· · Yes.                                     12· ·percentage you were working on the dock and
13· · · Q· · Okay.· What percentage of your time in   13· ·what percentage you were driving the
14· ·the beginning of March of 2015 when ABF          14· ·commercial tractor-trailers on behalf of ABF,
15· ·allowed you to drive one of its commercial       15· ·correct?
16· ·tractor-trailers on its behalf was spent         16· · · A· · Correct.
17· ·between doing that and working on the dock?      17· · · Q· · Okay.· It varied by week, correct?
18· · · A· · I don't know.                            18· · · A· · Yes.
19· · · Q· · All right.· How many jobs a week or      19· · · Q· · Okay.· I should be able to get that
20· ·assignments a week would you get from ABF to     20· ·information from ABF, correct?
21· ·deliver cargo from its terminal in Chattanooga   21· · · A· · Yes.
22· ·to another location around the tame of March     22· · · Q· · Okay.· Did that change at any time
23· ·of 2015; you do one a week, one every other      23· ·between March of 2015 and October 26 of 2016?

                                           Page 54                                               Page 56
·1· ·day, it varied?                                  ·1· · · A· · Yes.
·2· · · A· · It varied.                               ·2· · · Q· · Okay.· When did you stop working on
·3· · · Q· · Okay.· It varied between what; you       ·3· ·the dock at ABF?
·4· ·might get one a week?                            ·4· · · A· · I don't know.
·5· · · A· · I might get one a week, I might get      ·5· · · Q· · Okay.
·6· ·five a week.                                     ·6· · · A· · You'd have to pull that.
·7· · · Q· · Okay.· When you get more than one a      ·7· · · Q· · Christmas of 2015, were you still
·8· ·week, would it be more than one trip in one      ·8· ·working on the dock at ABF?
·9· ·day or would it be one trip over one day and     ·9· · · A· · I don't know.
10· ·then one trip over another day that week?        10· · · Q· · Okay.· When is your birthday?
11· · · A· · It'd be one per day.                     11· · · A· ·                 .
12· · · Q· · Okay.· And you're saying it could have   12· · · Q· · Okay.· September 7th of 2015, were you
13· ·been one to five trips driving a commercial      13· ·still working on the dock or were you just
14· ·vehicle on behalf of ABF?                        14· ·driving a commercial vehicle for ABF?
15· · · A· · Yes.                                     15· · · A· · I don't know.
16· · · Q· · At any time between -- well, how long    16· · · Q· · All right.· You can't give me an idea
17· ·did this -- strike that.                         17· ·of how many months before ABF turned you loose
18· · · When you would make trips for ABF around      18· ·and said all you're going to do is drive a
19· ·the time of March of 2015, how far would they    19· ·commercial vehicle for us?
20· ·let you deliver the cargo that it wanted you     20· · · · · ·MR. OLIVER:· Object to the form.
21· ·to deliver to other terminals or vendors s?      21· · · Q· · (By Mr. Baer) Is that safe?· Either
22· · · A· · I don't know.                            22· ·you can or can't.· Can you tell me when --
23· · · Q· · Okay.· So when you first started         23· ·give me a ballpark of when you solely became a
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 16 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         57–60
                                           Page 57                                               Page 59
·1· ·professional truck driver for ABF and did not    ·1· ·collision on October 26, 2016, had you ever
·2· ·work on the dock anymore?                        ·2· ·been involved in any other type of collision
·3· · · A· · I can't.                                 ·3· ·while operating a commercial vehicle for ABF?
·4· · · · · ·MR. BAER:· Okay.· Do you need an         ·4· · · A· · Could repeat that for me?
·5· ·interrogatory or you need me to shoot you an     ·5· · · Q· · Okay.· Let me back up for a second.
·6· ·email with that?· I will do whatever you want.   ·6· ·Between March of 2015 and the day of this
·7· · · · · ·MR. OLIVER:· What do you mean?           ·7· ·collision on October 26, 2016, the only
·8· · · · · ·MR. BAER:· I want to know when he        ·8· ·company that you operated a commercial vehicle
·9· ·became a full-time professional commercial       ·9· ·for was ABF, correct?
10· ·truck driver for ABF and did not work on the     10· · · A· · Yes.
11· ·dock anymore.                                    11· · · Q· · Okay.· During that time and while you
12· · · · · ·MR. OLIVER:· We'll have to get that      12· ·were operating a commercial vehicle such as a
13· ·from ABF.                                        13· ·tractor-trailer at the direction and on behalf
14· · · · · ·MR. BAER:· Right.· Do you want -- what   14· ·of ABF, had you been involved in any other
15· ·I'm saying is I'm asking you I can do it         15· ·type of motor vehicle collision before
16· ·formally or you can just get it to me.           16· ·October 26, 2016?
17· · · · · ·MR. OLIVER:· I'll get it to you.         17· · · A· · You mean like out on the road?
18· · · · · ·MR. BAER:· Okay.                         18· · · Q· · Could be out on the road, could be in
19· · · · · ·THE WITNESS:· Can we take a minute?      19· ·a parking lot, anywhere.
20· · · · · ·MR. OLIVER:· Yeah, sur.                  20· · · A· · Yes.
21· · · · · ·(A recess was taken.)                    21· · · Q· · Okay.· Where was it; on the road, on a
22· · · Q· · (By Mr. Baer) You ready,                 22· ·highway, or in a parking lot?
23· ·Mr. Massingill?                                  23· · · A· · Parking lot.

                                           Page 58                                               Page 60
·1· · · A· · Yes.                                     ·1· · · Q· · Okay.· Tell me what happened -- well,
·2· · · Q· · You know you're still under oath,        ·2· ·strike that.
·3· ·correct?                                         ·3· · · When was that?
·4· · · A· · Right.                                   ·4· · · A· · I'm not sure of the date.
·5· · · Q· · The last question I asked you was a      ·5· · · Q· · That's okay.· How long before
·6· ·time breakdown from how much time you spent      ·6· ·October 26, 2016?
·7· ·being a commercial truck driver for ABF versus   ·7· · · A· · Probably a year and a half.
·8· ·working on the dock.· Do you recall that?        ·8· · · Q· · Okay.· So sometime in 2015, correct?
·9· · · A· · Yes.                                     ·9· · · A· · Yes.
10· · · Q· · And the answer is you can't, correct?    10· · · Q· · Okay.· And I believe I have the date,
11· · · A· · Right.                                   11· ·so I just wanted to know what happened.
12· · · Q· · Okay.· Is there a time when you did,     12· · · A· · I was pulling a trailer around from
13· ·in fact, become a full-time commercial truck     13· ·beside the building.
14· ·driver for ABF and no longer worked on the       14· · · Q· · What building?
15· ·dock?                                            15· · · A· · Our terminal building.
16· · · A· · Yes.                                     16· · · Q· · In Chattanooga?
17· · · Q· · Okay.· When I say worked on the dock,    17· · · A· · In Chattanooga.
18· ·I'm talking about in any capacity; do you        18· · · Q· · Okay.· And what happened?
19· ·understand that?                                 19· · · A· · I clipped the grill of a truck that
20· · · A· · Yes.                                     20· ·was beside -- sitting in front of the
21· · · Q· · Okay.· When you started driving          21· ·maintenance shop.
22· ·commercial vehicles at the direction of ABF      22· · · Q· · Another ABF vehicle?
23· ·and on its behalf until the time of this         23· · · A· · Yes.

                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 17 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         61–64
                                           Page 61                                               Page 63
·1· · · Q· · Was it a tractor-trailer?                ·1· · · Q· · Did you have to report that 2015
·2· · · A· · Yes.                                     ·2· ·collision to your supervisor at ABF?
·3· · · Q· · Was anybody in it?                       ·3· · · A· · Yes.
·4· · · A· · No.                                      ·4· · · Q· · Who was your supervisor?
·5· · · Q· · Were you backing up or going forward?    ·5· · · A· · Anthony O'Neal.
·6· · · A· · Forward.                                 ·6· · · Q· · Anthony who?
·7· · · Q· · Were you making a turn?                  ·7· · · A· · O'Neal.
·8· · · A· · Yes.                                     ·8· · · Q· · Was Anthony O'Neal your supervisor at
·9· · · Q· · A right or left?                         ·9· ·the time of the October 26, 2016, collision
10· · · A· · Left.                                    10· ·with Mr. Johnson?
11· · · Q· · So sometime in 2015 at the ABF           11· · · A· · I'm not sure.
12· ·terminal -- strike that.                         12· · · Q· · Okay.· We'll get to that.· So in the
13· · · At the time of this prior collision in 2015   13· ·2015 collision at the ABF terminal in
14· ·at the ABF terminal, were you operating a        14· ·Chattanooga, you had to report that to your
15· ·tractor-trailer?                                 15· ·supervisor, Anthony O'Neal, correct?
16· · · A· · I'm sorry, repeat that.                  16· · · A· · Yes.
17· · · Q· · In other words, you weren't driving a    17· · · Q· · Okay.· When you reported that to your
18· ·forklift; you weren't driving a personal         18· ·supervisor, what happened next?
19· ·vehicle?· The question is were you operating a   19· · · A· · He took a statement.
20· ·commercial tractor-trailer at the time of the    20· · · Q· · A written statement?
21· ·collision at the ABF terminal in 2015?           21· · · A· · I can't remember.· I can't remember.
22· · · A· · Yes.                                     22· ·I don't know if it was written or verbal.
23· · · Q· · Yes?                                     23· · · Q· · Okay.· Did you hand write what
                                           Page 62                                               Page 64
·1· · · A· · Yes.                                     ·1· ·happened?
·2· · · Q· · Okay.· And you struck another ABF        ·2· · · A· · I don't remember.
·3· ·commercial tractor-trailer while making a left   ·3· · · · · ·MR. BAER:· That's something I'd like
·4· ·turn?                                            ·4· ·produced.
·5· · · A· · Yes.                                     ·5· · · · · ·MR. OLIVER:· I don't think it exists.
·6· · · Q· · Okay.· Was the tractor-trailer in        ·6· · · · · ·MR. BAER:· Okay.· I've got a running
·7· ·front of you -- the tractor-trailer that yo      ·7· ·tab, buddy.
·8· ·struck, was it in front of you and you were      ·8· · · Q· · (By Mr. Baer) Was there anybody with a
·9· ·trying to go around it making the left turn?     ·9· ·recorder there that recorded that statement?
10· · · A· · Yes.                                     10· · · A· · Not that I know.
11· · · Q· · Okay.· What part of the ABF              11· · · Q· · Okay.· Would you agree with me that
12· ·tractor-trailer did you strike in this 2015      12· ·the way in which the 2015 collision you were
13· ·collision?                                       13· ·involved in at the ABF terminal in Chattanooga
14· · · A· · The front grill.                         14· ·was similar, outside of the location of the
15· · · Q· · Of the tractor?                          15· ·impact, as the October 26, 2016, collision
16· · · A· · Yes.                                     16· ·with Mr. Johnson?
17· · · Q· · Okay.· And just so we're clear and the   17· · · · · ·MR. OLIVER:· Object to the form.· You
18· ·jury is clear, the tractor is part of the        18· ·can answer.
19· ·18-wheeler that you sit in and drive, correct?   19· · · · · ·THE WITNESS:· Yes.
20· · · A· · Yes.                                     20· · · Q· · (By Mr. Baer) Would you agree with me
21· · · Q· · And the trailer is what you hook onto    21· ·at that the 2015 collision at the ABF terminal
22· ·the tractor and pull, correct?                   22· ·where you were operating a commercial
23· · · A· · Yes.                                     23· ·tractor-trailer and you struck another


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 18 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         65–68
                                           Page 65                                               Page 67
·1· ·commercial tractor-trailer, you were making a    ·1· ·commercial tractor-trailer on behalf of ABF,
·2· ·left turn?                                       ·2· ·correct?
·3· · · A· · Yes.                                     ·3· · · A· · Correct.
·4· · · Q· · Okay.· Would you agree with me that      ·4· · · Q· · And sometime in 2015 while you were
·5· ·the October 26, 2016, collision with             ·5· ·operating that commercial tractor-trailer for
·6· ·Mr. Johnson's tractor-trailer, that you were     ·6· ·ABF, you made a left turn and struck another
·7· ·also making a left turn?                         ·7· ·ABF commercial tractor-trailer at the
·8· · · A· · Yes.                                     ·8· ·terminal, correct?
·9· · · Q· · Okay.· Can we agree that the collision   ·9· · · A· · Correct.
10· ·while operating an ABF commercial                10· · · Q· · Okay.· After that collision at the ABF
11· ·tractor-trailer and the collision of             11· ·terminal in Chattanooga in 2015, you spoke to
12· ·October 26, 2016, both involved you making a     12· ·your supervisor about how that collision
13· ·left turn while operating a commercial vehicle   13· ·happened, correct?
14· ·such as a tractor-trailer for ABF?               14· · · A· · Correct.
15· · · A· · Yes.                                     15· · · Q· · And you, sir, gave a statement to your
16· · · Q· · Okay.· After the 2015 collision, you     16· ·supervisor; you just don't recall if that
17· ·gave a statement to your supervisor, Anthony     17· ·statement was oral or written, correct?
18· ·O'Neal, you just don't recall if it was oral     18· · · A· · Correct.
19· ·or written, correct?                             19· · · Q· · After you gave that statement to your
20· · · A· · Correct.                                 20· ·supervisor, which you testified was the first
21· · · Q· · Okay.· After you gave the statement to   21· ·thing you did after the collision in 2015, did
22· ·Mr. O'Neal for the collision involving the       22· ·your supervisor or anyone from ABF require you
23· ·left turn in 2015, what did ABF require you to   23· ·to do any additional training; yes or no?
                                           Page 66                                               Page 68
·1· ·do from a training perspective, if anything?     ·1· · · A· · No.
·2· · · A· · I don't remember anything.               ·2· · · Q· · No?· Okay.· You didn't have to watch
·3· · · Q· · Okay.· So ABF didn't make you go         ·3· ·any instructional videos?
·4· ·through any additional training about how to     ·4· · · A· · No.
·5· ·make left turns without hitting other            ·5· · · Q· · Did you report that to the Department
·6· ·commercial tractor-trailers?                     ·6· ·of Motor Vehicles?
·7· · · · · ·MR. OLIVER:· Object to the form.         ·7· · · A· · No.
·8· · · Q· · (By Mr. Baer) Is that right?             ·8· · · Q· · Did you report that collision in 2015
·9· · · · · ·MR. OLIVER:· You can answer.             ·9· ·to the DOT?
10· · · · · ·THE WITNESS:· Yes.                       10· · · A· · No.
11· · · Q· · (By Mr. Baer) Okay.· Would you agree     11· · · Q· · Okay.· Do you know if ABF reported
12· ·with me that ABF, after the collision            12· ·that collision to the DOT?
13· ·involving another ABF tractor-trailer in 2015,   13· · · A· · I don't know.
14· ·did not require you to do any additional         14· · · Q· · Okay.· What is your understanding of
15· ·training; yes or no?                             15· ·your obligation as a truck driver to report
16· · · A· · On --                                    16· ·any motor vehicle collisions to the DOT that
17· · · Q· · Say it again?                            17· ·you were involved in?
18· · · A· · Repeat that question.                    18· · · A· · My understanding is once we call
19· · · Q· · Okay.                                    19· ·the -- I don't have an obligation as far as I
20· · · A· · So I'm clear.                            20· ·understand.
21· · · Q· · We've established through your           21· · · Q· · Okay.· And you believe you don't have
22· ·testimony that in 2015, you -- at the            22· ·an obligation because the police aren't called
23· ·Chattanooga terminal, you were operating a       23· ·out because it happened on ABF property?


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
   Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 19 of 111

MARK MASSINGILL                                                                September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                        69–72
                                           Page 69                                             Page 71
·1· · · A· · Correct.                               ·1· · · Q· · All right.· Would you agree with me
·2· · · Q· · ABF didn't require you to complete     ·2· ·that the Federal Motor Carrier safety
·3· ·another road test with a supervisor present    ·3· ·regulations are in place for the safety of the
·4· ·after the 2015 collision at its terminal --    ·4· ·public that's going to be on the highways in
·5· · · A· · No.                                    ·5· ·the United States with professional truck
·6· · · Q· · ·-- correct?                           ·6· ·drivers such as yourself?
·7· · · A· · No.                                    ·7· · · · · ·MR. OLIVER:· Object to the form.· You
·8· · · Q· · I'm going to jump back for a second.   ·8· ·can answer.
·9· ·When you began your employment as a commercial ·9· · · · · ·THE WITNESS:· Yes.
10· ·truck driver with ABF, were you provided any   10· · · Q· · (By Mr. Baer) Okay.· Do you believe
11· ·documentation by ABF?                          11· ·the October 26, 2016, collision that you were
12· · · A· · What do you mean?                      12· ·involved in with Mr. Johnson could have been
13· · · Q· · Okay.· Did ABF provide you -- strike   13· ·prevented by yourself?
14· ·that.                                          14· · · A· · Yes.
15· · · When you began operating as a professional  15· · · Q· · Okay.· Do you believe that a
16· ·truck driver for ABF, were you provided with a 16· ·professional truck driver is expected to meet
17· ·copy of the Federal Motor Carrier safety       17· ·a higher standard of performance than the
18· ·regulations?                                   18· ·average driver.
19· · · A· · The green book, yes.                   19· · · · · ·MR. OLIVER:· Object to the form.
20· · · Q· · Say that again?                        20· · · · · ·MR. BAER:· What's the problem with the
21· · · A· · Yes.                                   21· ·question?
22· · · Q· · Okay.· What is your understanding of   22· · · · · ·MR. OLIVER:· It doesn't define higher
23· ·what the Federal Motor Carrier safety          23· ·standard.
                                           Page 70                                             Page 72
·1· ·regulations are?                                ·1· · · · · ·MR. BAER:· Take that up with ABF
·2· · · A· · My understanding?                       ·2· ·because I'm reading from their handbook.
·3· · · Q· · Yes, sir.                               ·3· · · · · ·MR. OLIVER:· It's okay.
·4· · · A· · They're just the regulations of         ·4· · · Q· · (By Mr. Baer) Okay.· Did you get a
·5· ·commercial truck driving.                       ·5· ·copy of this driver's handbook when you
·6· · · Q· · Okay.· Did ABF explain to you the       ·6· ·started working for ABF?
·7· ·significance or the importance of the Federal   ·7· · · A· · Yes.
·8· ·Motor Carrier safety regulations for            ·8· · · Q· · Did you read it?
·9· ·professional truck drivers such as yourself?    ·9· · · A· · Yes.· We went over it in school.
10· · · A· · We went over it at school.              10· · · Q· · Did you read it cover to cover?
11· · · Q· · Okay.· Did you go over all of the       11· · · A· · Yes, at school.
12· ·Federal Motor Carrier safety regulations in     12· · · Q· · Okay.· You read the whole thing?
13· ·school?                                         13· · · A· · As far as I remember, we went through
14· · · A· · I don't recall.                         14· ·the whole thing.
15· · · Q· · Okay.· Have you ever read the Federal   15· · · Q· · Did you raise any questions with ABF
16· ·Motor Carrier safety regulations; you,          16· ·about things in the handbook that you didn't
17· ·personally?                                     17· ·understand?
18· · · A· · No.                                     18· · · A· · I don't remember.
19· · · Q· · Okay.· Do you feel that it is           19· · · Q· · Okay.· Do you recall signing an
20· ·important for you as a professional truck       20· ·acknowledgment that you read and understood
21· ·driver to be familiar with the Federal Motor    21· ·this handbook?
22· ·Carrier safety regulations?                     22· · · A· · I don't remember if we signed a paper
23· · · A· · Yes, to be familiar.                    23· ·or not.


                                                                             800.211.DEPO (3376)
                                                                             EsquireSolutions.com         YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 20 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         73–76
                                           Page 73                                               Page 75
·1· · · Q· · Let me show you a document.              ·1· · · Q· · And you signed the bottom of that
·2· · · A· · Okay.                                    ·2· ·document attesting to that, correct?
·3· · · Q· · First off, I'm going to attach a copy    ·3· · · A· · Yes.
·4· ·of the handbook which is Bates ABF Freight       ·4· · · Q· · Would you agree with me that it was
·5· ·System 301 through 353 that I was provided       ·5· ·your responsibility to comply with all of the
·6· ·with this morning as Plaintiff's Exhibit 4.      ·6· ·company policies in this driver handbook?
·7· · · I'm going to show you a document that is      ·7· · · A· · Yes.
·8· ·titled Training Receipt and it is Bates          ·8· · · Q· · Okay.· And that you attested on this
·9· ·labeled ABF Freight System 106.                  ·9· ·document that you were responsible to comply
10· · · Is that your signature at the bottom of the   10· ·with all these company policies, correct?
11· ·document I just handed you?                      11· · · A· · Yes.
12· · · · · ·(Plaintiff's Exhibit Nos 4 and 5 were    12· · · Q· · Okay.· So you're familiar with all the
13· · · · · ·marked for identification.)              13· ·company policies in the handbook, correct?
14· · · A· · Yes.                                     14· ·I'm not going to ask you to memorialize and
15· · · Q· · And you signed that document on          15· ·testify to them, but you're familiar with
16· ·October 17, 2014, correct?                       16· ·them, right?
17· · · A· · Yes.                                     17· · · A· · Yes.· I've looked through them.
18· · · Q· · Would you please read for me number      18· · · Q· · Right.· And that's what you told ABF?
19· ·one.                                             19· · · A· · Correct.· Right.
20· · · A· · I have received a copy of the Federal    20· · · Q· · Okay.· So if you didn't understand
21· ·Motor Carrier safety regulation pocketbook       21· ·what was in this handbook, you wouldn't have
22· ·detailing federal safety regulations as          22· ·signed the document I'm going to attach as
23· ·prescribed by the U.S. Department of             23· ·Exhibit 5 titled Training Receipt and marked
                                           Page 74                                               Page 76
·1· ·Transportation in Title 49 of the US Code of     ·1· ·-- Bates labeled as ABF Freight 106 if you
·2· ·Federal Regulations, Part 390 through 399. I     ·2· ·didn't understand the information and policies
·3· ·understand I am responsible to comply with all   ·3· ·contained in the ABF employee handbook,
·4· ·Federal Motor Carrier safety regulations.        ·4· ·certainly you would not have signed and dated
·5· · · Q· · Do you see number four on the training   ·5· ·saying that you did, correct?
·6· ·receipt document in front of you?                ·6· · · · · ·MR. OLIVER:· Object to the form.· You
·7· · · A· · Yes.                                     ·7· ·can answer.
·8· · · Q· · Okay.· Will you please read that part    ·8· · · Q· · (By Mr. Baer) Okay.· I'll ask it
·9· ·to me.                                           ·9· ·another way.· I'm going to use the wording
10· · · A· · I have received a copy of the            10· ·since we're being like we're being here.· When
11· ·company's driver's handbook and will become      11· ·you signed this document that I have attached
12· ·thoroughly familiar with its contents.· This     12· ·as Exhibit 5, Training Receipt -- sir, when
13· ·handbook will remain property of the safety      13· ·you signed the documents that I've attached as
14· ·and security department, Fort Smith, Arkansas    14· ·Exhibit 5 that is titled training receipt, you
15· ·and will be returned if I leave the service of   15· ·understood that it was your duty as a
16· ·this company.· And I understand that I'm         16· ·professional truck driver for ABF that you
17· ·responsible to comply with all company           17· ·were responsible and understood that you were
18· ·policies.                                        18· ·responsible to comply with all the company
19· · · Q· · Is it your understanding after reading   19· ·policies, correct?
20· ·that document that you represented to ABF that   20· · · A· · Yes.
21· ·you read and understood the Federal Motor        21· · · Q· · Okay.· I'm going to read for you now
22· ·Carrier safety regulations?                      22· ·Page 6 -- a portion of Page 6 of the Driver
23· · · A· · Yes.                                     23· ·Handbook for Safety and Security of ABF


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 21 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         77–80
                                           Page 77                                               Page 79
·1· ·Freight.· I want you to tell me if you agree     ·1· · · Q· · Okay.· Are you familiar with the
·2· ·with it or disagree with it.· I'm assuming       ·2· ·accident review committee -- as a professional
·3· ·y'all have a copy of it.· Y'all provided me      ·3· ·truck driver for ABF, are you familiar with
·4· ·with a copy.· You printed this for me today.     ·4· ·the accident committee?
·5· ·I'm going through this document.                 ·5· · · A· · As the committee itself?
·6· · · · · ·MR. OLIVER:· Let's take a break.· Just   ·6· · · Q· · Yes, sir.
·7· ·so the witness can see it.                       ·7· · · A· · No.
·8· · · · · ·MR. BAER:· It's fine.                    ·8· · · Q· · That it exists?
·9· · · · · ·(A recess was taken.)                    ·9· · · A· · Oh, yes.
10· · · Q· · (By Mr. Baer) Mr. Massingill, you have   10· · · Q· · Do you know who makes up the accident
11· ·a copy of the handbook that is attached to the   11· ·review committee for ABF?
12· ·deposition as Exhibit 4 in front of you,         12· · · A· · No.
13· ·correct?                                         13· · · Q· · Okay.· I'm going to read from you --
14· · · A· · Correct.                                 14· ·strike that.
15· · · Q· · Did you have an opportunity to review    15· · · I'm going to read for you something from
16· ·this handbook today?· Did you get a chance to    16· ·the first paragraph of accident review
17· ·look through it while we took a break?           17· ·committee; do you see that at the top?
18· · · A· · I haven't looked through the whole       18· · · A· · Yes.
19· ·book, no.                                        19· · · Q· · I guess a little bit below the title
20· · · Q· · ABF produced this in response to a       20· ·section three.
21· ·request as the handbook that you acknowledged    21· · · A· · Yes.
22· ·that you would comply with as a professional     22· · · Q· · Okay.· The accident review committee
23· ·truck driver for ABF, okay?                      23· ·utilizes criteria established by the American
                                           Page 78                                               Page 80
·1· · · A· · Okay.                                    ·1· ·Trucking Association and the National Safety
·2· · · Q· · Okay.· And you signed a document,        ·2· ·Council, which asks one simple question when
·3· ·correct, attached as Exhibit 5 and Bates 106     ·3· ·determining preventability -- did the
·4· ·saying that you agreed and were responsible to   ·4· ·professional driver do everything reasonable
·5· ·comply with the provisions of this handbook,     ·5· ·to present the accident?· Did I read that
·6· ·correct?                                         ·6· ·correctly?· There's a question mark after
·7· · · A· · Correct.                                 ·7· ·that.· Did I read that correctly?
·8· · · Q· · Okay.· In order to comply with the       ·8· · · A· · Yes.
·9· ·provisions, you would agree with me that you     ·9· · · Q· · Okay.· Next paragraph, the concept of
10· ·have to be familiar with the provisions of the   10· ·preventability is based on the premise that
11· ·handbook, correct?                               11· ·the professional driver is expected to meet a
12· · · A· · Correct.                                 12· ·higher standard of performance than the
13· · · Q· · Okay.· I'd like you to flip to Page 6    13· ·average motorist; did I read that correctly?
14· ·of the handbook, which is ABF307.· Are you on    14· · · A· · Yes.
15· ·that page?                                       15· · · Q· · Would you agree with me as a
16· · · A· · Yes.                                     16· ·professional truck driver for ABF, that you
17· · · · · ·MR. OLIVER:· The Bates 307?              17· ·are expected to meet a higher standard of
18· · · · · ·MR. BAER:· Yes, sir.                     18· ·performance than the average motorist?
19· · · · · ·MR. OLIVER:· You've got it.· You're      19· · · · · ·MR. OLIVER:· Object to the form.
20· ·ahead of me.                                     20· · · · · ·MR. BAER:· What's the problem with the
21· · · Q· · (By Mr. Baer) Do you see at the top,     21· ·question, Tom?
22· ·document says accident review committee?         22· · · · · ·MR. OLIVER:· It doesn't define higher
23· · · A· · Yes.                                     23· ·standard.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 22 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         81–84
                                           Page 81                                               Page 83
·1· · · · · ·MR. BAER:· Okay.· That's something       ·1· · · A· · No.
·2· ·we'll take up with ABF.                          ·2· · · Q· · Do you believe that you, sir, while
·3· · · Q· · (By Mr. Baer) My question is do you,     ·3· ·you were driving an ABF commercial vehicle on
·4· ·sir, agree or disagree with ABF's policy from    ·4· ·October 26, 2016, were at fault for the
·5· ·its handbook that you, as a professional truck   ·5· ·collision?
·6· ·driver, are expected to meet a higher standard   ·6· · · A· · Yes.
·7· ·of performance than the average motorist?        ·7· · · Q· · Do you believe that on October 26,
·8· · · · · ·MR. OLIVER:· Same objection.· You can    ·8· ·2016, that you, as a professional truck
·9· ·answer.                                          ·9· ·driver, did everything that you could have
10· · · · · ·THE WITNESS:· Yes.                       10· ·done to avoid the collision?
11· · · Q· · (By Mr. Baer) Okay.· Would you agree     11· · · A· · No.
12· ·with me that the Federal Motor Carrier           12· · · Q· · In other words, you could have taken
13· ·regulations also holds professional truck        13· ·action that would have prevented the
14· ·drivers to a higher duty or higher standard of   14· ·October 26, 2016, collision, with Mr. Johnson,
15· ·performance than the average motorist?           15· ·but you chose to make the left turn, correct?
16· · · · · ·MR. OLIVER:· Object to the form.         16· · · A· · Correct.
17· · · · · ·MR. BAER:· You can answer.               17· · · Q· · Did you go before an accident review
18· · · · · ·MR. OLIVER:· Yeah, you can answer.       18· ·committee for the 2015 collision while you
19· · · · · ·THE WITNESS:· Yes.                       19· ·were operating a commercial tractor-trailer
20· · · Q· · (By Mr. Baer) Okay.· Would you agree     20· ·for ABF and made the left turn striking the
21· ·with me that the Federal Motor Carrier safety    21· ·other tractor-trailer owned by ABF?
22· ·regulations are in place for the safety of       22· · · A· · No.
23· ·motorists?                                       23· · · Q· · Did you go before an accident review
                                           Page 82                                               Page 84
·1· · · A· · Yes.                                     ·1· ·committee for the October 26, 2016, collision
·2· · · Q· · Okay.· Would you agree with me and       ·2· ·when you made the left turn and struck the
·3· ·ABF, from their handbook, that it is             ·3· ·rear of Mr. Johnson's trailer?
·4· ·self-evident that a professional truck driver    ·4· · · A· · No.
·5· ·should be able to assess the behavior of         ·5· · · Q· · Do you know why not?
·6· ·pedestrian and other drivers and recognize       ·6· · · A· · No.
·7· ·those actions which may create hazardous         ·7· · · Q· · Is the accident review committee
·8· ·conditions and take every reasonable measure     ·8· ·requested by you as the professional truck
·9· ·to avoid involvement in an accident; do you      ·9· ·driver or is that something ABF would have to
10· ·agree with that?                                 10· ·ask you to be a part of after a collision?
11· · · A· · Yes.                                     11· · · A· · I don't know the answer, but it
12· · · Q· · Okay.· I'm going to call your            12· ·wouldn't be requested by me.
13· ·attention to the third paragraph, the last       13· · · Q· · Okay.· Did ABF make a determination
14· ·sentence.· Do you agree with ABF and its         14· ·after the 2015 collision at the ABF terminal
15· ·employee handbook that a professional truck      15· ·that that collision was preventable?
16· ·driver such as yourself must take every          16· · · A· · Yes.
17· ·reasonable measure to deal safely with the       17· · · Q· · Okay.· Did ABF find that you, as a
18· ·illegal or unsafe acts of other drivers and      18· ·professional truck driver for ABF, were
19· ·pedestrians?                                     19· ·responsible for the 2015 collision at its
20· · · A· · Yes.                                     20· ·Chattanooga terminal?
21· · · Q· · Okay.· Do you believe that Mr. Johnson   21· · · A· · Yes.
22· ·on October 26, 2016, was performing an illegal   22· · · Q· · Were you reprimanded in any way by ABF
23· ·or unsafe act at the time of the collision?      23· ·following the 2015 collision at the ABF


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 23 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         85–88
                                           Page 85                                               Page 87
·1· ·terminal?                                        ·1· ·left turn while operating a commercial motor
·2· · · · · ·MR. OLIVER:· Object to the form.         ·2· ·vehicle for ABF?
·3· ·Asked and answered.                              ·3· · · A· · I don't believe so, no.
·4· · · Q· · (By Mr. Baer) No.· I asked about         ·4· · · Q· · Okay.· I'm going to ask you some
·5· ·training earlier.· So I want to be clear, did    ·5· ·questions.· I just want to know if you agree
·6· ·ABF reprimand you as one of its professional     ·6· ·or disagree.· If you disagree, why, okay?
·7· ·truck drivers following the 2015 collision       ·7· · · A· · Okay.
·8· ·while you were making a left turn at the ABF     ·8· · · Q· · Okay.· Would you agree with me that
·9· ·terminal in Chattanooga?                         ·9· ·safety is always a top priority while a
10· · · · · ·MR. OLIVER:· Same objection.             10· ·professional truck driver is, in fact,
11· · · Q· · (By Mr. Baer) Okay.                      11· ·operating a commercial vehicle?
12· · · A· · I don't believe they did, no.            12· · · · · ·MR. OLIVER:· Object to the form.· You
13· · · Q· · Okay.· Following the October 26, 2016,   13· ·can answer.
14· ·collision with Mr. Johnson when you were         14· · · · · ·THE WITNESS:· Agree.
15· ·making a left turn, did you write a letter or    15· · · · · ·MR. BAER:· Okay.· What's the problem
16· ·send an email and request a review of the        16· ·with the question?
17· ·collision?                                       17· · · · · ·MR. OLIVER:· Top priority, the
18· · · A· · I don't believe so, no.                  18· ·definition of it.
19· · · Q· · Okay.· Did you provide a written         19· · · Q· · (By Mr. Baer) Okay.· Would you agree
20· ·statement to --                                  20· ·with me that safety is a priority for a
21· · · A· · I don't remember.                        21· ·professional truck driver such as yourself
22· · · Q· · Let me finish.                           22· ·when you are operating a commercial vehicle
23· · · A· · Okay.                                    23· ·such as a tractor-trailer?
                                           Page 86                                               Page 88
·1· · · Q· · Did you provide a written statement to   ·1· · · A· · Agree.
·2· ·ABF about how the collision on October 26,       ·2· · · Q· · Okay.· Now, I want to know, you,
·3· ·2016, occurred?                                  ·3· ·personally, as a professional commercial truck
·4· · · A· · No.                                      ·4· ·driver, do you feel the safety of others on
·5· · · Q· · Okay.· Did you take photographs          ·5· ·the road is the most important thing for a
·6· ·following the October 26, 2016, collision of     ·6· ·professional truck driver to take into account
·7· ·either your tractor-trailer or Mr. Johnson's     ·7· ·while operating a commercial vehicle?
·8· ·tractor-trailer.                                 ·8· · · · · ·MR. OLIVER:· Object to the form.· You
·9· · · A· · I don't believe so, no.                  ·9· ·can answer.
10· · · Q· · Okay.· While you were a professional     10· · · · · ·THE WITNESS:· Yes.
11· ·truck driver for ABF up until the time of this   11· · · Q· · (By Mr. Baer) Okay.· Is there anything
12· ·collision on October 26, 2016, did you attend    12· ·else that you think is more important for you
13· ·monthly safety meetings at ABF?                  13· ·as a professional commercial truck driver than
14· · · A· · Yes.                                     14· ·safety?
15· · · Q· · Okay.· What did those safety meetings    15· · · A· · No.
16· ·pertain to?                                      16· · · Q· · Do you believe that the Federal Motor
17· · · A· · I can't -- I can't recall what each      17· ·Carrier safety regulations should be enforced?
18· ·one pertained to.                                18· · · A· · They're the law, yes.
19· · · Q· · Okay.· Do you recall any safety          19· · · Q· · Okay.· Would you agree with me that if
20· ·meetings from the time you began driving a       20· ·the Federal Motor Carrier safety regulations
21· ·commercial vehicle for ABF up until the time     21· ·are not followed by a commercial truck driver
22· ·of this collision on October 26, 2016, that      22· ·such as yourself, that those violations can
23· ·dealt with the proper and safe way to make a     23· ·lead to injuries or even death of other


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 24 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         89–92
                                           Page 89                                               Page 91
·1· ·motorists on the road?                           ·1· ·left turn in a tractor-trailer, that it's his
·2· · · · · ·MR. OLIVER:· Object to the form.· You    ·2· ·responsibility to make sure that he is not
·3· ·can answer.                                      ·3· ·going to strike another vehicle while making
·4· · · · · ·THE WITNESS:· Yes.                       ·4· ·the turn?
·5· · · Q· · (By Mr. Baer) Okay.· Would you agree     ·5· · · A· · Yes.
·6· ·with me that a professional driver that          ·6· · · Q· · Okay.· Would you agree with me that
·7· ·doesn't comply with the Federal Motor Carrier    ·7· ·you did not follow the Federal Motor Carrier
·8· ·safety regulations exposes other drivers on      ·8· ·safety regulations when you made the left turn
·9· ·the road to injury --                            ·9· ·on October 26, 2016 and struck the rear of
10· · · · · ·MR. OLIVER:· Object to the form.         10· ·Mr. Johnson's trailer?
11· · · Q· · (By Mr. Baer) -- in the event of a       11· · · · · ·MR. OLIVER:· Object to the form.
12· ·collision?                                       12· ·Which regulation are you asking that he didn't
13· · · · · ·MR. OLIVER:· Same objection.             13· ·comply with?
14· · · Q· · (By Mr. Baer) Okay.                      14· · · · · ·MR. BAER:· I'll ask him.· He testified
15· · · A· · Yes.                                     15· ·he's familiar with the Federal Motor Carrier
16· · · Q· · Okay.· Why do you feel it's important    16· ·safety regulation.
17· ·for a commercial truck driver not to expose      17· · · Q· · (By Mr. Baer) Which of the Federal
18· ·other motorists on the road to injury?           18· ·Motor Carrier safety regulations do you feel
19· · · A· · Don't want to expose anyone to injury.   19· ·you violated on October 26, 2016, when you
20· · · Q· · Would you agree with me that if a        20· ·made the left turn and struck the rear of
21· ·professional truck driver such as yourself       21· ·Mr. Johnson's trailer, if any?
22· ·does not comply with the Federal Motor Carrier   22· · · · · ·MR. OLIVER:· Object to the form.
23· ·safety regulations, that you are, in fact,       23· · · · · ·THE WITNESS:· I'm not sure.
                                           Page 90                                               Page 92
·1· ·exposing other drivers to potential injury?      ·1· · · Q· · (By Mr. Baer) Okay.· I'm going to show
·2· · · · · ·MR. OLIVER:· Object to the form.         ·2· ·you Exhibit 5 again.· Number one, it says you
·3· · · · · ·THE WITNESS:· Say that again.            ·3· ·understand that you are responsible to comply
·4· · · Q· · (By Mr. Baer) It's not a trick           ·4· ·with all Federal Motor Carrier safety
·5· ·question.· I just want to know this:· If a       ·5· ·regulations.· Did I read that correct?
·6· ·professional truck driver doesn't follow the     ·6· · · · · ·MR. OLIVER:· Object to the form.
·7· ·rules and standards that it is held to by the    ·7· ·Asked and answered.
·8· ·Federal Motor Carrier safety regulations and     ·8· · · · · ·MR. BAER:· He's telling me he's not
·9· ·any state that it operates through, do you       ·9· ·familiar with the Federal Motor Carrier safety
10· ·believe that you are exposing other drivers on   10· ·regulations.· He said he has to comply with
11· ·the road to incidents where they could be        11· ·them.
12· ·injured?                                         12· · · · · ·THE WITNESS:· Yes.
13· · · · · ·MR. OLIVER:· You talking about a         13· · · Q· · (By Mr. Baer) Say that again.
14· ·particular rule or all rules?                    14· · · A· · Yes.
15· · · · · ·MR. BAER:· All of them.                  15· · · Q· · Okay.· So yes, it's your duty, as a
16· · · · · ·MR. OLIVER:· All right.· Same --         16· ·professional truck driver, to comply with the
17· ·object to the form.                              17· ·Federal Motor Carrier safety regulations; yes?
18· · · · · ·THE WITNESS:· Object to the form.        18· · · A· · Yes.
19· · · · · ·MR. OLIVER:· No.· You've got to answer   19· · · Q· · Okay.· Would you agree with me that
20· ·him.                                             20· ·making a left turn and cutting that turn too
21· · · · · ·THE WITNESS:· Okay.· Yes.                21· ·short and striking another vehicle is a
22· · · Q· · (By Mr. Baer) Would you agree with me    22· ·violation of the Federal Motor Carrier safety
23· ·that when a professional truck driver makes a    23· ·regulations?


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 25 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                         93–96
                                           Page 93                                               Page 95
·1· · · · · ·MR. OLIVER:· Object to the form.         ·1· · · Q· · Okay.· Next bullet.· Using your
·2· · · · · ·THE WITNESS:· Yes.                       ·2· ·turning indication -- let me back up a second.
·3· · · Q· · (By Mr. Baer) Okay.· Please flip to      ·3· · · Did you make sure there was adequate
·4· ·Page 39 of the employee handbook, which is       ·4· ·clearance of your trailer on October 26, 2016,
·5· ·attached as Exhibit 4, Bates 340.· Page 39 of    ·5· ·before you made the left turn striking the
·6· ·the handbook.· Do you see the left column        ·6· ·rear of Mr. Johnson's trailer?
·7· ·where it says left turn?                         ·7· · · A· · I believe there was adequate clearance
·8· · · A· · Yes.                                     ·8· ·when I started to turn.
·9· · · Q· · Do you agree with me on October 26,      ·9· · · Q· · Okay.· Did you use your turn
10· ·2016, you were making a left turn at the time    10· ·indicator -- strike that.· It says use your
11· ·of the collision, correct?                       11· ·turn indicators at least 100 to 300 feet prior
12· · · A· · Yes.                                     12· ·to turning to alert other motorists of your
13· · · Q· · Okay.· See the first bullet?             13· ·intended actions.
14· · · A· · Yes.                                     14· · · A· · Yes.
15· · · Q· · Okay.· It says check your mirrors,       15· · · Q· · Okay.· Did you do that on October 26,
16· ·correct?                                         16· ·2016?
17· · · A· · Correct.                                 17· · · A· · Yes.
18· · · Q· · Did you check your mirrors before you    18· · · Q· · Okay.· Would you agree with me that
19· ·started the left turn on October 26, 2016?       19· ·that would apply when there are vehicles
20· · · A· · Before I started the turn?· Yes.         20· ·behind you so you can advise them or notify
21· · · Q· · Okay.· Did you keep your eyes moving     21· ·them that you are, in fact, making a left
22· ·checking both the roadway ahead as well as the   22· ·turn?
23· ·turning radius of your trailer before making     23· · · A· · Yes.
                                           Page 94                                               Page 96
·1· ·the left turn on October 26, 2016, when you      ·1· · · Q· · That wasn't the case on October 26,
·2· ·struck the rear of Mr. Johnson's trailer?        ·2· ·2016, correct?
·3· · · A· · Before I made the left turn?             ·3· · · · · ·MR. OLIVER:· Object to the form.
·4· · · Q· · Yes, sir.                                ·4· · · · · ·THE WITNESS:· I'm sorry.
·5· · · A· · Yes.                                     ·5· · · Q· · (By Mr. Baer) Mr. Johnson's
·6· · · Q· · Okay.· If you checked the turning        ·6· ·tractor-trailer was not behind you on
·7· ·radius of your tractor-trailer before you made   ·7· ·October 26, 2016, correct?
·8· ·the turn and struck the rear of Mr. Johnson's    ·8· · · A· · Correct.
·9· ·trailer on October 26, 2016, why did you, in     ·9· · · Q· · Before you made the left turn on
10· ·fact, strike the rear of Mr. Johnson's           10· ·October 26, 2016, did you notice any potential
11· ·trailer?                                         11· ·problems that you may have encountered with
12· · · · · ·MR. OLIVER:· Object to the form.         12· ·making the turn before you made the turn?
13· · · · · ·THE WITNESS:· Okay.· I might be a --     13· · · A· · Before I started?
14· · · Q· · (By Mr. Baer) Let me back up.            14· · · Q· · Yes, sir.
15· · · A· · If I'm checking the turning radius       15· · · A· · No.· I thought I could make the turn.
16· ·before I make the turn, okay, I thought I had    16· · · Q· · Okay.· Would you agree with me that
17· ·the room.                                        17· ·had you just waited for the train to cross
18· · · Q· · Okay.· All right.· Next sentence.        18· ·before making the left turn, the October 26,
19· ·Remember that the trailer will off-track         19· ·2016, collision as it happened would not have
20· ·behind the tractor, which means adequate         20· ·occurred?
21· ·clearance must be allowed for the trailer; do    21· · · · · ·MR. OLIVER:· Object to the form.
22· ·you agree with that?                             22· · · · · ·THE WITNESS:· Yes.
23· · · A· · Yes.                                     23· · · Q· · (By Mr. Baer) Okay.· Have you ever had


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 26 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                        97–100
                                           Page 97                                               Page 99
·1· ·an annual review while you were a professional   ·1· · · A· · Yes.
·2· ·truck driver for ABF from the time you started   ·2· · · Q· · What is your account on that?
·3· ·driving a commercial vehicle until the time of   ·3· · · A· · There's --
·4· ·this collision on October 26, 2016?              ·4· · · Q· · Say that again.
·5· · · A· · I don't recall.                          ·5· · · A· · I believe you can only work -- you
·6· · · Q· · Okay.· If you did have an annual         ·6· ·have to take a break before your eight hours
·7· ·review, do you know what that would entail?      ·7· ·and then I believe 14 hours is the longest
·8· · · A· · Not right offhand, no.                   ·8· ·that you can go.
·9· · · · · ·MR. BAER:· Okay.· I'm going to include   ·9· · · Q· · Okay.
10· ·in the request, if there was, in fact, an        10· · · A· · And you have to have a 10-hour period
11· ·annual review and any documentation to support   11· ·in between.
12· ·that, please produce it.                         12· · · Q· · Let's hop to October 26, 2016.· Walk
13· · · · · ·MR. OLIVER:· You're going to put all     13· ·me through your day.· Start with what time you
14· ·this in the request, right?                      14· ·get up that morning.
15· · · · · ·MR. BAER:· I'm going to put all of       15· · · · · ·MR. OLIVER:· Let me object to the
16· ·this in an email.· That's okay, right?           16· ·form, just from the standpoint, this accident
17· · · · · ·MR. OLIVER:· Yep.· What was your time    17· ·happened at 3:00 a.m on the 26th.· That might
18· ·frame?· From the time he became a CDL until      18· ·assume he got up on the 26th.
19· ·the accident?                                    19· · · Q· · (By Mr. Baer) He might have got up at
20· · · · · ·MR. BAER:· Correct.                      20· ·midnight.· I don't know.· What time did you
21· · · Q· · (By Mr. Baer) Do you remember what day   21· ·get up -- you might have got up on the 25th.
22· ·of the week October 26, 2016, was?               22· · · So between October 25th and October 26th
23· · · A· · No.                                      23· ·and this collision happened, do you recall
                                           Page 98                                              Page 100
·1· · · Q· · How many days a week were you            ·1· ·what time you got up?
·2· ·operating a commercial vehicle for ABF around    ·2· · · A· · I believe I got up around
·3· ·the time of October 26, 2016?                    ·3· ·4:00 o'clock.
·4· · · A· · I believe it was four days a week.       ·4· · · Q· · P.m.?
·5· · · Q· · Okay.· And would it be four              ·5· · · A· · Yes.
·6· ·consecutive days or would there be days in       ·6· · · Q· · Do you remember what you did when you
·7· ·between in which you were off?                   ·7· ·got up, after the morning rituals, of course?
·8· · · A· · Four consecutive days.                   ·8· · · A· · Probably started dinner, something.
·9· · · Q· · Okay.· How many hours a day would you    ·9· · · Q· · Okay.· Who lived with you at the time
10· ·operate a commercial motor vehicle such as a     10· ·of October 25 and 26th?
11· ·tractor-trailer for ABF over those four days a   11· · · A· · My wife and four kids.
12· ·week?                                            12· · · Q· · Okay.· So you would have started
13· · · A· · On average, probably on average maybe    13· ·dinner; that means you were cooking, right?
14· ·nine.                                            14· · · A· · Yes.
15· · · Q· · Okay.· And during those nine hours,      15· · · Q· · Okay.· What's your wife's name?
16· ·would you take a break?                          16· · · A· · Alexandria.
17· · · A· · Yes.                                     17· · · Q· · Last name?
18· · · Q· · Okay.· Why would you take a break?       18· · · A· · Massingill.
19· · · A· · Had a mandatory lunch.                   19· · · Q· · So you start dinner.· I assume you eat
20· · · Q· · Are you aware of any Federal Motor       20· ·dinner?
21· ·Carrier safety regulations that require          21· · · A· · Yes.
22· ·commercial truck drivers to take a break after   22· · · Q· · Okay.· Probably eat dinner sometime
23· ·a certain numbers of hours?                      23· ·around 6:00 p.m.?


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 27 of 111

MARK MASSINGILL                                                                        September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                              101–104
                                          Page 101                                                      Page 103
·1· · · A· · Probably.                                ·1· ·and it shows what's on there.
·2· · · Q· · Okay.· What do you do after you eat      ·2· · · Q· · Okay.· Did you know what route you
·3· ·dinner?                                          ·3· ·were taking on October 26, 2016, before the
·4· · · A· · Just mess around the house.              ·4· ·collision or do you find out that -- when you
·5· · · Q· · Okay.· Did you have any drinks at        ·5· ·get to work on that day?
·6· ·dinner?                                          ·6· · · A· · I knew I was going to Birmingham, yes.
·7· · · A· · No.                                      ·7· · · Q· · Why did you know you were going to
·8· · · Q· · Do you drink alcohol?                    ·8· ·Birmingham?
·9· · · A· · Yes.                                     ·9· · · A· · Because that was the -- Birmingham was
10· · · Q· · How often?                               10· ·the route.
11· · · A· · Just depends.                            11· · · Q· · How many times have you driven the
12· · · Q· · Okay.                                    12· ·Birmingham route before October 26, 2016,
13· · · A· · Football season, I might have a couple   13· ·while you were employed by ABF?
14· ·every Saturday.· Off of football season, it      14· · · A· · I'm not sure.
15· ·might be two or three weeks in between.          15· · · Q· · Was this the first time?
16· · · Q· · Okay.· What time did you drive from      16· · · A· · No.
17· ·your house in Georgia to Tennessee to start      17· · · Q· · Okay.· Is this a route you took on
18· ·your shift with ABF?                             18· ·each of the four days that you worked a week
19· · · A· · I believe.· I leave around 8:00, 8:15.   19· ·for ABF?
20· · · Q· · So approximately 8:00 p.m., you make     20· · · A· · Yes.
21· ·the drive from Georgia to Tennessee?             21· · · Q· · Okay.· You drove the same route every
22· · · A· · Yes.                                     22· ·time?
23· · · Q· · Okay.· You drive your own personal       23· · · A· · Yes.
                                          Page 102                                                      Page 104
·1· ·vehicle from Georgia to Tennessee?               ·1· · · Q· · Okay.· There were no other routes that
·2· · · A· · Yes.                                     ·2· ·you drove for ABF while you were employed by
·3· · · Q· · In other words, you don't take the       ·3· ·ABF as a commercial truck driver from the time
·4· ·tractor home with you to your house in Georgia   ·4· ·of this was March of 2015 to October 26, 2016?
·5· ·when you're done?                                ·5· · · · · ·MR. OLIVER:· Object to the form.
·6· · · A· · No.                                      ·6· · · · · ·THE WITNESS:· I can't --
·7· · · Q· · Okay.· So you get to -- you said it's    ·7· · · Q· · (By Mr. Baer) Let me ask you this:
·8· ·about an hour from Georgia to Tennessee --       ·8· ·How long had you only been driving the route
·9· ·your house in Georgia.                           ·9· ·from ABF terminal in Chattanooga, Tennessee,
10· · · A· · Yes.                                     10· ·to Birmingham, Alabama?
11· · · Q· · Okay.· So you get to ABF sometime        11· · · A· · Honestly, I can't tell you.
12· ·around 9:00, 9:15?                               12· · · Q· · Okay.· Were you working four days a
13· · · A· · Yes.                                     13· ·week at the time of October 25th and 26th?
14· · · Q· · Okay.· What do you do when you get to    14· · · A· · Yes.
15· ·ABF?                                             15· · · Q· · Okay.· In those two weeks before that,
16· · · A· · Clock in.                                16· ·was the route from ABF terminal in
17· · · Q· · And then what?                           17· ·Chattanooga, Tennessee to Birmingham, Alabama,
18· · · A· · Check on the manifest and see if I've    18· ·was that your only route?
19· ·been loaded.                                     19· · · A· · That was the route I was running.
20· · · Q· · You said check on manifest; what do      20· · · Q· · That day, correct.· But how many times
21· ·you mean?                                        21· ·in the four days before had you -- your last
22· · · A· · Well, if they have everything that I     22· ·four shifts, how many times did you drive from
23· ·would be delivering, they'll print a manifest    23· ·Chattanooga, Tennessee, to Birmingham,


                                                                                    800.211.DEPO (3376)
                                                                                    EsquireSolutions.com           YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 28 of 111

MARK MASSINGILL                                                                     September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                           105–108
                                               Page 105                                             Page 107
·1· ·Alabama?                                       ·1· · · Q· · So you brought it from ABF terminal in
·2· · · A· · All four of them.                      ·2· ·Chattanooga to ABF terminal in Birmingham?
·3· · · Q· · Okay.· And were you bringing the cargo ·3· · · A· · Correct.
·4· ·from one place to another?                     ·4· · · Q· · Did you drop your trailer in
·5· · · A· · It goes from Chattanooga to            ·5· ·Birmingham?
·6· ·Birmingham.                                    ·6· · · A· · No.
·7· · · Q· · Okay.                                  ·7· · · Q· · Okay.· They loaded the same trailer
·8· · · A· · And then I go back to Chattanooga or I ·8· ·that you had --
·9· ·go to Decatur and then Chattanooga.            ·9· · · A· · Right, gets loaded.
10· · · Q· · Is there ever an instance where when   10· · · Q· · Okay.· Okay.· Do you remember what
11· ·you go pick up the tractor-trailer at the ABF  11· ·type of cargo was loaded onto your trailer?
12· ·terminal that the trailer is empty?            12· · · A· · No.
13· · · A· · There might knight have -- yeah,       13· · · Q· · Okay.· What type of cargo do you carry
14· ·sometimes there might have been empty or maybe 14· ·from the ABF terminal in Chattanooga,
15· ·one pallet.                                    15· ·Tennessee, to the ABF terminal in Birmingham,
16· · · Q· · Is that rare?                          16· ·Alabama?
17· · · A· · Yes.                                   17· · · · · ·MR. OLIVER:· Object to the form.
18· · · Q· · Okay.· Would you agree with me that    18· · · Q· · (By Mr. Baer) On any given day.
19· ·most of the time or the majority of the time   19· · · A· · It could be a pallet of coffee or
20· ·that you went from Chattanooga, Tennessee from 20· ·maybe some lodge -- pallet of lodge.· Might be
21· ·ABF's terminal to Birmingham, Alabama, you had 21· ·a roll of carpet.
22· ·a full load?                                   22· · · Q· · Okay.· So it could be anything?
23· · · A· · Probably half a load.                  23· · · A· · It could be anything.
                                               Page 106                                             Page 108
·1· · · Q· · Okay.· And depending on what cargo you       ·1· · · Q· · Where do you weigh in after you pick
·2· ·were carrying, that would determine the weight       ·2· ·up a load -- let's say, in this instance in
·3· ·of your trailer, correct?                            ·3· ·Birmingham, Alabama after you make the first
·4· · · A· · Correct.                                     ·4· ·drop of cargo -- strike that.
·5· · · Q· · The load you were carrying on                ·5· · · When you unload the -- when ABF unloads the
·6· ·October 26, 2016, had you dropped it off in          ·6· ·cargo at the terminal in Birmingham, Alabama,
·7· ·Birmingham, Alabama before the collision with        ·7· ·how long does it take for them to reload your
·8· ·Mr. Johnson's trailer?                               ·8· ·trailer with cargo such as they did on
·9· · · A· · The load from Chattanooga?                   ·9· ·October 26, 2016?
10· · · Q· · Yes, sir.                                    10· · · A· · It just depends.
11· · · A· · Yes.                                         11· · · Q· · Okay.· Do they tell you how much you
12· · · Q· · Okay.· Were you empty?                       12· ·weigh when you leave the ABF terminal in
13· · · A· · No.                                          13· ·Birmingham, Alabama?
14· · · Q· · Okay.· What did you have -- what cargo       14· · · A· · You have a manifest with weight.
15· ·did you still have in your trailer on                15· · · Q· · Okay.· When you say a manifest with
16· ·October 26, 2016, when you struck                    16· ·the weight, what is that called?
17· ·Mr. Johnson's trailer?                               17· · · A· · Manifest.
18· · · A· · The cargo I picked up in Birmingham.         18· · · Q· · All right.· So look, I've never seen a
19· · · Q· · Okay.· So you picked up cargo from           19· ·manifest history; neither has the jury, so I'm
20· ·where?                                               20· ·going to hand you what's been produced to me
21· · · A· · From Birmingham.                             21· ·as manifest history -- ABF's manifest history
22· · · Q· · From where in Birmingham?                    22· ·and that is Bates labeled ABF Freight System 3
23· · · A· · ABF terminal.                                23· ·and 4, which I'm going to attach as 6.


                                                                                  800.211.DEPO (3376)
                                                                                  EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 29 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       109–112
                                          Page 109                                              Page 111
·1· · · Have you ever reviewed a manifest history?    ·1· · · Q· · How much does that weigh?
·2· · · · · ·(Plaintiff's Exhibit No. 6 was marked    ·2· · · A· · I don't know off the top of my head.
·3· · · · · ·for identification.)                     ·3· · · Q· · Okay.· Where would I find that
·4· · · A· · I've looked at one before, yes.          ·4· ·information?
·5· · · Q· · In other words, when you leave ABF in    ·5· · · A· · We can look on the truck.
·6· ·Birmingham, you get a manifest history, right?   ·6· · · Q· · On the truck?
·7· · · A· · (Witness nods head.)                     ·7· · · A· · It should be on the truck.
·8· · · Q· · And that would have been the same        ·8· · · Q· · Okay.
·9· ·procedure in place on October 26, 2016,          ·9· · · A· · In the door.
10· ·correct?                                         10· · · Q· · I'm going to show you a photograph
11· · · A· · Correct.                                 11· ·that was produced.· Do you recognize the
12· · · Q· · Okay.· In this two-page document,        12· ·photograph that I've just shown you?
13· ·please tell me how much you weighed when you     13· · · A· · I've seen it, yes.
14· ·left the Birmingham ABF terminal on              14· · · Q· · Okay.· What is that?
15· ·October 26, 2016.                                15· · · A· · That's the -- a picture of an ABF
16· · · A· · 20,649.                                  16· ·truck.
17· · · Q· · Okay.· That's the freight or is that     17· · · Q· · Do you recognize that to be the ABF
18· ·what the trailer weighed?                        18· ·tractor you were driving on October 26, 2016?
19· · · A· · That's the freight.                      19· · · A· · Yes.
20· · · Q· · Okay.· So in order to determine how      20· · · Q· · Okay.· Would you agree with me that
21· ·much you weighed, total, we need to know the     21· ·not all tractors weigh the same?
22· ·weight of the tractor, correct?                  22· · · A· · Yes.
23· · · A· · Yes.                                     23· · · Q· · Okay.· I'm sorry, would you agree with
                                          Page 110                                              Page 112
·1· · · Q· · The weight of the trailer, correct?      ·1· ·me that this photograph is, in fact, a
·2· · · A· · Correct.                                 ·2· ·depiction of part of the tractor that you were
·3· · · Q· · And the weight of the freight,           ·3· ·operating on October 26, 2016?
·4· ·correct?                                         ·4· · · A· · Yes.
·5· · · A· · Correct.                                 ·5· · · Q· · Okay.· Does this indicate -- this
·6· · · Q· · Okay.· I want you to take a              ·6· ·photograph indicate to you how much the
·7· ·highlighter for me -- give you an orange         ·7· ·tractor you were operating on October 26,
·8· ·highlighter and I want you to highlight how      ·8· ·2016, weighed?
·9· ·much you weighed -- how much the freight in      ·9· · · A· · No.
10· ·your trailer weighed when you left the           10· · · Q· · Okay.· Where would that information be
11· ·Birmingham ABF terminal on October 26, 2016.     11· ·on the tractor?
12· · · A· · (Witness complies.)                      12· · · A· · Inside the door frame, I believe.
13· · · Q· · Just so the record is clear, the         13· · · Q· · Okay.· I'm also going to request a
14· ·witness has highlighted in orange the weight     14· ·photograph of the inside of the tractor -- are
15· ·of the freight he picked up at the ABF           15· ·you still operating that tractor?
16· ·terminal in Alabama in orange on the second      16· · · A· · No.
17· ·page, which is Bates ABF Freight 4; is that      17· · · Q· · Same one?· No.· Do you know if ABF
18· ·correct?                                         18· ·still has the tractor you were operating on --
19· · · A· · Yes.                                     19· · · A· · No.
20· · · Q· · And that is attached as 6.· What type    20· · · · · ·MR. BAER:· I'm going to ask for a
21· ·of tractor were you driving at the time of the   21· ·photograph of inside of the tractor if ABF
22· ·collision?                                       22· ·still has it.
23· · · A· · A Mack truck.                            23· · · · · ·MR. OLIVER:· I don't know if they've


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 30 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       113–116
                                          Page 113                                              Page 115
·1· ·got it.                                          ·1· ·trailer when it's empty that you were pulling
·2· · · · · ·MR. BAER:· Yeah, I'm just going to ask   ·2· ·on October 26, 2016, correct?
·3· ·for it.                                          ·3· · · A· · Correct.
·4· · · · · ·MR. OLIVER:· Do you want the picture     ·4· · · Q· · Okay.· But now we do know the weight
·5· ·of the sticker or you want a weight?             ·5· ·of the freight per the documentation that ABF
·6· · · · · ·MR. BAER:· If you give me an authentic   ·6· ·provided in the manifest record that's
·7· ·document of the weight, all I want is the        ·7· ·attached as Exhibit 6?
·8· ·weight.· Do y'all know the weight?               ·8· · · A· · Correct.
·9· · · · · ·MR. OLIVER:· I don't, no.                ·9· · · Q· · Okay.· If ABF doesn't have that
10· · · Q· · (By Mr. Baer) I think that's pretty      10· ·documentation, is there an educated guess,
11· ·important.· There's nothing on the manifest      11· ·based upon your knowledge, skill, experience,
12· ·that would show us the weight of the tractor,    12· ·training as a professional truck driver, that
13· ·correct?                                         13· ·would give us an idea of how much the tractor
14· · · A· · No, there's nothing on there.            14· ·you were driving weighed at the time of the
15· · · Q· · Okay.· Do you go through a weigh         15· ·collision?
16· ·station at the ABF terminal or does ABF weigh?   16· · · A· · I wouldn't make that guess.
17· · · A· · No.                                      17· · · Q· · Okay.· Same questions.· With respect
18· · · Q· · Okay.· So there would be no              18· ·to the trailer; is there any educated guess
19· ·documentation at ABF that would show how much    19· ·based on your knowledge, skill, experience,
20· ·the tractor-trailer and the freight all          20· ·and training as a professional truck driver
21· ·weighed together?                                21· ·that would give us an idea how much that empty
22· · · A· · No.                                      22· ·trailer weighed?
23· · · Q· · Okay.· And you, sir, do not know how     23· · · A· · No.
                                          Page 114                                              Page 116
·1· ·much the tractor weighed on October 26, 2016,    ·1· · · Q· · Okay.· You would agree with me that
·2· ·that you were driving?                           ·2· ·not all empty trailers weigh the same,
·3· · · A· · No.                                      ·3· ·correct?
·4· · · Q· · Okay.· Do you know how much the empty    ·4· · · A· · Correct.
·5· ·trailer that you were pulling on October 26,     ·5· · · Q· · Depends on the length, correct?
·6· ·2016, weighed?                                   ·6· · · A· · Correct.
·7· · · A· · No, not off the top of my head.          ·7· · · Q· · Depends what the trailer is made out
·8· · · Q· · Where would I find that information?     ·8· ·of, correct?
·9· · · A· · I'm not sure.· I believe it's on -- I    ·9· · · A· · Correct.
10· ·believe there's a tag on the trailer that will   10· · · Q· · Depends on the type of wheels they
11· ·have the trailer weight.                         11· ·have, correct?
12· · · · · ·MR. BAER:· Same request, fellas.         12· · · A· · Correct.
13· · · · · ·MR. OLIVER:· Okay.                       13· · · Q· · Depends on the type of rims they have,
14· · · Q· · (By Mr. Baer) Mr. Massingill, at trial   14· ·correct?
15· ·when I ask you about the empty weight of the     15· · · A· · Correct.
16· ·tractor and the empty weight -- strike that.     16· · · Q· · Depends on how much each axle weighs,
17· · · At trial when I ask you about how much your   17· ·correct?
18· ·trailer weighed, you don't know, correct?        18· · · A· · Correct.
19· · · A· · (Witness shakes head.)                   19· · · Q· · Okay.· Does the tractor that you were
20· · · Q· · I'd have to get that information from    20· ·operating on October 26, 2016, have any type
21· ·ABF?                                             21· ·of collision warning system?
22· · · A· · Yes.                                     22· · · A· · No.
23· · · Q· · You don't know the weight of the         23· · · Q· · Okay.· In other words, there's no


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 31 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       117–120
                                          Page 117                                              Page 119
·1· ·light that flashes or makes a noise that says,   ·1· ·were operating on October 26, 2016, is no
·2· ·stop, you're about to hit something?             ·2· ·longer with ABF, how could we determine
·3· · · A· · Correct.                                 ·3· ·exactly what it weighed?
·4· · · Q· · Okay.· Do you think that if a tractor    ·4· · · A· · I don't know.· I mean, you'd have to
·5· ·did have that type of collision warning          ·5· ·check with ABF.
·6· ·system, it would have helped prevent the         ·6· · · Q· · Okay.· If the trailer you were pulling
·7· ·collision on October 26, 2016, as you were       ·7· ·on October 26, 2016, is no longer with ABF,
·8· ·making the left turn?                            ·8· ·how would we determine the exact weight of
·9· · · · · ·MR. OLIVER:· Object to the form.         ·9· ·that trailer when it's empty?
10· · · · · ·THE WITNESS:· I can't say for sure.      10· · · A· · I believe you'd have to check with
11· · · Q· · (By Mr. Baer) Okay.· Based on your       11· ·ABF.
12· ·experience and training as a professional        12· · · Q· · Okay.· All right.· What type of
13· ·truck driver, do you feel a collision warning    13· ·documents would I have to ask for, if you
14· ·system, if it was on your tractor, could         14· ·know?
15· ·prevent a collision?                             15· · · A· · I don't know.
16· · · · · ·MR. OLIVER:· Object to the form.         16· · · Q· · Who owned the tractor you were driving
17· · · · · ·THE WITNESS:· I don't know.              17· ·on October 26, 2016?
18· · · Q· · (By Mr. Baer) It's not a trick           18· · · A· · It's an ABF tractor.
19· ·question.                                        19· · · Q· · Who owned the trailer you were pulling
20· · · A· · I --                                     20· ·on October 26, 2016?
21· · · Q· · Right.                                   21· · · A· · ABF trailer.
22· · · A· · If it's on the tractor, is it going to   22· · · Q· · Okay.· When you make a left turn --
23· ·do anything with the trailer?· That's why I      23· ·strike that.
                                          Page 118                                              Page 120
·1· ·don't know.                                      ·1· · · On October 26, 2016, were you pulling out
·2· · · Q· · Okay.· That's fair.· That's fair.· How   ·2· ·of somewhere when you made the left turn
·3· ·many mirrors do you have on the driver's side    ·3· ·before you struck Mr. Johnson's trailer or
·4· ·of the tractor you were operating on             ·4· ·were you on a road?
·5· ·October 26, 2016?                                ·5· · · A· · I was on a road.
·6· · · A· · Two.                                     ·6· · · Q· · Okay.· Were you -- did you make the
·7· · · Q· · Two?· Did you check those while you      ·7· ·left turn -- strike that.· Did you stop at a
·8· ·were making the left turn and before the         ·8· ·red light at -- on the road you were on before
·9· ·collision with Mr. Johnson's trailer?            ·9· ·you made the left turn?
10· · · A· · I believe I checked them just about      10· · · A· · No.
11· ·the time I made that collision.                  11· · · Q· · Okay.
12· · · Q· · Okay.· Like at the time of it -- the     12· · · A· · The light was green.
13· ·impact or before the impact?                     13· · · Q· · Okay.· So you had a green light and
14· · · A· · To my recollection, it was pretty much   14· ·you were going straight, correct?
15· ·simultaneous.                                    15· · · A· · Correct.
16· · · Q· · Okay.· Because if you had looked at      16· · · Q· · Okay.· Do you know how fast you were
17· ·the mirrors before the impact, you probably      17· ·going while you were going straight?
18· ·would have stopped, right?                       18· · · A· · No.
19· · · A· · Yes.                                     19· · · Q· · Okay.· You said you put on your
20· · · Q· · If the tractor that you were operating   20· ·blinker, correct?
21· ·on October 26, 2016, is no longer with ABF,      21· · · A· · Correct.
22· ·how could we determine that -- strike that.      22· · · Q· · And then you began to make the left
23· · · If the tractor is no longer -- that you       23· ·turn, correct?


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 32 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       121–124
                                          Page 121                                              Page 123
·1· · · A· · Well, not exactly.                       ·1· · · A· · I couldn't tell you.
·2· · · Q· · Okay.· Why don't you walk me and a       ·2· · · Q· · Okay.· Was it the length of the truck
·3· ·jury through how you were -- strike that.        ·3· ·or the tractor-trailer or was it more?
·4· ·Walk me and the jury through the moments         ·4· · · A· · Probably a length or two.
·5· ·before the collision with the rear of            ·5· · · Q· · Was what was the length of the
·6· ·Mr. Johnson's vehicle on October 26, 2016,       ·6· ·tractor-trailer you were operating?
·7· ·while you were going straight down from a time   ·7· · · A· · I don't know the exact measurement.
·8· ·frame of while you were traveling straight       ·8· · · Q· · Where would I get that from?
·9· ·through the green light and making the turn.     ·9· · · A· · Not sure.
10· · · A· · Okay.· As I got down there, the light    10· · · Q· · What do you call the part behind the
11· ·was green and he had already started turning.    11· ·tractor that enables you -- that you hook onto
12· ·Of course, he has a tanker truck which has to    12· ·the trailer to; what do you call that?
13· ·stop at railroad tracks automatically and then   13· · · A· · The fifth wheel.
14· ·go.· I was going through and about the time I    14· · · Q· · So you know, where the tractor
15· ·go through and he just stopped, you know.· I'm   15· ·connects to the trailer, that's called the
16· ·going through and the railroad light started     16· ·fifth wheel?
17· ·dinging and then the arm started coming down,    17· · · A· · Correct.
18· ·so I'm in the middle of the road.· So I was      18· · · Q· · You agree with me that not every fifth
19· ·stopped in the middle of the road.               19· ·wheel weighs the same?
20· · · ·There was another truck that had pulled up   20· · · A· · Correct.
21· ·behind me, so I couldn't back up out of the      21· · · Q· · You agree with me not every fifth
22· ·road, so I felt like I had enough room to go     22· ·wheel is the same length, correct?
23· ·into the right-hand lane, so I swung out and     23· · · A· · Correct.
                                          Page 122                                              Page 124
·1· ·went up off the curb and there's power poles,    ·1· · · Q· · Do you know as you sit here today the
·2· ·light poles, a couple of poles of some sort.     ·2· ·length of the fifth wheel on the
·3· · · ·So I was inching my truck around those and   ·3· ·tractor-trailer you were operating on
·4· ·that's what I was kind of focused on and then    ·4· ·October 26, 2016?
·5· ·came back down and that's when I looked back     ·5· · · A· · No.
·6· ·in my mirror and I caught the taillight on       ·6· · · Q· · Okay.· And I believe you don't know
·7· ·Mr. Johnson's truck.                             ·7· ·the weight of that either, correct?
·8· · · Q· · Okay.· When -- the first time you saw    ·8· · · A· · Correct.
·9· ·the tractor-trailer being operated by            ·9· · · Q· · Okay.· So you, sir, do not know the
10· ·Mr. Johnson, was it moving or was it stopped?    10· ·length or the width of the tractor-trailer you
11· · · A· · The first time I saw it?                 11· ·were operating on October 26, 2016, at the
12· · · Q· · Yeah, when you first noticed             12· ·time of the collision, correct?
13· ·Mr. Johnson's tractor-trailer, was it moving     13· · · A· · Correct.
14· ·or stopped?                                      14· · · Q· · And it's your testimony that
15· · · A· · It was moving.                           15· ·Mr. Johnson's vehicle when you first saw it
16· · · Q· · Okay.· Was he in front of you?           16· ·was moving, correct?
17· · · A· · Yes.                                     17· · · A· · Correct.
18· · · Q· · What road were you on?                   18· · · Q· · And was one to two tractor-trailer
19· · · A· · I'm not sure the name of the road.       19· ·lengths ahead of you?
20· ·It's the road the ABF terminal is on.            20· · · A· · Yeah.
21· · · Q· · And how much space was between you and   21· · · Q· · Okay.· Did you see Mr. Johnson make a
22· ·the rear of Mr. Johnson's trailer when you saw   22· ·left turn and stop before the railroad tracks?
23· ·it moving for the first time?                    23· · · A· · Yes.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 33 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       125–128
                                          Page 125                                              Page 127
·1· · · Q· · Okay.· And he was at a complete stop,    ·1· ·certainly ask the question.
·2· ·correct, when you saw him?                       ·2· · · Q· · (By Mr. Baer) I just want to ask you,
·3· · · · · ·MR. OLIVER:· Object to the form.         ·3· ·what street were you traveling down before you
·4· · · Q· · (By Mr. Baer) Okay.· Was he at a         ·4· ·made the left turn?
·5· ·complete stop before you made the turn?          ·5· · · A· · I'm not sure of the name of it.
·6· · · A· · Yes.                                     ·6· · · Q· · Take a second to think about it.· You
·7· · · Q· · Okay.· In other words, you don't         ·7· ·told me earlier you take this route all the
·8· ·disagree with Mr. Johnson's testimony and the    ·8· ·time, right?
·9· ·investigating officer's testimony that           ·9· · · A· · Right.
10· ·Mr. Johnson was at a complete stop before the    10· · · Q· · I don't know, so I'm asking you. I
11· ·impact, correct?                                 11· ·mean, if it's -- I can tell you how to get to
12· · · A· · Correct.                                 12· ·my house or how to get to my work.· I'm asking
13· · · Q· · And you testified earlier that you       13· ·you, do you know the road you were on before
14· ·could have stopped instead of making -- and      14· ·you made the left turn?
15· ·waited before making the left turn, correct?     15· · · A· · I can't remember the name of it.
16· · · A· · I could have, yes.                       16· · · Q· · Okay.· Do you remember the name of the
17· · · Q· · Okay.· But you chose to make the left    17· ·road you were turning on?
18· ·turn hoping you could make it into the right     18· · · A· · I believe that's Avenue W.
19· ·lane, correct?                                   19· · · Q· · Okay.· How many lanes is the road you
20· · · A· · I believe I could, yes.                  20· ·were traveling on before you made the left
21· · · Q· · That was your choice, correct?           21· ·turn?
22· · · A· · Yeah.                                    22· · · A· · Two lanes each way.
23· · · Q· · Okay.· When you did your pre-trip        23· · · Q· · Okay.· So two lanes were traveling in
                                          Page 126                                              Page 128
·1· ·inspection -- strike that.                       ·1· ·the direction you were going in and two lanes
·2· · · Did you do a pre-trip inspection before you   ·2· ·were coming the other correction, correct?
·3· ·left the ABF terminal in Chattanooga?            ·3· · · A· · I believe so, yeah.
·4· · · A· · Yes.                                     ·4· · · Q· · Okay.· Do you know what speed you were
·5· · · Q· · Okay.· Was everything working?           ·5· ·traveling at the time you began making the
·6· · · A· · Yes.                                     ·6· ·turn?
·7· · · Q· · Okay.· Mirrors were there?               ·7· · · A· · Well, I had come to a complete stop,
·8· · · A· · Yes.                                     ·8· ·so I'm -- you're looking at around 5 miles an
·9· · · Q· · Blinkers were working?                   ·9· ·hour.
10· · · A· · Yes.                                     10· · · Q· · Okay.· That wasn't the question.· The
11· · · Q· · Horn was working?                        11· ·question was do you know how fast you were
12· · · A· · Yes.                                     12· ·going when you began the left turn and before
13· · · Q· · Okay.· What was the weather like at      13· ·the -- when you began the left turn, do you
14· ·3:00 o'clock in the morning on October 26,       14· ·know how fast you were going?
15· ·2016?                                            15· · · A· · No.
16· · · A· · What?                                    16· · · Q· · Okay.· How much time passed from the
17· · · Q· · What was the weather like?· Was it       17· ·time you began making the left turn until the
18· ·dark, wet?                                       18· ·time of the impact?
19· · · A· · It was clear.                            19· · · A· · I don't know.
20· · · Q· · Okay.· All right.· I guess I should      20· · · Q· · You don't know?
21· ·ask if it's snowing.· Y'all get snow here,       21· · · A· · No.
22· ·right?                                           22· · · Q· · All right.· I would imagine it
23· · · · · ·MR. OLIVER:· Very rarely.· You can       23· ·happened pretty fast?


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 34 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       129–132
                                          Page 129                                              Page 131
·1· · · A· · It wasn't fast.                          ·1· ·you know?
·2· · · Q· · No.· I should say, I would imagine       ·2· · · A· · Which gear I was in before I made the
·3· ·from the time you began a left turn until the    ·3· ·left turn?
·4· ·time of the collision, that it happened          ·4· · · Q· · Yes, sir.
·5· ·quickly?                                         ·5· · · A· · I believe I had gotten to sixth gear.
·6· · · · · ·MR. OLIVER:· Object to the form.         ·6· · · Q· · Okay.· Do you know for certain if you
·7· · · · · ·THE WITNESS:· No.                        ·7· ·switched gears before you started to make the
·8· · · Q· · (By Mr. Baer) No?· Okay.· You don't      ·8· ·left turn?
·9· ·know how fast you were going -- you don't know   ·9· · · A· · Yes.
10· ·the name of the road you were traveling down     10· · · Q· · Okay.· How do you know that?
11· ·before you started the left turn, correct?       11· · · A· · Because I had already come to a
12· · · A· · Correct.                                 12· ·complete stop.
13· · · Q· · You don't know how fast you were going   13· · · Q· · Where did you come to a complete stop?
14· ·while you were traveling on that road,           14· · · A· · I was out in the middle of the road.
15· ·correct?                                         15· · · Q· · Okay.· So you're traveling in sixth
16· · · A· · Correct.                                 16· ·gear; do you know how fast you're going?
17· · · Q· · You don't know how fast you were going   17· · · A· · No.
18· ·when you started making the turn, correct?       18· · · Q· · Do you know the speed limit of the
19· · · A· · I don't know the exact -- no.            19· ·road you were on?
20· · · Q· · Okay.· And you don't know how fast you   20· · · A· · Not off the top of my head, no.
21· ·were going at the time of the impact?            21· · · Q· · Okay.· So you're traveling in sixth
22· · · A· · I don't know the exact, no.              22· ·gear; do you shift down before you come to a
23· · · Q· · Okay.· Any -- speed limit -- any speed   23· ·complete stop?
                                          Page 130                                              Page 132
·1· ·you believe you were going at the time of the    ·1· · · A· · Yes.· Well, I brake -- I broke.
·2· ·impact would be a guess, correct?· You don't     ·2· · · Q· · Did you stay in the sixth gear?
·3· ·know?                                            ·3· · · A· · I started shifting down too.
·4· · · · · ·MR. OLIVER:· Object to the form.         ·4· · · Q· · How far were you from the intersection
·5· · · Q· · (By Mr. Baer) Okay.· Strike that.        ·5· ·when you began to shift down?
·6· · · You already testified you don't know how      ·6· · · A· · I couldn't tell you.
·7· ·fast you were going when you made the left       ·7· · · Q· · You had a green light?
·8· ·turn, correct?                                   ·8· · · A· · Right.
·9· · · · · ·MR. OLIVER:· He said exactly, just for   ·9· · · Q· · And it's your testimony that you came
10· ·the record.                                      10· ·to a complete stop?
11· · · Q· · (By Mr. Baer) Well, that's very          11· · · A· · Right.
12· ·important.                                       12· · · Q· · Okay.· Do you have any witnesses that
13· · · A· · I don't know exactly.                    13· ·would testify that you came to a complete stop
14· · · Q· · Okay.· You don't know how fast you       14· ·before you made that left turn?
15· ·were going at the time of the impact, correct?   15· · · A· · No.
16· · · · · ·MR. OLIVER:· Same objection.             16· · · Q· · Why would you come to a complete stop
17· · · Q· · (By Mr. Baer) Okay.· Do you or do you    17· ·before you made the left turn if you had a
18· ·not know how fast you were going at the time     18· ·green light?
19· ·of the impact?                                   19· · · A· · Because the railroad tracks came
20· · · A· · I do not know the exact speed, no.       20· ·down --
21· · · Q· · Do you know what gear you were           21· · · Q· · Okay.
22· ·traveling in on the road you were going          22· · · A· · -- when I was pulling out from the red
23· ·straight on before you made the left turn; do    23· ·light.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 35 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       133–136
                                          Page 133                                              Page 135
·1· · · Q· · Okay.                                    ·1· ·stop before you made the left turn if -- why?
·2· · · A· · So I was trying to figure out what to    ·2· · · A· · Okay.· I went through the traffic
·3· ·do.· I came to a complete stop thinking let me   ·3· ·light when it was green.
·4· ·back up out of the intersection and another      ·4· · · Q· · Okay.
·5· ·truck came up behind me.                         ·5· · · A· · The railroad tracks, when I was going
·6· · · Q· · You testified earlier that it was a      ·6· ·through, started dinging because a train was
·7· ·green light.                                     ·7· ·coming, so the things went down so Mr. Johnson
·8· · · A· · Right.                                   ·8· ·couldn't move.· Now, that puts me out in the
·9· · · Q· · Right?· And you just testified now       ·9· ·middle of the intersection.· The truck behind
10· ·that there was a red light.· Which one is it?    10· ·me came up and he stopped behind me at --
11· ·Was the light green or red?                      11· ·where the traffic light is.· I'm in the
12· · · A· · No.· I said another truck pulled up to   12· ·intersection.
13· ·where the red light -- or the green light.       13· · · ·I noticed that there was a truck coming
14· ·Whatever you want to call it.· We call it a      14· ·from the other side, so I was trying to move
15· ·red light.· Do you understand what I'm saying?   15· ·out of the way.· So that's why I tried to go
16· · · Q· · No.· It's either red -- the light is     16· ·into the right lane.
17· ·either red or it's green.                        17· · · Q· · I'm going to show you a picture I'm
18· · · · · ·MR. OLIVER:· I think he's talking        18· ·going to attach as Exhibit 7.· All right.· Let
19· ·about it's a traffic light.· He's not            19· ·me show you a picture attached as 7.
20· ·categorizing.                                    20· · · · · ·(Plaintiff's Exhibit No. 7 was marked
21· · · · · ·MR. BAER:· Tom, this is important. I     21· · · · · ·for identification.)
22· ·don't need you to help him testify.              22· · · A· · Okay.
23· · · · · ·MR. OLIVER:· I was trying to clear it    23· · · Q· · All right.· I want to know, do you
                                          Page 134                                              Page 136
·1· ·up.                                              ·1· ·recognize this photograph?
·2· · · · · ·MR. BAER:· I know.· Let me clear it      ·2· · · A· · Yes.
·3· ·up.· This is my turn.                            ·3· · · Q· · Have you seen this photograph before?
·4· · · Q· · (By Mr. Baer) So you're approaching an   ·4· · · A· · Yes.
·5· ·intersection where you're going to make a left   ·5· · · Q· · Okay.· Would you agree with me that
·6· ·turn, correct?                                   ·6· ·this photograph is an accurate depiction of
·7· · · A· · Correct.                                 ·7· ·the tractor -- the tractor and portion of the
·8· · · Q· · You testified earlier that you had a     ·8· ·trailer that you were operating on October 26,
·9· ·green light?                                     ·9· ·2016?
10· · · A· · Correct.                                 10· · · A· · Yes.
11· · · Q· · Are you changing that testimony now?     11· · · Q· · Okay.· Would you agree with me that it
12· · · A· · No.                                      12· ·is an accurate depiction of the tanker, right?
13· · · Q· · Okay.· So you have a green light --      13· ·Is that the tanker that Mr. Johnson was
14· · · A· · Correct.                                 14· ·pulling?
15· · · Q· · -- as you're approaching the             15· · · A· · Yes.
16· ·intersection?                                    16· · · Q· · Would you agree with me that that's an
17· · · A· · Right.                                   17· ·accurate depiction of the tanker Mr. Johnson
18· · · Q· · Why -- well, strike that.                18· ·was operating on October 26, 2016?
19· · · Then you just testified that you came to a    19· · · A· · Yes.
20· ·stop before you negotiated and made the left     20· · · Q· · Okay.· I'm going to ask you the
21· ·turn; do you remember that?                      21· ·question again.· I want you to explain to the
22· · · A· · Correct.                                 22· ·jury why, if you had a green light and you
23· · · Q· · Why if you had a green light would you   23· ·were making a turn -- a left turn around


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 36 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       137–140
                                          Page 137                                              Page 139
·1· ·Mr. Johnson's tanker that he was pulling, why    ·1· ·through the railroad track while I'm going --
·2· ·would you or why did you come to a complete      ·2· · · Q· · You said the railroad track was down?
·3· ·stop before making the turn?                     ·3· · · · · ·MR. OLIVER:· Let him finish.
·4· · · A· · Okay.                                    ·4· · · Q· · (By Mr. Baer) Go ahead.
·5· · · Q· · Do you understand the question, first?   ·5· · · A· · As I'm going through the red light --
·6· · · A· · I believe I understand the question,     ·6· · · · · ·MR. OLIVER:· You mean traffic light?
·7· ·yes.                                             ·7· · · · · ·MR. BAER:· No.· No.· The green light,
·8· · · Q· · Okay.                                    ·8· ·which we've established, Tom.· And he said
·9· · · A· · Let me see how I can -- as I'm coming    ·9· ·again.· I'm not getting into this red light,
10· ·out of the road to -- going through -- okay.     10· ·green light, traffic light.· We cleared that
11· ·So I have a green light -- it might be           11· ·up earlier.· You're not going to get him to
12· ·Washington Street.· I'm not sure.· Let's say     12· ·say it was traffic light now.· He changes that
13· ·the ABF road, okay?                              13· ·at trial, I've got him.· So go ahead.
14· · · · · ·MR. OLIVER:· For the record, I think     14· · · · · ·MR. OLIVER:· He already testified that
15· ·it's Republic Boulevard.· That's what the        15· ·he calls the light a red light.
16· ·officer put on the report.                       16· · · · · ·MR. BAER:· That's not true.· You
17· · · Q· · (By Mr. Baer) I'm not trying to trick    17· ·testified that.
18· ·him up on the road, but it doesn't make sense    18· · · · · ·MR. OLIVER:· He did.
19· ·to me that's why I want you to clarify. I        19· · · · · ·MR. BAER:· Well, we will see how it
20· ·probably made 10,000 -- maybe 100,000 left       20· ·works and if you want to take the stand and
21· ·turns in my life and never have I stopped in     21· ·say the green light is a traffic light and a
22· ·an intersection to make a left turn.             22· ·red light is a traffic light, the judge can
23· · · I think the jury is going to think that as    23· ·swear you in.· That's not what this man
                                          Page 138                                              Page 140
·1· ·well.· I'm giving you an opportunity today       ·1· ·testified to.
·2· ·under oath to tell me why you would have         ·2· · · · · ·MR. OLIVER:· It is.· Go ahead.
·3· ·stopped when you had a green light before        ·3· · · · · ·MR. BAER:· Okay, Tom.· Go ahead.
·4· ·making that left turn.· If you don't know, now   ·4· · · · · ·THE WITNESS:· Okay.· So that everybody
·5· ·is the time to say you don't know.               ·5· ·understands, I go through a green light.
·6· · · · · ·MR. OLIVER:· He knows.· He told you      ·6· · · Q· · (By Mr. Baer) Which is not a traffic
·7· ·once.                                            ·7· ·light, correct?· I need to help Mr. Oliver
·8· · · Q· · (By Mr. Baer) We got it was a red        ·8· ·here understand that.
·9· ·light.· It was a green light.· I don't know      ·9· · · A· · It is a traffic light.· It's green.
10· ·what truck I was in.· I don't know what street   10· · · Q· · It was green?
11· ·I was on.· That's already locked in.· So I'm     11· · · A· · It was green.
12· ·giving him an opportunity to try.· If you        12· · · Q· · All right.
13· ·don't know, you don't know.                      13· · · A· · I'm going through that.· He's stopped
14· · · A· · Well, I do know.                         14· ·at the railroad tracks, but the railroad
15· · · Q· · Let's go.                                15· ·hasn't started through, so the lights aren't
16· · · A· · I'm going through a green light.         16· ·flashing, the bars aren't down.
17· · · Q· · Correct.                                 17· · · ·As I'm starting go through the green light
18· · · A· · Mr. Johnson has already gone through     18· ·to turn, then the lights start blinking,
19· ·it, correct?· He's --                            19· ·everything starts going do down.· I'm like,
20· · · Q· · -- stopped?                              20· ·oh, boy.· So I stop because my intention was
21· · · A· · -- stopped at the railroad tracks.       21· ·if nobody is behind me, I'll back up out of
22· ·Okay.· I'm going through to go right behind      22· ·the way, but somebody came in behind me.· So I
23· ·him because he stops and then he gets to go      23· ·noticed that there was a truck and it was a


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 37 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       141–144
                                          Page 141                                              Page 143
·1· ·piece down on the right coming down this way.    ·1· ·you stop?
·2· · · Q· · Keep going.                              ·2· · · A· · Okay.· If you make a left turn and the
·3· · · A· · So I wanted to get out of the middle     ·3· ·car that's in that lane isn't moving because
·4· ·of the intersection, so that's why I tried to    ·4· ·of some reason, are you going to keep making
·5· ·turn into the right lane.                        ·5· ·the turn?
·6· · · Q· · Okay.· What gear were you in when you    ·6· · · Q· · I do it all the time.
·7· ·made the turn; do you know?                      ·7· · · A· · Well, I guess you got a lot of tickets
·8· · · A· · Second or third gear.· I don't           ·8· ·because you are hitting the car.
·9· ·remember which one.                              ·9· · · Q· · No.· You just go around it.
10· · · Q· · How do you know that?                    10· · · A· · That's what I tried to do.
11· · · A· · Because that's -- from a stop, I go      11· · · Q· · All right.· But you want the jury to
12· ·from second into third to make a turn.           12· ·believe you stopped before you did it?
13· · · Q· · You told me earlier you can stop in      13· · · A· · That's what I did.
14· ·sixth gear, correct?                             14· · · Q· · That's your story and you're sticking
15· · · A· · Not from a stop.· I was in sixth gear    15· ·to it?· Okay.· Is that what you still do when
16· ·going gown the road.                             16· ·you make a left turn?
17· · · Q· · Okay.                                    17· · · A· · When I make a left turn?
18· · · A· · Going towards the traffic light.         18· · · Q· · Yeah.
19· · · Q· · Okay.                                    19· · · A· · If it's blocked, I'm going to have to
20· · · A· · And then on turns, I usually downshift   20· ·stop, yes.
21· ·because I want to make my turns around third     21· · · Q· · Okay.· So if I put an investigator on
22· ·or fourth gear because of the speed and I        22· ·you tomorrow and he follows you every day,
23· ·don't want the freight -- you know, you've got   23· ·you're telling me and you're going to tell
                                          Page 142                                              Page 144
·1· ·freight in there.· Some of it is tall.· You      ·1· ·this jury that that's your protocol and that's
·2· ·want to take it, you know, no more than          ·2· ·how you handle making a left turn?
·3· ·10 miles an hour or so, so it doesn't fall       ·3· · · · · ·MR. OLIVER:· Object to the form.· You
·4· ·over.                                            ·4· ·can answer.
·5· · · Q· · Okay.· The tractor-trailer that you      ·5· · · · · ·THE WITNESS:· If I go to turn left and
·6· ·claim was behind you, it could have got over     ·6· ·I'm in the middle of the intersection and the
·7· ·in the right lane.· There was two lanes,         ·7· ·car that's in the lane has not moved because
·8· ·right?· It could have got over in the right      ·8· ·of something that happened right when I was
·9· ·lane and gone around you, right?                 ·9· ·starting to turn, yes, I'm going to stop.
10· · · · · ·MR. OLIVER:· Object to the form.         10· · · Q· · (By Mr. Baer) Okay.· Do you know for
11· · · Q· · (By Mr. Baer) Is that right?· If he      11· ·certain how fast you were going at the time of
12· ·was going past you, he could have gotten in      12· ·the impact?
13· ·the right lane and gone past you, right?         13· · · A· · No.
14· · · A· · I think we have a confusion here.· The   14· · · Q· · Okay.· You don't know how fast you
15· ·one behind me is stopping because the light --   15· ·were going before you believe you came to a
16· ·I guess because the railroad.· I'm talking       16· ·stop before the impact, correct?
17· ·about coming down Avenue W.                      17· · · · · ·MR. OLIVER:· Object to the form.· He
18· · · Q· · I still need you to explain to me why    18· ·testified exactly.
19· ·you stopped before you made the left turn.       19· · · Q· · (By Mr. Baer) Okay.· What is the exact
20· ·And why do you think you did that when it's      20· ·speed that you were going when you began to
21· ·just not customary to do that; why?              21· ·make the left turn?· I can have her read it
22· · · A· · I believe it's customary to do that.     22· ·back that you didn't know if you want, but go
23· · · Q· · Okay.· So every left turn you make,      23· ·ahead.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 38 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       145–148
                                          Page 145                                              Page 147
·1· · · · · ·MR. OLIVER:· I want the record to be     ·1· ·Mr. Johnson's trailer?
·2· ·clear, he testified he didn't know exactly.      ·2· · · A· · You mean like how many times?· One
·3· ·That was his testimony.                          ·3· ·time.
·4· · · · · ·THE WITNESS:· Right.                     ·4· · · Q· · If Mr. Johnson says he felt two
·5· · · Q· · (By Mr. Baer) Correct.· Okay.· So you    ·5· ·impacts, you would disagree with that?
·6· ·don't know how fast you were going before you    ·6· · · A· · Yes.
·7· ·claim you came to a stop before making a left    ·7· · · Q· · Do you specifically recall feeling one
·8· ·turn, correct?                                   ·8· ·impact or do you just believe there was one
·9· · · · · ·MR. OLIVER:· Object to the form.         ·9· ·impact?
10· · · · · ·THE WITNESS:· Correct.                   10· · · A· · I just believe there was one impact.
11· · · · · ·MR. BAER:· Okay.                         11· · · Q· · You can't say specifically whether or
12· · · · · ·THE WITNESS:· We got a couple minutes    12· ·not there was one or two impacts?
13· ·to take a break?                                 13· · · A· · No.
14· · · · · ·MR. BAER:· Yeah.                         14· · · Q· · Okay.· You don't recall how much time
15· · · · · ·(A recess was taken.)                    15· ·passed from the time you began to make the
16· · · Q· · (By Mr. Baer) Do you know Lars           16· ·turn until the time of the impact, correct?
17· ·Rhinehart?                                       17· ·The first impact.
18· · · A· · No.                                      18· · · A· · Correct.
19· · · Q· · Have you ever spoken Lars Rhinehart?     19· · · Q· · Okay.· Did you have any damage to your
20· · · A· · No.                                      20· ·tractor or trailer as a result of the
21· · · Q· · If Lars Rhinehart said he spoke to       21· ·collision on October 26, 2016?
22· ·you, would that not be accurate?                 22· · · A· · There might have been a scratch.
23· · · A· · I don't believe he spoke to me.          23· · · Q· · Okay.· And you did not -- if I believe
                                          Page 146                                              Page 148
·1· · · Q· · Okay.· So you don't recall telling       ·1· ·I heard your testimony correct, you did not
·2· ·Lars Rhinehart that you were slowing down as     ·2· ·take any photographs of either your
·3· ·you approached Mr. Johnson's trailer as you      ·3· ·tractor-trailer or Mr. Johnson's
·4· ·attempted to position yourself in the right      ·4· ·tractor-trailer at the scene, correct?
·5· ·lane next to Mr. Johnson's trailer; you don't    ·5· · · A· · No.
·6· ·recall telling him that?                         ·6· · · Q· · Okay.· Did anybody from ABF come out
·7· · · A· · No.                                      ·7· ·and take photographs of the scene of the
·8· · · Q· · Do you recall telling Mr. Rhinehart      ·8· ·collision?
·9· ·that you were focused on some poles that were    ·9· · · A· · Not that I know of.
10· ·on the right side of the road when you made      10· · · Q· · Did anybody from ABF come to the scene
11· ·the left turn?                                   11· ·of the collision at all on October 26, 2016?
12· · · A· · I don't believe I have spoken to him.    12· · · A· · No.
13· · · Q· · Okay.· So you don't recall telling       13· · · Q· · Are you aware of any witnesses that
14· ·Mr. Rhinehart that you took yours eyes off of    14· ·actually saw the collision between your
15· ·Mr. Johnson's trailer when the collision         15· ·tractor-trailer and Mr. Johnson's
16· ·occurred?                                        16· ·tractor-trailer on October 26, 2016?
17· · · A· · No.                                      17· · · A· · No.
18· · · Q· · Okay.· You agree with me that you did,   18· · · Q· · Okay.· So the only people that would
19· ·in fact, strike Mr. Johnson's trailer,           19· ·be able to offer any testimony, in your mind,
20· ·correct?                                         20· ·about the collision itself and how it happened
21· · · A· · Yes.                                     21· ·are you and Mr. Johnson, correct?
22· · · Q· · Do you know how many times -- do you     22· · · A· · Correct.
23· ·know how many impacts there were to              23· · · Q· · Okay.· The investigating officer


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 39 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       149–152
                                          Page 149                                              Page 151
·1· ·didn't witness the collision, right?             ·1· ·may have altered the rear of Mr. Johnson's
·2· · · A· · Correct.                                 ·2· ·trailer between the time of the impact and the
·3· · · Q· · Does the tractor you were operating on   ·3· ·time the investigating officer arrived because
·4· ·October 26, 2016, have a black box or an event   ·4· ·you just don't recall, correct?
·5· ·data recorder?                                   ·5· · · · · ·(Plaintiff's Exhibit No. 8 was marked
·6· · · A· · Not that I'm aware of, no.               ·6· · · · · ·for identification.)
·7· · · Q· · Okay.· Are you aware if any data was     ·7· · · · · ·MR. OLIVER:· Object to the form.· You
·8· ·taken from your vehicle, the tractor             ·8· ·can answer.
·9· ·specifically, that would show myself, your       ·9· · · · · ·THE WITNESS:· Correct.
10· ·attorneys, and the members of the jury how       10· · · Q· · (By Mr. Baer) In other words, you just
11· ·fast you were going at the time of the impact?   11· ·don't know, right?· Mr. Massingill, you don't
12· · · A· · Not that I know of.                      12· ·know, right?
13· · · Q· · Okay.· Nobody from ABF showed you any    13· · · A· · I don't know if I touched it or not.
14· ·data, correct?                                   14· · · Q· · And because you don't know if you
15· · · A· · Correct.                                 15· ·touched it, you don't know if you altered it
16· · · Q· · Did you have a dash cam on your          16· ·in any way, correct?
17· ·trailer -- strike that.                          17· · · A· · Correct.
18· · · Did you have a dash cam on your tractor?      18· · · Q· · Do you have a Qualcomm system in your
19· · · A· · No.                                      19· ·tractor?· Do you know what Qualcomm is?
20· · · Q· · Do you know what a dash cam is?          20· · · A· · No.
21· · · A· · Yes.                                     21· · · Q· · Okay.· How do you communicate with
22· · · Q· · Would agree with me that a dash cam      22· ·ABF?
23· ·would have shown what you were doing moments     23· · · A· · Oh, okay.· I see, the --
                                          Page 150                                              Page 152
·1· ·before the impact if it was triggered,           ·1· · · Q· · It's like a little computer?
·2· ·correct?                                         ·2· · · A· · Yeah.· We got the computer in the
·3· · · A· · Correct.                                 ·3· ·trucks, yes.
·4· · · Q· · And that wasn't in the tractor?          ·4· · · Q· · Okay.· Do you communicate with ABF
·5· · · A· · No.                                      ·5· ·through that computer?
·6· · · Q· · Okay.· Did you touch Mr. Johnson's       ·6· · · A· · No.
·7· ·trailer at any time after you exited your        ·7· · · Q· · Okay.· What do you do with that
·8· ·tractor and before the police officers got       ·8· ·computer?
·9· ·there?                                           ·9· · · A· · It's usually your -- well, the one I
10· · · A· · I don't recall.                          10· ·believe we had at that time --
11· · · Q· · Okay.· If Mr. Johnson said he observed   11· · · Q· · Yes, sir.
12· ·you touch and alter the condition of the         12· · · A· · ·-- was a little handheld set and you
13· ·trailer after the impact and before the          13· ·would take the numbers here -- the pro number
14· ·investigating officer got there, would you       14· ·and it would have a list of pro numbers and
15· ·have any reason to disagree with Mr. Johnson?    15· ·then when stuff was coming off the trailer,
16· · · A· · No.                                      16· ·you use it to show where it's off and where
17· · · Q· · And you don't know who took these        17· ·you put it.· And then what goes on the
18· ·photographs, correct?                            18· ·trailer.
19· · · A· · Correct.                                 19· · · Q· · Okay.
20· · · Q· · In other words, if I was to show you a   20· · · A· · And then it does departure times,
21· ·photograph that I'm going to attach as Exhibit   21· ·arrival times.· And you use it for your lunch
22· ·8, you cannot tell me one way or another if      22· ·break.
23· ·this photograph was taken before or after you    23· · · Q· · Okay.· So how did you get in touch


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 40 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       153–156
                                          Page 153                                              Page 155
·1· ·with your supervisor to inform them you had --   ·1· ·someone named Mr. Rhinehart, any information
·2· ·strike that.                                     ·2· ·that this man claims to have said that you
·3· · · Who do you call in the event you are          ·3· ·told him about the weight of the tractor or
·4· ·involved in a collision such as the              ·4· ·the trailer would be a guess?
·5· ·October 26, 2016, collision?                     ·5· · · · · ·MR. OLIVER:· Object to the form.
·6· · · A· · The safety department.                   ·6· · · · · ·THE WITNESS:· I have no idea.
·7· · · Q· · Do you know who you spoke with at the    ·7· · · Q· · (By Mr. Baer) Okay.· You never
·8· ·safety department for ABF?                       ·8· ·provided any information to a man named
·9· · · A· · No.                                      ·9· ·Mr. Rhinehart about anything, correct?
10· · · Q· · What did the person you spoke with       10· · · · · ·MR. OLIVER:· Object to the form.
11· ·with the safety department at ABF tell you to    11· · · Q· · (By Mr. Baer) You never spoke to him,
12· ·do after the collision?                          12· ·correct?
13· · · A· · I don't remember.                        13· · · · · ·THE WITNESS:· Can I answer?
14· · · Q· · Okay.· Do you remember any               14· · · · · ·MR. OLIVER:· You can answer that
15· ·conversations with Mr. Johnson following the     15· ·question.
16· ·collision?                                       16· · · · · ·THE WITNESS:· Yeah, I never spoke to
17· · · A· · Yes.                                     17· ·him.
18· · · Q· · Okay.· Tell me what those                18· · · Q· · (By Mr. Baer) Did you fill out a form
19· ·conversations entailed.                          19· ·for Mr. Rhinehart?
20· · · A· · He was saying that it was going to       20· · · A· · Not that I know of.
21· ·make him late.· He's going to have to go back,   21· · · Q· · Okay.· So you didn't talk to him; you
22· ·I guess, to his terminal and get it fixed        22· ·didn't fill out a form?· Have you ever heard
23· ·before he could make his run.                    23· ·of him?
                                          Page 154                                              Page 156
·1· · · Q· · Anything else?                           ·1· · · A· · I've heard that name.
·2· · · A· · Not that I remember, no.                 ·2· · · Q· · Okay.· What's his first name?
·3· · · Q· · Okay.· Would you agree with me that      ·3· · · A· · I don't know.
·4· ·Mr. Johnson's trailer was not obstructing the    ·4· · · Q· · Okay.· What does he do for a living?
·5· ·intersection before the impact?                  ·5· · · A· · I'm not even sure.
·6· · · · · ·MR. OLIVER:· Object to the form.         ·6· · · Q· · Okay.· Do you know him from your kid's
·7· · · Q· · (By Mr. Baer) You observed               ·7· ·school?
·8· ·Mr. Johnson's tractor and trailer before the     ·8· · · A· · I don't know.
·9· ·impact, correct?                                 ·9· · · Q· · Or do you just know somebody by the
10· · · A· · Correct.                                 10· ·last name Rhinehart?
11· · · Q· · And you observed it before you made a    11· · · A· · I've heard the name.· I don't know who
12· ·left turn, correct?                              12· ·he is.
13· · · A· · Correct.                                 13· · · Q· · How was your truck removed from the
14· · · Q· · And you would agree with me that         14· ·scene?
15· ·Mr. Johnson's tractor nor his trailer were       15· · · A· · I drove it.
16· ·obstructing -- do you know what obstructing      16· · · Q· · Did you get a ticket for this
17· ·means?                                           17· ·collision?· When I say a ticket, I'm talking
18· · · A· · Yes.                                     18· ·about a ticket from the investigating officer.
19· · · Q· · Okay.· Were obstructing the lane of      19· · · A· · I don't believe so, no.
20· ·travel you were on before you made a left        20· · · Q· · Okay.· Did he tell you why you weren't
21· ·turn, correct?                                   21· ·getting a ticket?
22· · · A· · Correct.                                 22· · · A· · No.
23· · · Q· · Okay.· Since you didn't talk to          23· · · Q· · Okay.· If you don't believe so, do you


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 41 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       157–160
                                          Page 157                                              Page 159
·1· ·know you didn't get a ticket or you're not       ·1· · · Q· · Okay.· Did you move your vehicle at
·2· ·sure?                                            ·2· ·any time from the time of the impact to the
·3· · · A· · I'm not sure.                            ·3· ·time the investigating officer arrived at the
·4· · · Q· · Okay.· Are you familiar with the open    ·4· ·scene?
·5· ·road program?                                    ·5· · · A· · Yes.
·6· · · A· · No.                                      ·6· · · Q· · Why did you move it?
·7· · · Q· · Okay.· Did ABF hire an attorney for      ·7· · · A· · I backed it up.
·8· ·you to help you with any ticket that may have    ·8· · · Q· · Okay.· Was Mr. Johnson in his tractor
·9· ·been pending concerning this collision?          ·9· ·when you backed it up?· If you don't know, you
10· · · · · ·MR. OLIVER:· Object to the form.         10· ·don't know.
11· · · · · ·THE WITNESS:· Not that the I know of.    11· · · A· · I don't know.
12· · · Q· · (By Mr. Baer) Okay.· I'm not talking     12· · · Q· · Okay.· When you backed it up, were you
13· ·about this case.· I'm talking about the          13· ·able to back it up without striking the
14· ·ticket.· You understand what I'm talking         14· ·trailer again?
15· ·about?· I know we've got three of them in        15· · · A· · Yes, as far as I know.
16· ·here.                                            16· · · Q· · Okay.· If you -- if you -- just
17· · · Did ABF hire an attorney for you pertaining   17· ·explain to me, okay --
18· ·to a ticket or going to court for a ticket       18· · · A· · Okay.
19· ·since you don't recall if you got a ticket?      19· · · Q· · You would agree with me the
20· · · · · ·MR. OLIVER:· Object to the form.         20· ·photographs that I've shown you, your -- in
21· · · · · ·THE WITNESS:· Could you state that       21· ·photograph -- strike that.
22· ·again?                                           22· · · When you first got out of your
23· · · · · ·MR. BAER:· Could you read that           23· ·tractor-trailer, was your vehicle, either the
                                          Page 158                                              Page 160
·1· ·question?                                        ·1· ·tractor or the trailer, in contact with
·2· · · · · ·(Record read.)                           ·2· ·Mr. Johnson's trailer?
·3· · · · · ·THE WITNESS:· I don't know.              ·3· · · A· · When I first got out of my truck?
·4· · · Q· · (By Mr. Baer) Okay.· Let me show you a   ·4· · · Q· · Yeah.· And you looked at it and you
·5· ·picture, sir, that I'm attaching as Exhibit 9    ·5· ·observed the impact, was your trailer or your
·6· ·that was produced by your lawyers.· Have you     ·6· ·tractor still in contact with Mr. Johnson's
·7· ·had a chance to look at Exhibit 9?               ·7· ·trailer?
·8· · · · · ·(Plaintiff's Exhibit No. 9 was marked    ·8· · · A· · No.· I had already moved it back.
·9· · · · · ·for identification.)                     ·9· · · Q· · So if I understand you correctly, you
10· · · A· · Yes.                                     10· ·struck Mr. Johnson's trailering, correct?
11· · · Q· · Would you agree with me that the         11· · · A· · Yes.
12· ·damage in Exhibit 9 is of Mr. Johnson's          12· · · Q· · And you -- did you stop after you
13· ·trailer?                                         13· ·struck it?
14· · · A· · Yes.                                     14· · · A· · Yes.
15· · · Q· · Would you agree with me that the         15· · · Q· · Okay.· And then before either you or
16· ·Exhibit 8 photograph that's attached to this     16· ·Mr. Johnson got out of the tractor, you backed
17· ·deposition is also the rear of Mr. Johnson's     17· ·up your tractor and trailer, correct?
18· ·trailer?                                         18· · · A· · Yes.
19· · · A· · Yes.                                     19· · · Q· · Okay.· So there's no photographs or
20· · · Q· · Would you agree with me that the         20· ·anyone to testify about where the exact point
21· ·damage to Mr. Johnson's trailer in Exhibit 8     21· ·of impact was between your tractor-trailer and
22· ·and 9 is not the same?                           22· ·Mr. Johnson's tractor-trailer, correct?
23· · · A· · Yes.                                     23· · · · · ·MR. OLIVER:· Object to the form.· You


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 42 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       161–164
                                          Page 161                                              Page 163
·1· ·can answer.                                      ·1· · · A· · I backed away from it, yes.
·2· · · Q· · (By Mr. Baer) Is there anyone that you   ·2· · · Q· · Yeah.· You backed away from it?
·3· ·are aware of as you sit here under oath that     ·3· · · A· · Correct.
·4· ·observed the actual point of impact between      ·4· · · Q· · In other words, you were no longer in
·5· ·your tractor-trailer and Mr. Johnson's           ·5· ·contact with Mr. Johnson's trailer after you
·6· ·tractor-trailer?                                 ·6· ·backed up, correct?
·7· · · A· · I don't know of anyone.                  ·7· · · A· · Correct.
·8· · · Q· · Okay.· When you did your pre-trip        ·8· · · Q· · Okay.· And because you didn't observe
·9· ·inspection, did you look for any scrapes,        ·9· ·the actual point of impact while your
10· ·scratches, dents on the trailer or you just      10· ·tractor-trailer was in contact with
11· ·made sure it was functional?                     11· ·Mr. Johnson's tractor-trailer, you can't offer
12· · · A· · Made sure it was functional.             12· ·any testimony before the jury about the exact
13· · · Q· · Okay.· So you didn't walk around the     13· ·location of the point of impact between the
14· ·trailer and note the scrapes and scratches on    14· ·two tractor-trailers, correct?
15· ·the trailer like you do if you have -- to rent   15· · · A· · Correct.
16· ·a car at Enterprise?                             16· · · Q· · Okay.· Let me just review my notes. I
17· · · A· · No.                                      17· ·may be done.
18· · · Q· · Okay.· So in other words, you can't      18· · · We've got a copy of your driver's license
19· ·offer any testimony at trial as to the           19· ·as one, correct?· We just need to get a copy
20· ·condition of the trailer before the time of      20· ·of that so she can attach it.
21· ·the impact, correct, with respect to damage to   21· · · I'm sorry, I have to ask this.· Have you
22· ·it?                                              22· ·ever been convicted of a felony in the last 10
23· · · A· · With respect to scratches?               23· ·years?
                                          Page 162                                              Page 164
·1· · · Q· · Scratches, dents.                        ·1· · · A· · No.
·2· · · A· · No.                                      ·2· · · Q· · Any crimes of dishonesty in the last
·3· · · Q· · Okay.· So as you sit here today, you     ·3· ·10 years?
·4· ·can't offer any testimony about the part of      ·4· · · A· · No.
·5· ·your tractor or trailer that actually came       ·5· · · Q· · Okay.· Ever been charged with tax
·6· ·into contact with Mr. Johnson's trailer,         ·6· ·fraud?
·7· ·correct?                                         ·7· · · A· · For what?
·8· · · · · ·MR. OLIVER:· Object to the form.· You    ·8· · · Q· · Tax fraud.
·9· ·can answer.                                      ·9· · · A· · No.
10· · · Q· · (By Mr. Baer) You testified earlier,     10· · · Q· · Negotiating a bad check?
11· ·you didn't see your tractor-trailer contacting   11· · · A· · No.
12· ·Mr. Johnson's trailer at any time, correct?      12· · · Q· · Was your tractor-trailer drivable from
13· · · · · ·MR. OLIVER:· Object to the form.         13· ·the scene?
14· · · Q· · (By Mr. Baer) Okay.· Let me and you      14· · · A· · Yes.
15· ·this, sir.· We're going to back up for a         15· · · Q· · Okay.· Are there any cameras
16· ·second.· After you felt the impact, you didn't   16· ·whatsoever on your tractor-trailer?
17· ·get out of the tractor, correct?                 17· · · A· · No, not at that time.
18· · · A· · Not right away, no.                      18· · · Q· · Okay.· Are you aware of any cameras
19· · · Q· · Okay.· The first thing you did was you   19· ·around where the collision happened that
20· ·backed up, correct?                              20· ·captured the collision itself?
21· · · A· · Yes.                                     21· · · A· · I have no way of knowing.
22· · · Q· · Okay.· So you backed off of              22· · · Q· · Okay.· I'm going to show you another
23· ·Mr. Johnson's trailer, correct?                  23· ·photograph that was produced.· I'm going to

                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 43 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       165–168
                                          Page 165                                              Page 167
·1· ·attach it as 10.· Do you recognize that          ·1· · · Q· · Okay.· And this is done by the safety
·2· ·photograph?                                      ·2· ·and security department at ABF?
·3· · · · · ·(Plaintiff's Exhibit No. 10 was marked   ·3· · · A· · By the school, I believe.
·4· · · · · ·for identification.)                     ·4· · · Q· · Okay.
·5· · · A· · Yes.                                     ·5· · · A· · Yes.
·6· · · Q· · Okay.· Does that photograph accurately   ·6· · · Q· · If you look at the top of the
·7· ·show the vehicles that were involved in this     ·7· ·document, it does say ABF Freight System,
·8· ·collision on October 26, 2016?                   ·8· ·Inc., Safety and Security Department, correct?
·9· · · A· · Yes.                                     ·9· · · A· · Correct.
10· · · Q· · Okay.· Have you seen any documents ABF   10· · · Q· · When you say by the school, does ABF
11· ·produced or in conjunction with this collision   11· ·have a school?
12· ·on October 26, 2016?                             12· · · A· · Yes.
13· · · A· · Not that I can recall, no.               13· · · Q· · Are you talking about the one in
14· · · Q· · Did you have any in-person               14· ·Arkansas?
15· ·conversations or telephone conversations with    15· · · A· · The one in Arkansas.
16· ·anybody from ABF following the collision         16· · · Q· · Okay.· What about this document makes
17· ·itself outside the one you told me about, the    17· ·you believe this is done by the school in
18· ·supervisor at the scene?                         18· ·Arkansas?
19· · · A· · I called the supervisor, got the         19· · · A· · The address and the instructor.
20· ·number for the safety, and I called the safety   20· · · Q· · Okay.· Okay.· Mr. Massingill, this
21· ·department.                                      21· ·case is going to go before a jury sometime in
22· · · Q· · Did you talk to your wife about this     22· ·April or May of 2020.· Is there any reason you
23· ·collision?                                       23· ·feel that you would not be able to attend
                                          Page 166                                              Page 168
·1· · · A· · I probably did.· I don't remember. I     ·1· ·trial and be questioned by me under oath
·2· ·don't see why I wouldn't.                        ·2· ·again?
·3· · · Q· · Okay.· Outside of talking with any of    ·3· · · A· · No.
·4· ·the three lawyers that are in this room about    ·4· · · Q· · Okay.· Is there anything that you
·5· ·this collision or any lawyer representing you    ·5· ·would like to add to your testimony here today
·6· ·in this case, did you speak with anyone about    ·6· ·about the October 26, 2016, collision?
·7· ·your deposition here today?                      ·7· · · · · ·MR. OLIVER:· Object to the form.· You
·8· · · A· · Yes.                                     ·8· ·can answer.
·9· · · Q· · Who?                                     ·9· · · · · ·THE WITNESS:· No.
10· · · A· · My stepdaughter.· I met her for dinner   10· · · · · ·MR. BAER:· I'm just giving him an
11· ·and told her I was down here taking a            11· ·opportunity.· Okay.· All right.· We're done.
12· ·deposition.                                      12· · · · · ·MR. OLIVER:· We're going to make a
13· · · Q· · Okay.· Did y'all talk about specifics    13· ·copy of that license and I may have some
14· ·or you just told you had to go to a deposition   14· ·questions for him.· Let's get that done before
15· ·about the accident?                              15· ·we forget about it.
16· · · A· · I just told her I had to go to the       16· · · · · ·(A recess was taken.)
17· ·deposition.                                      17· · · Q· · (By Mr. Baer) You recall answering a
18· · · Q· · Okay.· Let me show you another           18· ·series of questions that are referred to as
19· ·document that was produced by your attorneys.    19· ·interrogatories?
20· ·It's Bates 34 -- ABF Bates 34.· Would you        20· · · A· · Yes.
21· ·agree with me that the top of that document is   21· · · Q· · Okay.· And you did that with your
22· ·titled Certified Road Test for ABF?              22· ·lawyers?
23· · · A· · Yes.                                     23· · · A· · Yes.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 44 of 111



                                          Page 169                                              Page 171
·1· · · Q· · Okay.· And you understood that those     ·1· ·the name of the school that you went -- the
·2· ·were verified that they were true and            ·2· ·driving school that you went to in Arkansas;
·3· ·accurate?                                        ·3· ·is that right?
·4· · · A· · Right.                                   ·4· · · A· · I'm not sure what it was.
·5· · · Q· · And you reviewed them?                   ·5· · · Q· · Okay.· Was it in Fort Smith, Arkansas?
·6· · · A· · Right.                                   ·6· · · A· · Yes.
·7· · · Q· · Did you?                                 ·7· · · Q· · Okay.· And that's where ABF Freight
·8· · · A· · Yes.                                     ·8· ·Systems is located.· That's where they're
·9· · · Q· · Okay.· At the time you were employed     ·9· ·headquarters is?
10· ·by ABF, were you a W-2 employee or a 1099?       10· · · A· · Right.· Right.
11· · · A· · I'm sorry, what?                         11· · · Q· · Did you take the driving school or did
12· · · Q· · At the time of your employment with      12· ·you attend the driving school at ABF Freight
13· ·ABF at the time of the October 26, 2016, were    13· ·Systems in Fort Smith, Arkansas?
14· ·you a W-2 employee or did you receive a 1099     14· · · A· · Yes.
15· ·as an independent contractor?                    15· · · Q· · Okay.· All right.· I misunderstood
16· · · A· · W-2.                                     16· ·that earlier.· At any time from March of 2015
17· · · Q· · Okay.· And were you paid a salary or     17· ·when you started driving part time for ABF as
18· ·are you paid by load?                            18· ·a commercial truck driver until October 26,
19· · · A· · Paid by the hour.                        19· ·2016, were there any gaps where you just did
20· · · Q· · Okay.· And it says you work normal       20· ·not drive a commercial vehicle?
21· ·shifts.· I believe you said in the two days      21· · · A· · I don't believe so.
22· ·before, that would be nine hours a day?          22· · · Q· · Okay.· I'm just going to attach
23· · · A· · Right.                                   23· ·discovery responses as 11.· Tom, I will
                                          Page 170                                              Page 172
·1· · · Q· · Okay.· And your cell phone number is     ·1· ·tender.
·2·                      ?                            ·2· · · · · ·(Plaintiff's Exhibit No. 11 was marked
·3· · · A· · Yes.                                     ·3· · · · · ·for identification.)
·4· · · Q· · Did you have a company phone?            ·4· · · · · · · · · · EXAMINATION
·5· · · A· · I think it -- well, yeah, it would       ·5· · · BY MR. OLIVER:
·6· ·take a phone call.                               ·6· · · Q· · Mr. Massingill, I've got a few
·7· · · Q· · I mean --                                ·7· ·questions for you.· Are you okay to go?
·8· · · A· · It was a -- it was built in with the     ·8· · · A· · Yes, sir.
·9· ·PDA, but not a company --                        ·9· · · Q· · Okay.· At the time of this incident,
10· · · Q· · What's a PDA?                            10· ·you were driving a 2015 Mack truck?
11· · · A· · Huh?                                     11· · · A· · Yes, sir.
12· · · Q· · What's PDA?                              12· · · Q· · Pulling a 2007 Great Dane trailer?
13· · · A· · I don't know.· The personal data.        13· · · A· · As far as I know.
14· · · Q· · Okay.· Was that like a walkie-talkie     14· · · Q· · If the ABF records indicate that that
15· ·or was that like a cell phone?                   15· ·was a 53-foot drive-in trailer, would you
16· · · A· · It's like a walkie-talkie.· Well, it's   16· ·disagree with that?
17· ·like a Nextel-type thing.                        17· · · A· · No, I wouldn't.
18· · · Q· · Did you post anything on social media    18· · · Q· · Okay.· If their records indicate that
19· ·pages or any other social media pages or any     19· ·the weight of the trailer was -- unladed
20· ·other social media outlet about this             20· ·weight was 14,400 pounds; would you disagree
21· ·collision?                                       21· ·with that?
22· · · A· · No.                                      22· · · A· · No.
23· · · Q· · Okay.· You said that you didn't know     23· · · Q· · If their records indicate that the
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 45 of 111

MARK MASSINGILL                                                               September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                     173–176
                                         Page 173                                             Page 175
·1· ·tractor's unladed weight was 14,500 pounds,    ·1· · · A· · Probably three to five miles an hour.
·2· ·would you disagree with that?                  ·2· · · Q· · Okay.· And what's that based on?
·3· · · A· · No.                                    ·3· · · A· · Because as I was trying to get into
·4· · · Q· · You drove this tractor pretty much     ·4· ·the right-hand lane, I was having to go up on
·5· ·every day up until the time of the accident?   ·5· ·the curb, so I was down in low gear creeping
·6· · · A· · Yes.                                   ·6· ·up watching the poles because I was trying to
·7· · · Q· · Okay.· ABS performed the service on    ·7· ·miss the poles and guide it around.
·8· ·the tractor?                                   ·8· · · Q· · Before attempting to make the
·9· · · A· · Yes.                                   ·9· ·left-hand turn and go around the back of
10· · · Q· · And the trailer?                       10· ·Mr. Johnson's trailer, had you brought your
11· · · A· · Yes.                                   11· ·tractor and trailer to a stop?
12· · · Q· · Was the tractor in good condition on   12· · · · · ·MR. BAER:· Objection to form.
13· ·the day this incident occurred?                13· · · · · ·THE WITNESS:· Yes.
14· · · · · ·MR. BAER:· Objection to form.          14· · · Q· · (By Mr. Oliver) Where was your tractor
15· · · · · ·THE WITNESS:· Yes.                     15· ·located in the roadway there on Avenue W at
16· · · Q· · (By Mr. Oliver) Was the trailer in     16· ·the point you brought it to a stop?
17· ·good condition on the day this incident        17· · · A· · It would have been -- let's see, it
18· ·occurred?                                      18· ·would have been in the same lane as
19· · · A· · Yes.                                   19· ·Mr. Johnson, like, through the road.
20· · · · · ·MR. BAER:· Objection to form.          20· · · Q· · All right.· For the benefit of the
21· · · Q· · (By Mr. Oliver) You had done a         21· ·jury, how many lanes were traveling what would
22· ·pre-trip inspection on both of those units?    22· ·be southbound on Avenue W the direction that
23· · · A· · Yes.                                   23· ·Mr. Johnson's vehicle was going?
                                         Page 174                                             Page 176
·1· · · Q· · Did you find anything wrong with       ·1· · · · · ·MR. BAER:· Objection to form.
·2· ·either the tractor or trailer when you did     ·2· · · · · ·THE WITNESS:· Okay.
·3· ·your pre-trip inspection prior to this         ·3· · · · · ·MR. BAER:· You saying parked or going?
·4· ·incident occurring?                            ·4· · · · · ·MR. OLIVER:· Well, you're right, yeah.
·5· · · · · ·MR. BAER:· Objection to form.          ·5· · · · · ·MR. BAER:· I just want to make sure
·6· · · · · ·THE WITNESS:· No.                      ·6· ·there's no issue with going.
·7· · · Q· · (By Mr. Oliver) Are you aware of any   ·7· · · Q· · (By Mr. Oliver) I'll correct it.· How
·8· ·recent repairs that had been done to your      ·8· ·many lanes are there on Avenue W in the
·9· ·tractor prior to this incident?                ·9· ·direction that Mr. Johnson's truck was in a
10· · · A· · No, sir.                               10· ·lane?
11· · · Q· · Do you recall any issues with the      11· · · A· · Two.
12· ·tractor idling too fast or too slow prior to   12· · · Q· · Okay.· And which of those two lanes
13· ·this incident?                                 13· ·was Mr. Johnson's truck in?
14· · · A· · No.                                    14· · · A· · The left lane.
15· · · Q· · Okay.· When you would go to make a     15· · · Q· · Okay.· How many lanes are coming the
16· ·turn with this tractor, what gear would you    16· ·other way on Avenue W?
17· ·typically be in?                               17· · · A· · Two lanes.
18· · · A· · Third or fourth gear.                  18· · · Q· · Okay.· And the road that intersects
19· · · Q· · Okay.· And I know you can't say        19· ·Avenue W that you were coming out of, how many
20· ·exactly how fast you were going at the time    20· ·lanes are on it?
21· ·your truck struck Mr. Johnson's trailer, but   21· · · A· · I believe it's two lanes.
22· ·do you have a judgment as to the range of      22· · · Q· · As you approached avenue -- strike
23· ·speed you would have been going that night?    23· ·that.


                                                                            800.211.DEPO (3376)
                                                                            EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 46 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       177–180
                                          Page 177                                              Page 179
·1· · · For the record, I'm going to represent to     ·1· ·relation to you as you approached the
·2· ·you that road is called Republic Boulevard.      ·2· ·intersection of Avenue W?
·3· · · · · ·MR. BAER:· Tom, just like we talked      ·3· · · A· · He was in front of me.
·4· ·about -- you talked about the W they were        ·4· · · Q· · And what movements, if any, did
·5· ·going on first and then you said he was          ·5· ·Mr. Johnson make from Republic Boulevard to
·6· ·stopped in the left lane.· I think you're        ·6· ·Avenue W?
·7· ·talking about Republic where he was stopped in   ·7· · · A· · He pulled from Republic Boulevard into
·8· ·the left lane or your timing is off.· I want     ·8· ·the left lane and stopped at the railroad
·9· ·you to get a clear record.                       ·9· ·track.
10· · · · · ·MR. OLIVER:· I think it's a little       10· · · Q· · Okay.· Where were you at that point in
11· ·confusing.· I want to make sure this is          11· ·time that he stopped in the left lane of
12· ·cleared up.                                      12· ·Avenue W for the railroad tracks?
13· · · · · ·MR. BAER:· Okay.· Please, sir.           13· · · A· · When he stopped, I was pulling off of
14· · · Q· · (By Mr. Oliver) When you left the ABF    14· ·Republic onto Avenue W.
15· ·terminal there in Birmingham, you turned out     15· · · Q· · Okay.· And once Mr. Johnson brought
16· ·onto Republic Boulevard?                         16· ·his vehicle to a stop, what did you do with
17· · · A· · Correct.                                 17· ·your vehicle?
18· · · Q· · And when you did that, how far are you   18· · · · · ·MR. BAER:· Object to the form.
19· ·away from the intersection where this event,     19· · · · · ·THE WITNESS:· Well, I was slowing my
20· ·this incident occurred?                          20· ·vehicle and getting ready to turn when the
21· · · A· · I'd guess about 200 yards, maybe.        21· ·railroad lights went off.· That's when I
22· · · Q· · All right.· And as you traveled down     22· ·stopped in the intersection.
23· ·that section of Republic Boulevard before the    23· · · Q· · (By Mr. Oliver) For the record, when
                                          Page 178                                              Page 180
·1· ·intersection, now fast were you going?           ·1· ·you stopped, where was your tractor of your
·2· · · · · ·MR. BAER:· Objection to form.· Asked     ·2· ·tractor-trailer unit located?
·3· ·and answered.                                    ·3· · · A· · In the northbound side left lane is
·4· · · · · ·THE WITNESS:· Not exactly sure.          ·4· ·where the tractor was.
·5· · · Q· · (By Mr. Oliver) Do you have a judgment   ·5· · · Q· · Was it behind Mr. Johnson's trailer?
·6· ·of the range that you would have been going      ·6· · · A· · It was a little bit from his trailer.
·7· ·down Republic Boulevard prior to the             ·7· ·I was just getting ready.· So as I was getting
·8· ·intersection.                                    ·8· ·ready to turn, but I hadn't turn yet, and then
·9· · · · · ·MR. BAER:· Object to the form of the     ·9· ·the railroad came down.· It might be easier to
10· ·question.· Calls for speculation.· Go ahead.     10· ·draw it.
11· · · · · ·THE WITNESS:· Probably 30 -- 25,         11· · · Q· · Let me show you what I've now marked
12· ·30 miles an hour.                                12· ·as Defendant's Exhibit No. 1, which is the
13· · · Q· · (By Mr. Oliver) As you approached the    13· ·accident report in this case and ask you to
14· ·intersection of Republic Boulevard and Avenue    14· ·turn to the second page of it is which has got
15· ·W, what was the color of the traffic light       15· ·a Bates label of 294 on it; do you see that,
16· ·controlling your direction of travel?            16· ·sir.
17· · · · · ·MR. BAER:· Object to the form.· Asked    17· · · · · ·(Defendant's Exhibit No. 1 was marked
18· ·and answered.                                    18· · · · · ·for identification.)
19· · · · · ·THE WITNESS:· As I was going down        19· · · A· · (Witness nods head.)
20· ·through there, it was red and then it turned     20· · · Q· · What I want you to do is on this
21· ·to green.                                        21· ·diagram that the officer drew, draw in as best
22· · · Q· · (By Mr. Oliver) And where was            22· ·you can where your tractor and trailer were
23· ·Mr. Johnson's vehicle, if anywhere, in           23· ·located after you pulled off of Republic


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 47 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       181–184
                                          Page 181                                              Page 183
·1· ·Boulevard but came to a stop.                    ·1· ·your right?
·2· · · A· · (Witness complies.)                      ·2· · · A· · Yes.
·3· · · · · ·MR. BAER:· Can you have him mark         ·3· · · · · ·MR. BAER:· Do you want him to mark
·4· ·tractor and trailer.· I know we know.            ·4· ·that or do you want me to go over that with
·5· · · Q· · (By Mr. Oliver) I tell you what to do    ·5· ·him?
·6· ·on where -- what would be your trailer, mark     ·6· · · · · ·MR. OLIVER:· You can.
·7· ·unit one.                                        ·7· · · Q· · (By Mr. Oliver) Were there any
·8· · · A· · Okay.· So this is unit one.              ·8· ·vehicles behind your trailer on Avenue W at
·9· · · Q· · Okay.                                    ·9· ·the moment you came to a stop with your
10· · · · · ·MR. BAER:· Can you date that, please,    10· ·tractor in the left-hand lane of the
11· ·and initial.                                     11· ·southbound lanes of Avenue W?
12· · · · · ·THE WITNESS:· Okay.                      12· · · A· · Yes.· There was a trailer behind me.
13· · · · · ·MR. BAER:· Just for the record, it's     13· · · Q· · So just go ahead and draw that in.
14· ·blue ink that the witness is drawing in.         14· · · · · ·MR. BAER:· You don't want to use a
15· · · Q· · (By Mr. Oliver) Okay.· So the blue ink   15· ·different color?· For the record, he drew
16· ·diagram or attempted diagram of a                16· ·another tractor-trailer behind his
17· ·tractor-trailer is where your vehicle came to    17· ·tractor-trailer which is unit one in blue ink.
18· ·a stop after it left Republic Boulevard?         18· · · Q· · (By Mr. Oliver) Do you know whose
19· · · A· · Yes.                                     19· ·tractor-trailer that was?
20· · · Q· · With the tractor being in the            20· · · A· · No.
21· ·left-hand lane of the southbound lanes of        21· · · Q· · Okay.· Why don't you just label it
22· ·Avenue W?                                        22· ·other tractor-trailer so it is clear that it's
23· · · A· · Right.                                   23· ·not yours that you're marking.
                                          Page 182                                              Page 184
·1· · · Q· · Somewhere to the rear of Mr. Johnson's   ·1· · · A· · (Witness complies.)
·2· ·trailer?                                         ·2· · · Q· · So for the record, the diagram in
·3· · · A· · Yes.                                     ·3· ·Defendant's Exhibit 1 has another
·4· · · Q· · Do you have a judgment how far your      ·4· ·tractor-trailer labeled that is behind your
·5· ·tractor -- the left side of your tractor was     ·5· ·tractor which is labeled as unit one, correct?
·6· ·from the rear of Mr. Johnson's trailer when      ·6· · · A· · Correct.
·7· ·you came to a stop?                              ·7· · · Q· · And then Mr. Johnson's tractor and
·8· · · · · ·MR. BAER:· Objection to form.            ·8· ·trailer is marked per the original diagram as
·9· · · · · ·THE WITNESS:· No, sir, I don't know      ·9· ·unit two, correct?
10· ·how far away it was.                             10· · · A· · Correct.
11· · · Q· · (By Mr. Oliver) At the time you came     11· · · Q· · And is that the approximate location
12· ·to a stop with your tractor in the left-hand     12· ·of all three tractor-trailers at the moment
13· ·lane of the southbound lanes of Avenue W, were   13· ·your tractor stopped with it in the left-hand
14· ·the crossbars and lights for the railroad        14· ·lane of the southbound lanes of Avenue W?
15· ·crossing going off?                              15· · · · · ·MR. BAER:· Object to the form.
16· · · A· · Yes, when I came to a stop.              16· ·Diagram is not to scale, but go ahead.
17· · · Q· · Did you observe any other traffic out    17· · · · · ·THE WITNESS:· Yes.
18· ·on Avenue W at that time?                        18· · · Q· · (By Mr. Oliver) Okay.· All right.
19· · · A· · I observed a truck which would be back   19· ·Once you realized there was a tractor or some
20· ·down this way just coming down (indicating).     20· ·vehicle coming further up Avenue W in the
21· · · Q· · And for the record, you're talking       21· ·southbound direction, what was your original
22· ·about further down the southbound lanes of       22· ·plan?
23· ·Avenue W and would be approaching you from       23· · · A· · To try to move around to the right


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 48 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       185–188
                                          Page 185                                              Page 187
·1· ·lane.                                            ·1· · · A· · Okay.
·2· · · Q· · Okay.                                    ·2· · · Q· · As you're making that maneuver to
·3· · · A· · To get out of the intersection.          ·3· ·avoid the poles and go around the back of
·4· · · Q· · Did you consider backing up before you   ·4· ·Mr. Johnson's trailer, how fast were you going
·5· ·tried to make the maneuver around                ·5· ·approximately at that time?
·6· ·Mr. Johnson's trailer?                           ·6· · · · · ·MR. BAER:· Object to form.
·7· · · A· · I considered it until I saw the          ·7· · · · · ·THE WITNESS:· Three to five miles an
·8· ·tractor-trailer behind me.                       ·8· ·hour, I guess.
·9· · · Q· · And for the record, would that be the    ·9· · · Q· · (By Mr. Oliver) Do you have a
10· ·one you've marked as other traffic trailer on    10· ·judgment -- not an exact speed, but a judgment
11· ·the diagram in Defendant's Exhibit 1?            11· ·in range of speed how fast you were going at
12· · · A· · Yes.                                     12· ·the time your trailer collided with the rear
13· · · Q· · Was there sufficient room for you to     13· ·of Mr. Johnson's trailer?
14· ·back up onto Republic Boulevard without          14· · · · · ·MR. BAER:· Object to the form.
15· ·striking the other tractor-trailer?              15· · · · · ·THE WITNESS:· Three to five miles an
16· · · A· · No.                                      16· ·hour.
17· · · Q· · So what was your plan of action at       17· · · Q· · (By Mr. Oliver) After the two trailers
18· ·that moment?                                     18· ·came together, what, if anything, did you do
19· · · A· · At that moment, I just tried to swing    19· ·at that point?
20· ·out a little bit and go up as far as -- as       20· · · · · ·MR. BAER:· Objection.· Asked and
21· ·close as I could and come over into the right    21· ·answered.
22· ·lane.                                            22· · · · · ·THE WITNESS:· Backed up the trailer
23· · · Q· · You mentioned in previous testimony      23· ·and called the terminal and got the number to
                                          Page 186                                              Page 188
·1· ·that you kind of had to get your tractor up on   ·1· ·the safety department.
·2· ·the curb?                                        ·2· · · Q· · (By Mr. Oliver) And let me show you
·3· · · A· · Yes.                                     ·3· ·what's previously been marked as Plaintiff's
·4· · · Q· · Okay.· If you would, take my pen and     ·4· ·Exhibit No. 7.· Does that fairly and
·5· ·mark on the diagram of Defendant's Exhibit No.   ·5· ·accurately depict the location of your two
·6· ·1 what curb you're talking about you had         ·6· ·vehicles after you backed up?
·7· ·driven your tractor across.                      ·7· · · A· · Yes.
·8· · · A· · Something like that there                ·8· · · Q· · How much time went by between the time
·9· ·(indicating).                                    ·9· ·that your trailer and Mr. Johnson's trailer
10· · · Q· · And write curb and put an arrow to it    10· ·came together before you backed up?
11· ·so we're clear what you're talking about.        11· · · A· · I don't know, probably 15 to 30
12· · · A· · (Witness complies.)                      12· ·seconds.
13· · · Q· · Okay.· You also mentioned there was      13· · · Q· · Okay.· And let me show you what's also
14· ·either power poles or light poles or poles of    14· ·been marked as Plaintiff's Exhibit No. 10 and
15· ·some sort that you were having to negotiate      15· ·ask you if that fairly and accurately
16· ·around; is that correct?                         16· ·represents the location of the vehicles from
17· · · A· · Yes.                                     17· ·the other angle as they were after you backed
18· · · Q· · Can you indicate generally where those   18· ·your trailer up?
19· ·poles were located on the diagram there on       19· · · A· · Yes.
20· ·Defendant's Exhibit 1.                           20· · · Q· · After you brought your truck and
21· · · A· · Somewhere in that area (indicating).     21· ·trailer to a stop, did you get out of your
22· · · Q· · If you would write poles and draw an     22· ·vehicle?
23· ·arrow to those, please.                          23· · · A· · After I made the phone calls, yes.


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 49 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       189–192
                                          Page 189                                              Page 191
·1· · · Q· · And did you observe the damage to        ·1· ·your truck and looked at the damage
·2· ·Mr. Johnson's trailer?                           ·2· ·immediately after the incident?
·3· · · A· · Yes.                                     ·3· · · A· · No.
·4· · · Q· · Was the damage to that trailer           ·4· · · Q· · Okay.· Did you notice any damage to
·5· ·primarily located on the back right corner of    ·5· ·your trailer from the collision between the
·6· ·his trailer?                                     ·6· ·two?
·7· · · A· · Yes.                                     ·7· · · A· · No.
·8· · · Q· · Or the rear passenger corner of the      ·8· · · Q· · Okay.· Did you ever have to have any
·9· ·trailer?                                         ·9· ·repairs done to that trailer, to your
10· · · A· · Correct.                                 10· ·knowledge?
11· · · Q· · Okay.· Was the damage concentrated to    11· · · A· · No.
12· ·the taillight housing on that side as shown in   12· · · Q· · You were able to drive it away?
13· ·Plaintiff's Exhibits 8 and 9?                    13· · · A· · Yes.
14· · · A· · Yes.                                     14· · · Q· · And do you know whether Mr. Johnson
15· · · Q· · For the record, if we look at            15· ·was able to drive his tractor-trailer away?
16· ·Plaintiff's Exhibit No. 8, tell the ladies and   16· · · A· · Yes.
17· ·gentlemen of the jury, what's the taillight      17· · · Q· · While you were out there on the scene
18· ·housing that you noticed was damaged when you    18· ·after the initial impact, did you have a
19· ·got out of your truck?                           19· ·chance to talk with Mr. Johnson?
20· · · A· · It looked like there was some bolts      20· · · · · ·MR. BAER:· Object to the form.· Asked
21· ·that broke off.                                  21· ·and answered.
22· · · Q· · Okay.· But for the record so we can      22· · · · · ·THE WITNESS:· Yes.
23· ·know what we're talking about when we get to     23· · · Q· · (By Mr. Oliver) Did you ask him if he
                                          Page 190                                              Page 192
·1· ·trial and we're looking at this photo, what      ·1· ·was okay?
·2· ·part of his truck was damaged; what are we       ·2· · · · · ·MR. BAER:· Object to the form.
·3· ·seeing that was damaged?                         ·3· · · · · ·THE WITNESS:· I don't remember.
·4· · · A· · The taillight.                           ·4· · · Q· · (By Mr. Oliver) Did Mr. Johnson tell
·5· · · Q· · When you say taillight, what color is    ·5· ·you while y'all were out there that he was
·6· ·the taillight in this photograph marked          ·6· ·injured or suffering from any kind of pain or
·7· ·Plaintiff's Exhibit 8?                           ·7· ·problems?
·8· · · A· · Yellow.                                  ·8· · · · · ·MR. BAER:· Object to the form.· He
·9· · · Q· · Okay.· And is it kind of oblong or       ·9· ·just said he didn't recall anything else.· Go
10· ·kind of football shaped?                         10· ·ahead.
11· · · A· · Yeah.· It's oblong on a rectangular      11· · · · · ·THE WITNESS:· No.
12· ·base.                                            12· · · Q· · (By Mr. Oliver) How long were y'all
13· · · Q· · And it's in kind of a metal square or    13· ·out there together before he left?
14· ·rectangular box?                                 14· · · A· · I don't remember.· It was 30, 40
15· · · A· · Yes.                                     15· ·minutes.
16· · · Q· · Okay.· And what, if anything, did you    16· · · Q· · Was Mr. Johnson walking around outside
17· ·notice was damaged about that taillamp after     17· ·of his truck during that time?
18· ·you got out of the truck after the incident?     18· · · A· · Yes.
19· · · A· · That the box was bent.                   19· · · Q· · Did you notice whether he got in and
20· · · Q· · Which direction?                         20· ·out of his truck during that time?
21· · · A· · Towards the cab of his truck.            21· · · A· · I didn't notice.
22· · · Q· · Was there any other damage that you      22· · · Q· · When you were talking to and observing
23· ·noticed, Mr. Massingill, when you got out of     23· ·him during that time, did he appear to be in


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 50 of 111

MARK MASSINGILL                                                                 September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                       193–196
                                          Page 193                                              Page 195
·1· ·any kind of pain or having any kind of           ·1· · · Q· · So you believe there is -- it is legal
·2· ·physical problems?                               ·2· ·and not a violation of any statutes or
·3· · · A· · No.                                      ·3· ·ordnances for a professional truck driver to
·4· · · Q· · Did he ever ask the officer if he        ·4· ·make a left turn from the right lane?
·5· ·could go to the hospital that you heard?         ·5· · · A· · Yes.
·6· · · A· · Not that I heard, no.                    ·6· · · Q· · Okay.
·7· · · · · ·MR. OLIVER:· I think that's all I've     ·7· · · A· · This is a -- are you talking the right
·8· ·got.· Thank you.                                 ·8· ·lane of the road, like one direction or are
·9· · · · · · · · FURTHER EXAMINATION                 ·9· ·you talking two lanes in one direction?· I'm
10· · · BY MR. BAER:                                  10· ·confused.
11· · · Q· · I just want to talk about the diagram    11· · · Q· · If I understood your testimony
12· ·that your attorney just went over with you.      12· ·earlier, there was two lanes on Republic
13· ·It's attached as Defendant's Exhibit 1.· The     13· ·traveling in the direction you were going; did
14· ·diagram reflects that you were traveling in      14· ·I misunderstand that?
15· ·the right lane of Republic Boulevard before      15· · · A· · Okay.· I see what you're saying now.
16· ·you made a left turn on Avenue W, correct?       16· · · Q· · Yeah.
17· · · A· · Yes.                                     17· · · A· · No.· I was not -- this is a lane going
18· · · Q· · Okay.· Tell me when you, as a            18· ·in, this is a lane going out.
19· ·professional truck driver, believe that it's     19· · · Q· · Okay.· I want you to take this green
20· ·okay and legally permitted to make a left turn   20· ·pen and draw the direction of travel -- you're
21· ·from the right lane.                             21· ·saying the left -- well, just draw which way
22· · · · · ·MR. OLIVER:· Object to the form.         22· ·traffic goes on Republic Boulevard.
23· · · Q· · (By Mr. Baer) Let me ask you this.       23· · · A· · (Witness complies.)
                                          Page 194                                              Page 196
·1· ·Let me rephrase the question.· I want to         ·1· · · Q· · Okay.· So Republic Boulevard is two
·2· ·rephrase the question.· You're familiar with     ·2· ·lanes total, correct?
·3· ·the rules of the road, like driving?             ·3· · · A· · Right.
·4· · · A· · Yes.                                     ·4· · · Q· · One traveling the direction you were
·5· · · Q· · Yeah.· Can't run a red light, right?     ·5· ·going and one traveling the other direction?
·6· · · A· · (Witness nods head.)                     ·6· · · A· · Right.
·7· · · Q· · Yield in front of a yield sign, right?   ·7· · · Q· · Okay.· I misunderstood your testimony
·8· · · A· · Yes.                                     ·8· ·earlier, I apologize.
·9· · · Q· · No right turn; do you know that --       ·9· · · A· · Okay.
10· ·have you seen those signs?                       10· · · Q· · Now, I want you to take this green --
11· · · A· · Yes.                                     11· ·I'll get a purple pen.· Take this purple pen
12· · · Q· · Okay.· You had a driver's license        12· ·and draw the tractor-trailer you believe was
13· ·before you had a commercial driver's license,    13· ·on -- and the location of the tractor-trailer
14· ·right?                                           14· ·you believe was on Avenue W at the time you
15· · · A· · Yes.                                     15· ·stopped or claim you stopped before you made a
16· · · Q· · Okay.· Tell me, based on your training   16· ·left turn.
17· ·and experience as a professional truck driver,   17· · · A· · The one that I saw?
18· ·when you believe it is legally permitted for a   18· · · Q· · Yeah.
19· ·professional truck driver driving a              19· · · A· · He would have been somewhere up here
20· ·tractor-trailer to make a left turn from the     20· ·(indicating).
21· ·right lane?                                      21· · · Q· · Okay.
22· · · A· · Like, when the lights turn green and     22· · · A· · Sorry, I'm not an artist.
23· ·you can make that turn.                          23· · · Q· · When you claim you were at a stop


                                                                              800.211.DEPO (3376)
                                                                              EsquireSolutions.com          YVer1f
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 51 of 111

MARK MASSINGILL                                                                        September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                              197–200
                                              Page 197                                                 Page 199
·1· ·before you made a left turn onto -- or              ·1· · · A· · This way (indicating)?

·2· ·completed the left turn onto Avenue W, did you      ·2· · · Q· · Yes, sir.· Approximately, how much

·3· ·ever think that if you put your vehicle in          ·3· ·room do you think what you just marked in pink

·4· ·reverse that the driver behind you would know       ·4· ·highlighter, how many feet do you think that

·5· ·that you wanted to back up and that he would        ·5· ·is?

·6· ·have backed up as well or did that not cross        ·6· · · A· · I don't know.

·7· ·your mind?                                          ·7· · · Q· · Okay.· I'm going to go out and measure

·8· · · A· · Didn't cross my mind.                       ·8· ·it.· I just want you to tell me what you

·9· · · Q· · Okay.· I want to talk about the             ·9· ·believe -- the clearance you were worried

10· ·photograph already marked as Plaintiff's            10· ·about when you made the turn.

11· ·Exhibit 7.· Can you take this light blue            11· · · A· · Okay.

12· ·pen -- rather than work on a demonstrative,         12· · · Q· · What's that space right there in pink?

13· ·let's talk about reality, okay?                     13· · · · · ·MR. OLIVER:· Object to the form, asked

14· · · I want you to take this light blue pen and       14· ·and answered.

15· ·I want you to tell me the curb that you claim       15· · · · · ·MR. BAER:· No, he didn't answer.

16· ·that you had to go over in order to make the        16· · · Q· · (By Mr. Baer) Go ahead.· Just tell me

17· ·left turn.                                          17· ·how far is that between the light pole and

18· · · A· · (Witness complies.)                         18· ·your vehicle.

19· · · Q· · Okay.· You would agree with me that         19· · · A· · I don't know.

20· ·there is a distance between your front tire         20· · · Q· · Several feet?

21· ·and the curb, correct?                              21· · · · · ·MR. OLIVER:· Object to the form.

22· · · · · ·MR. OLIVER:· As shown in?                   22· · · Q· · (By Mr. Baer) If you don't know, you

23· · · Q· · (By Mr. Baer) As shown in Plaintiff's       23· ·don't know.


                                              Page 198                                                 Page 200
·1· ·Exhibit 7.                                          ·1· · · A· · I don't know.
·2· · · A· · Yes.                                        ·2· · · Q· · I'll tell the story to the jury.· So
·3· · · Q· · You would agree with me that there's a      ·3· ·you had this much room which you marked right
·4· ·distance, right.                                    ·4· ·there.
·5· · · A· · Right.                                      ·5· · · A· · I had this much room and whatever that
·6· · · Q· · I want you to take this purple              ·6· ·pole behind it and the other stuff.
·7· ·highlighter and show the jury the distance you      ·7· · · Q· · Okay.· And the direction in which your
·8· ·see in this photograph between the front of         ·8· ·trailer -- strike that.
·9· ·your vehicle and the curb.                          ·9· · · The direction in which your tractor is
10· · · A· · (Witness complies.)                         10· ·pointed in Plaintiff's Exhibit 7 would be the
11· · · Q· · How far did you back up after you           11· ·direction in which you backed up, correct?
12· ·realized you had collided with the rear of          12· · · A· · Yes.
13· ·Mr. Johnson's trailer?                              13· · · Q· · Okay.· In other words, you cut the
14· · · A· · I don't know.                               14· ·wheel a certain way to be able to back up,
15· · · Q· · Okay.· You don't know?                      15· ·correct?· Or did you just leave the wheel the
16· · · A· · Five or ten feet.                           16· ·way it was and hit the gas to back up?
17· · · Q· · Okay.· And you believe you were able        17· · · A· · I think I just backed up.
18· ·to do that without striking the rear of his         18· · · Q· · Okay.· So the position of your trailer
19· ·trailer again, correct?                             19· ·in Plaintiff's Exhibit 7 would be the same
20· · · A· · Correct.                                    20· ·angle that it was in when you struck
21· · · Q· · Okay.· I want you to take this pink         21· ·Mr. Johnson's trailer?
22· ·highlighter and show the jury the distance          22· · · A· · I believe so, yes.
23· ·between your vehicle and the light pole.            23· · · Q· · Okay.· You would agree with me that



                                                                                  800.211.DEPO (3376)
                                                                                  EsquireSolutions.com
  Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 52 of 111

MARK MASSINGILL                                                                      September 11, 2019
JAMES JOHNSON vs ABF FREIGHT SYSTEM                                                            201–204
                                               Page 201                                                  Page 203
·1· ·there is a distance between the front right          ·1· · · · · ·MR. OLIVER:· ·Okay.· All right.
·2· ·tire of your tractor in this picture and the         ·2· ·That's all.
·3· ·curb?                                                ·3· · · · · ·MR. BAER:· All right.
·4· · · A· · Yes.                                         ·4· · · · · ·(The deposition of MARK MASSINGILL was
·5· · · Q· · Okay.· In other words, you cleared the       ·5· · · · · ·concluded at 1:45 p.m., September 11,
·6· ·curb and you cleared the pole, right?                ·6· · · · · ·2019.)
·7· · · · · ·MR. OLIVER:· Object to the form.             ·7· · · · · · · · · · · · ·--oOo--
·8· · · · · ·THE WITNESS:· Right.                         ·8
·9· · · Q· · (By Mr. Baer) Did you clear the curb         ·9
10· ·when you made the turn?· When you made the           10
11· ·left turn, did you clear the curb?                   11
12· · · · · ·MR. OLIVER:· Object to the form.             12
13· · · · · ·THE WITNESS:· When you say clear the         13
14· ·curb, what do you mean?                              14
15· · · Q· · (By Mr. Baer) You didn't hit the curb,       15
16· ·did you?                                             16
17· · · A· · When I made the left turn?                   17
18· · · Q· · Yeah.                                        18
19· · · A· · I was up over the curb.                      19
20· · · Q· · Okay.· So you believe the angle in           20
21· ·which your tractor is depicted in Exhibit 7,         21
22· ·you believe that you would have rolled over          22
23· ·the curb and then ended up in this position,         23


                                               Page 202                                                  Page 204
·1· ·which is after you backed up?                        ·1· · · · · · · ·C E R T I F I C A T E
·2· · · A· · Yes.· Yes.                                   ·2· ·State of Alabama

·3· · · · · ·MR. BAER:· Okay.· Okay.· That's all          ·3· ·Marshall County

·4· ·I've got.· Thank you, sir.                           ·4· · · · · I here by certify that the above and
                                                          ·5· · · ·foregoing deposition was taken down by me
·5· · · · · · · · FURTHER EXAMINATION
                                                          ·6· · · ·in stenotype and the questions and answers
·6· · · BY MR. OLIVER:
                                                          ·7· · · ·thereto were transcribed by means of
·7· · · Q· · Let me ask you one quick question.    I
                                                          ·8· · · ·computer-aided transcription, and that the
·8· ·don't think it's been asked.· Mr. Baer asked
                                                          ·9· · · ·foregoing represents a true and correct
·9· ·you about cell phone.· Were you using a cell
                                                          10· · · ·transcript of the testimony given by said
10· ·phone at the time this incident occurred?            11· · · ·witness upon said hearing .
11· · · A· · No.                                          12· · · · · I further certify that I am neither of
12· · · Q· · Were you on the cell phone at the time       13· · · ·counsel, nor of kin to the parties to the
13· ·the incident occurred?                               14· · · ·action, nor am I in any way interested in

14· · · A· · No.                                          15· · · ·the result of said cause named in said

15· · · Q· · Were you adjusting the radio or              16· · · ·caption.
                                                          17
16· ·otherwise manipulating your radio at the time?
                                                          18
17· · · A· · No.
                                                          19
18· · · Q· · Were you eating?
                                                          20
19· · · A· · No.
                                                          21· · · · · · · · · · ·/s/Kayla Wilson
20· · · Q· · Were you looking at maps or GPS
                                                          · · · · · · · · · · · ·KAYLA WILSON
21· ·devices or anything else to guide your way at
                                                          22· · · · · · · · · · ·ACCR #634
22· ·the time this incident occurred?                     · · · · · · · · · · · ·Commissioner for the
23· · · A· · No.                                          23· · · · · · · · · · ·State of Alabama at Large



                                                                                   800.211.DEPO (3376)
                                                                                   EsquireSolutions.com
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 53 of 111




                         EXHIBIT B
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 54 of 111




           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JAMES JOHNSON, JR., and                     )
ERICKA JOHNSON,                             )
                                            )
                      Plaintiffs,           )
v.                                          )
                                            )       Civil Action No.: CV-2018-902401
                                            )
ABF FREIGHT SYSTEM, INC., and               )
MARK EUGENE MASSINGILL                      )
                                            )
                      Defendants.           )

          PLAINTIFF JAMES JOHNSON’S RESPONSES TO DEFENDANT
        ABF FREIGHT SYSTEM, INC.’S FIRST SET OF INTERROGATORIES

       COMES NOW, the Plaintiff, JAMES JOHNSON, by and through his undersigned

counsel of record and files this his Responses to Defendant ABF Freight System, Inc.’s First Set

of Interrogatories pursuant to Alabama Rules of Civil Procedure and responds as follows, to-wit:

                                    GENERAL OBJECTIONS

       The following General Objections apply to each and every one of the Interrogatories,

Requests for Production of Documents, and Requests for Admission (“Discovery Requests”)

irrespective of whether the General Objections are expressly referred to in response to the

specific request. The particular objections which are set forth herein following a response are

intended to amplify the General Objections and neither limit the applicability of any of the

General Objections nor waive any objections which may, in addition to those set forth in each

Discovery Request, be applicable to each Discovery Request.

Any Objections and Responses to the Discovery Requests (“Responses”) are based on
information presently known to Plaintiff and are given without prejudice to Plaintiff’s right to
supplement and/or amend his Objections and Responses, or present additional evidence or
contentions at a later date in accordance with the Alabama Rules of Civil Procedure, but without
affirmatively undertaking any obligations to supplement their Responses.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 55 of 111




Plaintiff objects to the Discovery Requests to the extent Defendant seeks privileged or
confidential information that is protected by the attorney-client privilege, the work product
doctrine, the joint or common defense privilege and/or otherwise immune from discovery.

Plaintiff objects to the Discovery Requests to the extent Defendants seek disclosure of
confidential, sensitive and/or proprietary business information.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information obtainable
from documents and/or information in possession, custody or control of Defendant or which may
be more readily available to Defendant from a more convenient, less burdensome and oppressive
and/or less expensive source.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information that is not
in the possession, custody or control of Plaintiff or which otherwise exceeds the scope of
permissible discovery as set forth in the Alabama Rules of Civil Procedure and/or applicable
jurisprudence.

Plaintiff objects to the Discovery Requests to the extent they are unlimited in time on grounds
the Discovery Request are overly broad, burdensome, harassing and seek information which is
irrelevant to the subject matter of the captioned litigation and not reasonably calculated to lead to
the discovery of admissible evidence.

Plaintiff objects to the Discovery Request to the extent Defendants seek information which is not
within the scope of this action on grounds the Discovery Requests are overly broad, unduly
burdensome, oppressive, and seeks information which is irrelevant to the subject matter of the
captioned litigation and not reasonably calculated to lead to the discovery of admissible
evidence.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information relating to
policies that are not at issue in the captioned litigation, on the grounds any such inquiry is overly
broad, burdensome, oppressive, and irrelevant to the subject matter of the captioned litigation
and not reasonably calculated to lead to the discovery of admissible evidence.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information protected
from disclosure under the Alabama Rules of Civil Procedure and applicable jurisprudence, or to
the extent such inquiries may be construed to impose on Plaintiff any obligations beyond those
encompassed by the Alabama Rules of Civil Procedure and applicable jurisprudence.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information that is
protected from discovery by the attorney-client privilege, the work product doctrine and/or any
other applicable privilege.

Plaintiff objects to the Discovery Requests insofar as they are repetitive, redundant or
overlapping as to subject matter. As such, they are unduly burdensome, oppressive and/or
harassing.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 56 of 111




Plaintiff objects to the Discovery Requests to the extent they are overly broad. As used herein,
“overly broad” means the information requested is either irrelevant to the subject matter of the
captioned litigation as a whole, or is outside the scope of discovery permitted by the Alabama
Rules of Civil Procedure and applicable jurisprudence.

Plaintiff objects to the Discovery Requests to the extent they are burdensome and oppressive.
  As used herein, “unduly burdensome” or “burdensome and oppressive” means that the
information sought requires an unreasonable expenditure of time and resources and is of little or
no benefit to the lawsuit, such that the value of its disclosure is far outweighed by the burden of
disclosing it.

Plaintiff objects to the Discovery Requests to the extent they use words or phrases which render
them vague and ambiguous. As used herein, “vague” or “vague and ambiguous” means that a
discovery request is drafted in a manner which does not with reasonable clarity convey what
information is sought, so that Plaintiff is not able to ascertain with certainty the intended
meaning of the Discovery Request.

Plaintiff’s responses shall be made solely for this action. Any responsive statement given by
Plaintiff is subject to all objections regarding relevance, materiality, propriety, admissibility and
all other objections on any other grounds that would require excluding the statement if offered at
trial. All such objections and grounds are hereby expressly reserved and may be interposed at
the time of trial.

Plaintiff objects to the Discovery Requests to the extent he has not yet completed his
investigation into the facts of this lawsuit, nor fully participated in discovery or prepared for trial
and, therefore, reserves his right to amend, modify, or supplement his objections and any
documents requested if he learns of new information and/or discovers additional documentation.

These General Objections are incorporated by reference into each Specific Objection and/or
Response made herein or subsequently, as though fully set forth, regardless of whether any or all
of these General Objections are repeated in any Specific Objection and/or Response.
 Notwithstanding any Specific Objection or Response, Plaintiff does not waive any of the
General Objections made herein.

“Subject to the foregoing objections,” or substantial language used in the following objections,
means that Plaintiff will not search for or provide information that is subject of his Specific or
General objections unless otherwise stated in the response, and that any information provided in
response to the information or documents provided in response to the Discovery Requests or
additional areas of inquiry may not be construed as a waiver of any objection.

Plaintiff objects to each discovery request to the extent the request requires Plaintiff to make
legal conclusions or to determine whether documents have a certain legal effect in order to
determine which documents to produce. Plaintiff is not required to make those determinations.

Plaintiff objects to each discovery request to the extent the request presumes factual bases which
are untrue or contain contentions of fact or law that are contested or are argumentative or
         Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 57 of 111




speculative. Plaintiff intends to respond in good faith to Defendant’s requests, but such responses
are made with the express understanding that they in no way constitute an admission,
acquiescence or agreement as to the truth or validity of any of the statements contained in the
discovery requests.

          Without waiving any of the foregoing objections, and specifically subject thereto,

Plaintiff further responds as follows:

                              RESPONSES TO INTERROGATORIES

1.        Please identify your name, address, date of birth, social security number, and all names

by which you have been known in the past.

RESPONSE TO INTERROGATORY NO. 1:

          James H. Johnson, Jr.;                          , Marrero, LA         ;         ; XXX-XX-

     .

2.        Please list all relatives living in the county in which this claim has been filed, including

their full name, residence address, place of employment, and relationship.

RESPONSE TO INTERROGATORY NO. 2:

          None.

3.        Please identify each and every communication or transaction you have had with any

Defendant or employee, representative, and/or agent of any Defendant, and identify each

employee, representative, and/or agent of any Defendant with whom you have had each such

communication or transaction, and for each communication or transaction state the date when

the communication or transaction took place, as well as the substance of the communication or

transaction.

RESPONSE TO INTERROGATORY NO. 3:

None.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 58 of 111




4.      Please set forth fully and completely your entire medical history as it may refer to any

illness, injury, disease, condition or disability of his body, stating in your answer the nature and

extent of all treatments given therefor, the date thereof, and the names and addresses of all

doctors, hospitals, and/or any other medical facility involved.

RESPONSE TO INTERROGATORY NO. 4:

        Plaintiff objects to this Interrogatory on the grounds that it is overly broad and unduly

burdensome as it is unlimited in time and scope. Subject to and without waiving the foregoing

objections, Mr. Johnson had not suffered any injuries prior to the subject collision.

5.      Please list the name and address of any pharmacies ever used by you to fill prescription

medications.

RESPONSE TO INTERROGATORY NO. 5:

        Plaintiff objects to this Interrogatory on the grounds that it is overly broad and unduly

burdensome as it is unlimited in time and scope. Subject to and without waiving the foregoing

objections, Mr. Johnson uses Walgreens Pharmacy.

6.      Please list the name, address, and telephone number for each of your employers that for

the last ten (10) years.

RESPONSE TO INTERROGATORY NO. 6:

        American Building Products
        5600 Jefferson Hwy # 248, Harahan, LA 70123
        (504) 734-9941; and

        Energy Dispatch
        601 Republic Circle, Birmingham, AL 35214
        800-372-2568
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 59 of 111




7.     Please state the name, address, and telephone number for each person from whom you, or

someone acting on your behalf, has taken a written or recorded statement regarding the matters

made the basis of this litigation.

RESPONSE TO INTERROGATORY NO. 7:

       Plaintiff is not in possession of any information responsive to this request.

8.     Please state the name, address and telephone number of each person known to have any

knowledge of the facts or circumstances described in the Complaint.

RESPONSE TO INTERROGATORY NO. 8:

       James Johnson, Jr.
                               Marrero, LA
       Only to be contacted through undersigned counsel;

       Ericka Johnson
                              , Marrero, LA
       Only to be contacted through undersigned counsel;

       Mark Eugene Massingill
       Unknown
       Unknown.


9.     Please identify by name, address and telephone number each person known to Plaintiff to

have seen, heard or known about the occurrence alleged in the Complaint, including the

substance, within the best knowledge of Plaintiff, of all information or knowledge about the

alleged occurrence known to each such witness.

RESPONSE TO INTERROGATORY NO. 9:

       See Response to Interrogatory No.8.

10.    Please identify each and every witness, fact, document, or other source of evidence

presently known that you have to support the contention that Defendant was driving at a speed

that was excessive as stated in the Complaint.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 60 of 111




RESPONSE TO INTERROGATORY NO. 10:

        Plaintiff objects to this Interrogatory on the grounds that it seeks information which may

be protected by the work-product doctrine and/or attorney-client privilege. Additionally, Plaintiff

objects to this Interrogatory on the grounds that it is premature as discovery is still in its early

stages. Subject to and without waiving the foregoing objections, Mr. Johnson will support the

contention.

11.     Please describe in full detail how the subject accident occurred.

RESPONSE TO INTERROGATORY NO. 11:

        Mr. Johnson was the driver of a tanker truck, loaded with fuel, that was stopped at a

railroad crossing waiting for a train to pass. While Mr. Johnson was sitting in his vehicle,

Defendant Massingill attempted to go around Mr. Johnson to position his vehicle in the lane to

the left of Mr. Johnson. While attempting to go around Mr. Johnson’s vehicle, Defendant

Massingill turned his vehicle too short causing it to collide with the rear of Mr. Johnson’s

vehicle. After the collision, Defendant Massingill exited his vehicle and tried to put the

equipment that was torn off of Mr. Johnson’s truck, back in its place while Mr. Johnson called

the police.

12.     Please describe completely and in full detail any and all injuries presently known

suffered by you as a result of the subject accident.

RESPONSE TO INTERROGATORY NO. 12:

        Mr. Johnson suffered injuries to his neck, back, and right leg, as well as psychological

injuries as a result of the collision. Please see the attached medical records for more detail.

13.     With reference to the injuries, illnesses or disabilities referred to in the preceding

interrogatory, please state:
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 61 of 111




a.    The name or names and address or addresses of the person or persons who treated,

examined or operated on your decedent for such injuries, ailments or illnesses.

RESPONSE TO INTERROGATORY NO. 13:

        Plaintiff objects to this Interrogatory on the grounds that it is vague and confusing as

Plaintiff was unaware the collision resulted in a death, thus he is unaware of any treatment

provided to a “decedent.”

14.     Please identify each and every witness, fact, document, or other source of evidence

presently known that you have to support the contention that Defendant negligently hired,

retained, supervised and/or entrusted its commercial vehicle to its driver, Defendant Mark

Massingill as stated in the Complaint.

RESPONSE TO INTERROGATORY NO. 14:

        Plaintiff objects to this Interrogatory on the grounds that it seeks information which may

be protected by the work-product doctrine and/or attorney-client privilege and seeks the mental

impressions of undersigned counsel. Additionally, Plaintiff objects to this Interrogatory on the

grounds that it is premature as discovery is still in its early stages.

15.     Please state fully and in complete detail all that Defendants did or failed to do which in

any way caused, or contributed to cause, the alleged occurrence in the Complaint.

RESPONSE TO INTERROGATORY NO. 15:

        Plaintiff objects to this Interrogatory on the grounds that it seeks information which may

be protected by the work-product doctrine and/or attorney-client privilege and seeks the mental

impressions of undersigned counsel. Additionally, Plaintiff objects to this Interrogatory on the

grounds that it is premature as discovery is still in its early stages. Subject to and without waiving

the foregoing objections, see Response to Interrogatory No. 11 and the attached police report.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 62 of 111




16.     Please state and describe fully and in detail each and every act or omission presently

known relating to fault, extent of negligence, and/or breach of the standard of care, on the part of

each Defendant that you claim caused or contributed to cause the alleged occurrence in the

Complaint.

RESPONSE TO INTERROGATORY NO. 16:

        Plaintiff objects to this Interrogatory on the grounds that it seeks information which may

be protected by the work-product doctrine and/or attorney-client privilege and seeks the mental

impressions of undersigned counsel. Additionally, Plaintiff objects to this Interrogatory on the

grounds that it is premature as discovery is still in its early stages. Subject to and without waiving

the foregoing objections, see Response to Interrogatory No. 11 and the attached police report.

17.     Please identify each person you expect to call as an expert witness at trial and please

indicate, as to each such person:

                a.      The subject matter on which the expert is expected to testify;

                b.      The substance of the facts and opinions to which each such person is

                        expected to testify and a summary of the grounds for each opinion.

RESPONSE TO INTERROGATORY NO. 17:

        Plaintiff objects to this Interrogatory on the grounds that it is premature as discovery is

still in its early stages and thus Plaintiff does not yet know who will be called as a witness at trial,

aside from his treating physicians. Subject to and without waiving the foregoing objections,

Plaintiff will provide this information in accordance with the rules of the court and any scheduling

orders entered in this matter.

18.     Please state the name, address and telephone number of each person you intend to call as

a witness at the trial of this matter.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 63 of 111




RESPONSE TO INTERROGATORY NO. 18:

       Plaintiff objects to this Interrogatory on the grounds that it is premature as discovery is

still in its early stages and thus Plaintiff does not yet know who will be called as a witness at trial,

aside from his treating physicians. Subject to and without waiving the foregoing objections,

Plaintiff will provide this information in accordance with the rules of the court and any scheduling

orders entered in this matter.

19.    Please state whether you have received any payment or settlement from any other party

or on behalf of any other party involved in the events made the basis of this lawsuit. If you have

received such payment or settlement, please identify the source, amount and date of payment.

RESPONSE TO INTERROGATORY NO. 19:

       No.

20.    Do you have health insurance? If so, please identify the name of each such insurer,

including contact information and the corresponding policy number.

RESPONSE TO INTERROGATORY NO. 20:

       Mr. Johnson has Medicaid.

21.    Please state fully and in complete detail all that ABF Freight did or failed to do, which

you are presently are of, that caused or contributed to cause the alleged occurrence.

RESPONSE TO INTERROGATORY NO. 21:

       Plaintiff objects to this Interrogatory on the grounds that it seeks information which may

be protected by the work-product doctrine and/or attorney-client privilege and seeks the mental

impressions of undersigned counsel. Additionally, Plaintiff objects to this Interrogatory on the

grounds that it is premature as discovery is still in its early stages. Subject to and without waiving

the foregoing objections, see Response to Interrogatory No. 11.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 64 of 111




22.    If you have overheard any conversations between the Defendant(s) or the Defendant(s)’

employees with anyone concerning your incident, please list the substance of the conversation

and the time and date of the conversation. Please also provide a list of names of those who were

present.

RESPONSE TO INTERROGATORY NO. 22:

       No.

23.    Please list the names of any and all other lawyers or firms that may have any interest in

the outcome of this case.

RESPONSE TO INTERROGATORY NO. 23:

       Plaintiff objects to this Interrogatory on the grounds that it is irrelevant to the subject

litigation and unlikely to lead to the discovery of admissible information.

24.    Have you ever applied for Social Security Disability benefits? If so, please state:

       (a)     the date of each such application;

       (b)     the location (city) of application;

       (c)     the status of the application; and

       (d)     identify any attorney(s) who represented the you in that matter.

RESPONSE TO INTERROGATORY NO. 24:

       Mr. Johnson applied for Social Security Disability in June of 2018 in New Orleans. He

has not yet received a response.

25.    If James Johnson, Jr. has ever been involved as a plaintiff or defendant in any lawsuit,

including a bankruptcy proceeding, domestic dispute, or any litigation of any type or nature,

please state the name of the lawsuit, the jurisdiction in which the lawsuit was filed, and the

lawyer who represented him in the lawsuit
       Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 65 of 111




RESPONSE TO INTERROGATORY NO. 25:

        Plaintiff objects to this Interrogatory on the grounds that it is overly broad and unduly

burdensome as it is unlimited in time or scope. Additionally, Plaintiff objects to this Interrogatory

on the grounds it is irrelevant to the subject litigation. Subject to and without waiving the

foregoing objections, Mr. Johnson has not been involved in any prior litigation

       Respectfully submitted, this the 5th day of October, 2018, A.D.

                                                              ______________________________
                                                              JAMES JOHNSON
As to objections only:

_________________________________
ERIC TIEBAUER, ASB# 2431-E68E
The Tiebauer Law Offices, LLC
P.O. Box 1421
Waynesboro, MS 39367
Phone: 601.735.5222
Fax: 601.735.5008
Email: tiebauer@att.net


STATE OF ___________________
COUNTY OF _________________

        BEFORE ME, the undersigned officer, who is duly authorized to administer oaths,
personally appeared the undersigned affiant, who first being duly sworn on oath, deposes and
says that the answers contained in the foregoing pleading are true and correct.

                                                      ____________________________________
                                                      JAMES JOHNSON

        SWORN TO AND SUBSCRIBED BEFORE ME on this the ____ day of October, 2018,
A.D.

                                                      ____________________________________
                                                      Notary Public

My Commission Expires: _______________
       Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 66 of 111




RESPONSE TO INTERROGATORY NO. 25:


        Plaintiff objects to this Interrogatory on the grounds that it is overly broad and unduly


burdensome as it is unlimited in time or scope. Additionally, Plaintiff objects to this Interrogatory


on the grounds it is irrelevant to the subject litigation. Subject to and without waiving the


foregoing objections, Mr. Johnson has not been involved in any prior' litigation


        Respectfully submitted, this the 5th day of October, 2018, A(D.                         7


                                                                      S JOP    so
As to objections only:                                                    °T
ERIC TIEBAUER, ASB# 2431-E68E
The Tiebauer Law Offices, LLC
P.O. Box 1421
Waynesboro, MS 39367
Phone: 601.735.5222
Fax: 601.735.5008
Email: tiebauer@att.net



STATE OF _
COUNTY OF


        BEFORE ME, the undersigned officer, who is duly authorized to administer oaths,
personally appeared the undersigned affiant, who firstybeing duly swoM on oath, deposes and
says that the answers contained in the foregoing pleading are true and correct.



                                                                OHNS1


        SWORN TO AND SUBSCRIBED BEFORE ME oiphis tb&                           day of October, 2018,
A.D.



                                                        Oti

                                                                    Notary Public
My Commission Expires:
                                                                    Bar No. 37S8S

                                                              Com   SSSESEwi
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 67 of 111




                                CERTIFICATE OF SERVICE

        I, Eric Tiebauer, do hereby certify that I have this day, caused to be served a copy of the
above and foregoing on counsel for all parties by filing through Alafile system which has sent
notification of such filing unto the following:

       Hon. Thomas L. Oliver, II
       Hon. Howard G. Perdue, III
       Hon. Allison Carr
       100 Vestavia Parkway
       Birmingham, AL 35216
       Email: toliver@carrallison.com
              tperdue@carrallison.com

       SO CERTIFIED, this the 5th day of October, 2018, A.D.

                                                  s/Eric Tiebauer
                                              BY: ERIC TIEBAUER, ASB# 2431-E68E
ERIC TIEBAUER, ASB# 2431-E68E
The Tiebauer Law Offices, LLC
P.O. Box 1421
Waynesboro, MS 39367
Phone: 601.735.5222
Fax: 601.735.5008
Email: tiebauer@att.net
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 68 of 111




                         EXHIBIT C
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 69 of 111




           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JAMES JOHNSON, JR., and                     )
ERICKA JOHNSON,                             )
                                            )
                      Plaintiffs,           )
v.                                          )
                                            )       Civil Action No.: CV-2018-902401
                                            )
ABF FREIGHT SYSTEM, INC., and               )
MARK EUGENE MASSINGILL                      )
                                            )
                      Defendants.           )


         PLAINTIFF ERICKA JOHNSON’S RESPONSES TO DEFENDANT
        ABF FREIGHT SYSTEM, INC.’S FIRST SET OF INTERROGATORIES


       COMES NOW, the Plaintiff, ERICKA JOHNSON, by and through her undersigned

counsel of record and files this her Responses to Defendant ABF Freight System Inc.’s First Set

of Interrogatories pursuant to Alabama Rules of Civil Procedure and responds as follows, to-wit:

                                    GENERAL OBJECTIONS

       The following General Objections apply to each and every one of the Interrogatories,

Requests for Production of Documents, and Requests for Admission (“Discovery Requests”)

irrespective of whether the General Objections are expressly referred to in response to the

specific request. The particular objections which are set forth herein following a response are

intended to amplify the General Objections and neither limit the applicability of any of the

General Objections nor waive any objections which may, in addition to those set forth in each

Discovery Request, be applicable to each Discovery Request.

Any Objections and Responses to the Discovery Requests (“Responses”) are based on
information presently known to Plaintiff and are given without prejudice to Plaintiff’s right to
supplement and/or amend his Objections and Responses, or present additional evidence or
contentions at a later date in accordance with the Alabama Rules of Civil Procedure, but without
affirmatively undertaking any obligations to supplement their Responses.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 70 of 111




Plaintiff objects to the Discovery Requests to the extent Defendant seeks privileged or
confidential information that is protected by the attorney-client privilege, the work product
doctrine, the joint or common defense privilege and/or otherwise immune from discovery.

Plaintiff objects to the Discovery Requests to the extent Defendants seek disclosure of
confidential, sensitive and/or proprietary business information.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information obtainable
from documents and/or information in possession, custody or control of Defendant or which may
be more readily available to Defendant from a more convenient, less burdensome and oppressive
and/or less expensive source.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information that is not
in the possession, custody or control of Plaintiff or which otherwise exceeds the scope of
permissible discovery as set forth in the Alabama Rules of Civil Procedure and/or applicable
jurisprudence.

Plaintiff objects to the Discovery Requests to the extent they are unlimited in time on grounds
the Discovery Request are overly broad, burdensome, harassing and seek information which is
irrelevant to the subject matter of the captioned litigation and not reasonably calculated to lead to
the discovery of admissible evidence.

Plaintiff objects to the Discovery Request to the extent Defendants seek information which is not
within the scope of this action on grounds the Discovery Requests are overly broad, unduly
burdensome, oppressive, and seeks information which is irrelevant to the subject matter of the
captioned litigation and not reasonably calculated to lead to the discovery of admissible
evidence.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information relating to
policies that are not at issue in the captioned litigation, on the grounds any such inquiry is overly
broad, burdensome, oppressive, and irrelevant to the subject matter of the captioned litigation
and not reasonably calculated to lead to the discovery of admissible evidence.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information protected
from disclosure under the Alabama Rules of Civil Procedure and applicable jurisprudence, or to
the extent such inquiries may be construed to impose on Plaintiff any obligations beyond those
encompassed by the Alabama Rules of Civil Procedure and applicable jurisprudence.

Plaintiff objects to the Discovery Requests to the extent Defendants seek information that is
protected from discovery by the attorney-client privilege, the work product doctrine and/or any
other applicable privilege.

Plaintiff objects to the Discovery Requests insofar as they are repetitive, redundant or
overlapping as to subject matter. As such, they are unduly burdensome, oppressive and/or
harassing.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 71 of 111




Plaintiff objects to the Discovery Requests to the extent they are overly broad. As used herein,
“overly broad” means the information requested is either irrelevant to the subject matter of the
captioned litigation as a whole, or is outside the scope of discovery permitted by the Alabama
Rules of Civil Procedure and applicable jurisprudence.

Plaintiff objects to the Discovery Requests to the extent they are burdensome and oppressive.
  As used herein, “unduly burdensome” or “burdensome and oppressive” means that the
information sought requires an unreasonable expenditure of time and resources and is of little or
no benefit to the lawsuit, such that the value of its disclosure is far outweighed by the burden of
disclosing it.

Plaintiff objects to the Discovery Requests to the extent they use words or phrases which render
them vague and ambiguous. As used herein, “vague” or “vague and ambiguous” means that a
discovery request is drafted in a manner which does not with reasonable clarity convey what
information is sought, so that Plaintiff is not able to ascertain with certainty the intended
meaning of the Discovery Request.

Plaintiff’s responses shall be made solely for this action. Any responsive statement given by
Plaintiff is subject to all objections regarding relevance, materiality, propriety, admissibility and
all other objections on any other grounds that would require excluding the statement if offered at
trial. All such objections and grounds are hereby expressly reserved and may be interposed at
the time of trial.

Plaintiff objects to the Discovery Requests to the extent he has not yet completed his
investigation into the facts of this lawsuit, nor fully participated in discovery or prepared for trial
and, therefore, reserves his right to amend, modify, or supplement his objections and any
documents requested if he learns of new information and/or discovers additional documentation.

These General Objections are incorporated by reference into each Specific Objection and/or
Response made herein or subsequently, as though fully set forth, regardless of whether any or all
of these General Objections are repeated in any Specific Objection and/or Response.
 Notwithstanding any Specific Objection or Response, Plaintiff does not waive any of the
General Objections made herein.

“Subject to the foregoing objections,” or substantial language used in the following objections,
means that Plaintiff will not search for or provide information that is subject of his Specific or
General objections unless otherwise stated in the response, and that any information provided in
response to the information or documents provided in response to the Discovery Requests or
additional areas of inquiry may not be construed as a waiver of any objection.

Plaintiff objects to each discovery request to the extent the request requires Plaintiff to make
legal conclusions or to determine whether documents have a certain legal effect in order to
determine which documents to produce. Plaintiff is not required to make those determinations.

Plaintiff objects to each discovery request to the extent the request presumes factual bases which
are untrue or contain contentions of fact or law that are contested or are argumentative or
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 72 of 111




speculative. Plaintiff intends to respond in good faith to Defendant’s requests, but such responses
are made with the express understanding that they in no way constitute an admission,
acquiescence or agreement as to the truth or validity of any of the statements contained in the
discovery requests.

       Without waiving any of the foregoing objections, and specifically subject thereto,

Plaintiff further responds as follows:

                           RESPONSES TO INTERROGATORIES

1.)    Please identify your name, address, date of birth, social security number, and all names

by which you have been known in the past.

RESPONSE TO INTERROGATORY NO. 1:

       Ericka Collins Johnson;                            Marrero, LA          ;             ; XXX-

XX-      . Mrs. Johnson was previously known as Ericka Monique Collins.

2.)    Please list all relatives living in the county in which this claim has been filed, including

their full name, residence address, place of employment, and relationship.

RESPONSE TO INTERROGATORY NO. 2:

       Plaintiff objects to this Interrogatory on the grounds that it is irrelevant and unlikely to

lead to the discovery of admissible information. Subject to and without waiving the foregoing

objections, Mrs. Johnson has an estranged sister, Kecia, who lives in Jefferson County.

3.)     Please identify each and every communication or transaction you have had with any

Defendant or employee, representative, and/or agent of any Defendant, and identify each

employee, representative, and/or agent of any Defendant with whom you have had each such

communication or transaction, and for each communication or transaction state the date when

the communication or transaction took place, as well as the substance of the communication or

transaction.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 73 of 111




RESPONSE TO INTERROGATORY NO. 3:

        None.

4.)    Please set forth fully and completely your entire medical history as it may refer to any

illness, injury, disease, condition or disability of his body, stating in your answer the nature and

extent of all treatments given therefor, the date thereof, and the names and addresses of all

doctors, hospitals, and/or any other medical facility involved.

RESPONSE TO INTERROGATORY NO. 4:

        Plaintiff objects to this Interrogatory on the grounds that it is overly broad and unduly

burdensome as it is unlimited in time and scope. Additionally, Plaintiff objects to this

Interrogatory on the grounds that it is irrelevant and unlikely to lead to the discovery of

admissible information as Mrs. Johnson is not claiming bodily injury.

5.)    Please list the name and address of any pharmacies ever used by you to fill prescription

medications.

RESPONSE TO INTERROGATORY NO. 5:

        Plaintiff objects to this Interrogatory on the grounds that it is overly broad and unduly

burdensome as it is unlimited in time and scope. Additionally, Plaintiff objects to this

Interrogatory on the grounds that it is irrelevant and unlikely to lead to the discovery of

admissible information as Mrs. Johnson is not claiming bodily injury.

6.)     Please list the name, address, and telephone number for each of your employers that for

the last ten (10) years.

RESPONSE TO INTERROGATORY NO. 6:

        Plaintiff objects to this Interrogatory on the grounds that it is irrelevant and unlikely to

lead to the discovery of admissible information as Mrs. Johnson is not claiming bodily injury.
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 74 of 111




7.)   Please state the name, address, and telephone number for each person from whom you, or

       someone acting on your behalf, has taken a written or recorded statement regarding the

       matters made the basis of this litigation.

RESPONSE TO INTERROGATORY NO. 7:

       Plaintiff is not in possession of any information responsive to this request.

8.)    Please state the name, address and telephone number of each person known to have any

       knowledge of the facts or circumstances described in the Complaint.

RESPONSE TO INTERROGATORY NO. 8:

       Plaintiff objects to this Interrogatory on the grounds that it is overly broad and unduly

       burdensome. Subject to and without waiving the foregoing objections, see below:

       James Johnson, Jr.
                               Marrero, LA
       Only to be contacted through undersigned counsel;

       Ericka Johnson
                               Marrero, LA
       Only to be contacted through undersigned counsel;

       Mark Eugene Massingill
       Unknown
       Unknown.


9.)   Please identify by name, address and telephone number each person known to Plaintiff to

       have seen, heard or known about the occurrence alleged in the Complaint, including the

       substance, within the best knowledge of Plaintiff, of all information or knowledge about

       the alleged occurrence known to each such witness.

RESPONSE TO INTERROGATORY NO. 9:

       See Response to Interrogatory No.8.
       Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 75 of 111




10.)    Please identify each and every witness, fact, document, or other source of evidence

        presently known that you have to support the contention that Defendant was driving at a

        speed that was excessive as stated in the Complaint.

RESPONSE TO INTERROGATORY NO. 10:

        Plaintiff objects to this Interrogatory on the grounds that it seeks information which may

        be protected by the work-product doctrine and/or attorney-client privilege. Additionally,

        Plaintiff objects to this Interrogatory on the grounds that it is premature as discovery is

        still in its early stages. Subject to and without waiving the foregoing objections, Mr.

        Johnson will support the contention.

11.)    Please describe in full detail how the subject accident occurred.

RESPONSE TO INTERROGATORY NO. 11:

        Mrs. Johnson was not in the vehicle when the collision occurred.

12.)   Please describe completely and in full detail any and all injuries presently known suffered

        by you as a result of the subject accident.

RESPONSE TO INTERROGATORY NO. 12:

        Plaintiff objects to this Interrogatory on the grounds that it is irrelevant and unlikely to

        lead to the discovery of admissible information as Mrs. Johnson is not claiming bodily

        injury. Subject to and without waiving the foregoing objections, Mrs. Johnson’s family

        has suffered as a result of the collision. The collision has placed financial, social, and

        marital strains on Mrs. Johnson’s family and has negatively impacted her relationship with

        her husband, Mr. Johnson. Additionally, she now has to do many of the task Mr. Johnson

        used to do but can no longer do after the collision.
       Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 76 of 111




13.)    With reference to the injuries, illnesses or disabilities referred to in the preceding

        interrogatory, please state:

                a.      The name or names and address or addresses of the person or persons who

                        treated, examined or operated on your decedent for such injuries, ailments

                        or illnesses.

RESPONSE TO INTERROGATORY NO. 13:

        Plaintiff objects to this Interrogatory on the grounds that it is vague and confusing as

Plaintiff was unaware the collision resulted in a death, thus he is unaware of any treatment

provided to a “decedent.”

14.)    Please identify each and every witness, fact, document, or other source of evidence

        presently known that you have to support the contention that Defendant negligently

        hired, retained, supervised and/or entrusted its commercial vehicle to its driver,

        Defendant Mark Massingill as stated in the Complaint.

RESPONSE TO INTERROGATORY NO. 14:

        Plaintiff objects to this Interrogatory on the grounds that it seeks information which may

be protected by the work-product doctrine and/or attorney-client privilege and seeks the mental

impressions of undersigned counsel. Additionally, Plaintiff objects to this Interrogatory on the

grounds that it is premature as discovery is still in its early stages.

15.)    Please state fully and in complete detail all that Defendants did or failed to do which in

        any way caused, or contributed to cause, the alleged occurrence in the Complaint.

RESPONSE TO INTERROGATORY NO. 15:

        Plaintiff objects to this Interrogatory on the grounds that it seeks information which may

        be protected by the work-product doctrine and/or attorney-client privilege and seeks the
       Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 77 of 111




        mental impressions of undersigned counsel. Additionally, Plaintiff objects to this

        Interrogatory on the grounds that it is premature as discovery is still in its early stages.

        Subject to and without waiving the foregoing objections, Mrs. Johnson was not in the

        vehicle at the time of the collision.

16.)    Please state and describe fully and in detail each and every act or omission presently

        known relating to fault, extent of negligence, and/or breach of the standard of care, on the

        part of each Defendant that you claim caused or contributed to cause the alleged

        occurrence in the Complaint.

RESPONSE TO INTERROGATORY NO. 16:

        See Response to Interrogatory No. 15.

17.)    Please identify each person you expect to call as an expert witness at trial and please

        indicate, as to each such person:

        a.      The subject matter on which the expert is expected to testify;

        b.      The substance of the facts and opinions to which each such person is expected to

                        testify and a summary of the grounds for each opinion.

RESPONSE TO INTERROGATORY NO. 17:

        Plaintiff objects to this Interrogatory on the grounds that it is premature as discovery is

still in its early stages and thus Plaintiff does not yet know who will be called as a witness at trial.

Subject to and without waiving the foregoing objections, Plaintiff will provide this information in

accordance with the rules of the court and any scheduling orders entered in this matter.

18.)    Please state the name, address and telephone number of each person you intend to call as

        a witness at the trial of this matter.
       Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 78 of 111




RESPONSE TO INTERROGATORY NO. 18:

Plaintiff objects to this Interrogatory on the grounds that it is premature as discovery is still in its

early stages and thus Plaintiff does not yet know who will be called as a witness at trial. Subject to

and without waiving the foregoing objections, Plaintiff will provide this information in

accordance with the rules of the court and any scheduling orders entered in this matter.

19.)    Please state whether you have received any payment or settlement from any other party

or on behalf of any other party involved in the events made the basis of this lawsuit. If you have

received such payment or settlement, please identify the source, amount and date of payment.

RESPONSE TO INTERROGATORY NO. 19:

        No.

20.)   Do you have health insurance? If so, please identify the name of each such insurer,

        including contact information and the corresponding policy number.

RESPONSE TO INTERROGATORY NO. 20:

        Plaintiff objects to this Interrogatory on the grounds that it is irrelevant and unlikely to

        lead to the discovery of admissible information as Mrs. Johnson is not claiming bodily

        injury.

21.)   Please state fully and in complete detail all that ABF Freight did or failed to do, which

        you are presently are of, that caused or contributed to cause the alleged occurrence.

RESPONSE TO INTERROGATORY NO. 21:

        See Response to Interrogatory No. 15.

22.)   If you have overheard any conversations between the Defendant(s) or the Defendant(s)’

        employees with anyone concerning your incident, please list the substance of the
       Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 79 of 111




        conversation and the time and date of the conversation. Please also provide a list of

        names of those who were present.

RESPONSE TO INTERROGATORY NO. 22:

        No.

23.)   Please list the names of any and all other lawyers or firms that may have any interest in

        the outcome of this case.

RESPONSE TO INTERROGATORY NO. 23:

        Plaintiff objects to this Interrogatory on the grounds that it is irrelevant to the subject

        litigation and unlikely to lead to the discovery of admissible information.

24.)   Have you ever applied for Social Security Disability benefits? If so, please state:

        (a)       the date of each such application;

        (b)       the location (city) of application;

        (c)       the status of the application; and

        (d)       identify any attorney(s) who represented the you in that matter.

RESPONSE TO INTERROGATORY NO. 24:

        Plaintiff objects to this Interrogatory on the grounds that it is irrelevant and unlikely to

        lead to the discovery of admissible information as Mrs. Johnson is not claiming bodily

        injury.

25.     If Ericka Johnson has ever been involved as a plaintiff or defendant in any lawsuit,

        including a bankruptcy proceeding, domestic dispute, or any litigation of any type or

        nature, please state the name of the lawsuit, the jurisdiction in which the lawsuit was

        filed, and the lawyer who represented him in the lawsuit

RESPONSE TO INTERROGATORY NO. 25:
       Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 80 of 111




Plaintiff objects to this Interrogatory on the grounds that it is overly broad and unduly

burdensome as it is unlimited in time or scope. Additionally, Plaintiff objects to this Interrogatory

on the grounds it is irrelevant to the subject litigation. Subject to and without waiving the

foregoing objections, Mrs. Johnson has not been involved in any prior litigation.

       Respectfully submitted, this the 5th day of October, 2018, A.D.

                                                              _____________________________
                                                              ERICKA JOHNSON

As to objections only:

_________________________________
ERIC TIEBAUER, ASB# 2431-E68E
The Tiebauer Law Offices, LLC
P.O. Box 1421
Waynesboro, MS 39367
Phone: 601.735.5222
Fax: 601.735.5008
Email: tiebauer@att.net


STATE OF ___________________
COUNTY OF _________________

        BEFORE ME, the undersigned officer, who is duly authorized to administer oaths,
personally appeared the undersigned affiant, who first being duly sworn on oath, deposes and
says that the answers contained in the foregoing pleading are true and correct.

                                                      ____________________________________
                                                      ERICKA JOHNSON

        SWORN TO AND SUBSCRIBED BEFORE ME on this the ____ day of October, 2018,
A.D.

                                                      ____________________________________
                                                      Notary Public

My Commission Expires: _______________
       Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 81 of 111




Plaintiff objects to this Interrogatory on the grounds that it is overly broad and unduly


burdensome as it is unlimited in time or scope. Additionally, Plaintiff objects to this Interrogatory


on the grounds it is irrelevant to the subject litigation. Subject to and without waiving the


foregoing objections, Mrs. Johnson has not been involved in any prior litigation.


        Respectfully submitted, this the 5th day of October, 2018, A.D.


                                                                9al/IUu IsJlh/imJ
                                                               ERICKA JOHNSON


As to objections only:



ERIC TIEBAUER, ASB# 2431-E68E
The Tiebauer Law Offices, LLC
P.O. Box 1421
Waynesboro, MS 39367
Phone: 601.735.5222
Fax: 601.735.5008
Email: tiebauer@att.net



STATE OF _
COUNTY OF


      BEFORE ME, the undersigned officer, who is duly authorized to administer oaths,
personally appeared the undersigned affiant, who first being duly sworn on oath, deposes and
says that the answers contained in the foregoing pleading are true and correct.



                                                      ERICKA JOHNSON


         SWORN TO AND SUBSCRIBED BEFORE ME on this the                        day of October, 2018,
A.D.




                                                         it;     iblic
                                                                   JOSHUA A. STEIN
My Commission Expires:                                              Notary Public
                                                                    Bar No. 37885
                                                                  State of Louisiana
                                                               Commission Issued for Life
      Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 82 of 111




                                CERTIFICATE OF SERVICE

        I, Eric Tiebauer, do hereby certify that I have this day, caused to be served a copy of the
above and foregoing on counsel for all parties by filing through Alafile system which has sent
notification of such filing unto the following:

       Hon. Thomas L. Oliver, II
       Hon. Howard G. Perdue, III
       Hon. Allison Carr
       100 Vestavia Parkway
       Birmingham, AL 35216
       Email: toliver@carrallison.com
              tperdue@carrallison.com

       SO CERTIFIED, this the 5th day of October, 2018, A.D.

                                                  s/Eric Tiebauer
                                              BY: ERIC TIEBAUER, ASB# 2431-E68E
ERIC TIEBAUER, ASB# 2431-E68E
The Tiebauer Law Offices, LLC
P.O. Box 1421
Waynesboro, MS 39367
Phone: 601.735.5222
Fax: 601.735.5008
Email: tiebauer@att.net
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 83 of 111




                         EXHIBIT D
                            Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 84 of 111




                                                                              PSP Detailed Report
                                                                               Federal Motor Carrier Safety Administration


                                                                                                                                                                                     No crash or inspection results found.


                                                                                                      Driver Information

Last Name                                               First Name                                           License #                                                 State


MASSINGILL                                              MARK                                                                                                           GA


                                                                                                        Crash Activity

Crash Summary (Crashes listed represent a driver's involvement in FMCSA-reportable crashes, without any determination as to responsibility.)

                                      # of Crashes:      0                        # of Crashes with Fatalities:       0                          # of Crashes with Injuries:     0                               # of Towaways:          0


                                                                                                #of Fatalities:       0                                        # of Injuries:    0                    # of Hazmat Releases:              0


Crash Details (Crashes listed represent a driver's involvement in FMCSA-reportable crashes, without any determination as to responsibility.)

          Date            DOT#                   Carrier Name                     Driver Name                     Driver Lie           State    Driver DOB    Rpt St    Report Number      Location        # Fatalities    # Injuries




                                                                                                     Inspection Activity

Inspection Summary

                               Driver Summary                                                            Vehicle Summary                                                             Hazmat Summary


Driver Inspections:                                                          0 Vehicle inspections:                                                     0 Hazmat Inspections                                                             0


Driver Out-of-service Inspections:                                           0 Vehicle Out-of-service Inspections:                                      0 Hazmat Out-of-service Inspections:                                             0


Driver Out-of-service Rate:                                                0% Vehicle Out-of-service Rate:                                             0% Hazmat Out-of-service Rate:                                               0%


Inspection Details


Carrier Info                                                             Driver Info                                                                                   Inspection Info

              Date          DOT#                Carrier Name                           Driver Name                        Driver Lie           State    Driver DOB     Rpt St   Report Number         Hazmat       Insp Level     # of
                                                                                                                                                                                                          Insp                    Viol




Violation Summary

     Violation #                                                                             Description                                                                                # of Violations          # of Out-of-service
                                                                                                                                                                                                                     Violations



The summary counts and rates do not include violations that were a result of the crash. The summary counts and rates for the co-driver only include violations that were charged to the co-driver. Summary counts and rates for
the primary driver do not include violations charged to the co-driver.




Report executed at: 6/8/2014 10:25:45 PM

MCMIS snapshot date: 05/30/2014

* Violation charged to co-driver   ** Post crash violation



For an explanation of FMCSA-reportable crashes see https://www.psp.fmcsa.dot.aov/psp/FAQ.aspx.                                                                                                                            Page 1 of 1




                                                                                                                                               ABF FREIGHT
                                                                                                                                               ABF FREIGHT SYSTEM
                                                                                                                                                           SYSTEM 000093
                                                                                                                                                                  000093
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 85 of 111




                         EXHIBIT E
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 86 of 111




                                          ABF FREIGHT SYSTEM 000114
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 87 of 111




                         EXHIBIT F
                                 Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 88 of 111

                                                                                                    :^4s7«Sil

3&£
      ifir
                               R&aft   SPsM^SlP^
                                       Sis          ill®
                                                                                                  ^-v>
                                                                                                                            §1111
  ;<»>K
                               amE
                                                    llfi£»ffli^
                                                             awaiaPS^ro^^g^85fflflE!W^S8
                                                                                                  i^        ...   .
                                                                                                                      WJ|H|
                                                                                                                      ast                      »»




           i§$ i
                                                                                                                                    g«||
 PI                                                                                                                            j
           m
 mwj&k       SfetS




 »ffJp§
 SK$
 "SlSS?/&5»:
                                     CERTIFICATE OF COMPLETION                                                                 Ism
                                                                                                                               : M&m
                                                                                                                                       PEg
                                                                                                                                                 wm

                                                                                                                                            § a
  fife              ;s <                       I certify that on October 17, 2014                                                      $
                                                                                                                                            s
  SSS&®!
  «»>»ia>                                                                                                                              P




      p
              gs



                    Is
                                                    MarkjMassingiCC                                                                              in
                                                                                                                                                 i®
                                                                                                                                                12

                                                                                                                                   im
                                           successfully completed training requirements                                                as
                                                                                                                                             HI
 mmm
 ?!
     i
  %                                         set forth in the Federal Motor Carrier Safety                                                         m

                    1:                        Regulations for entry-level driver training                                              i    5<#a»>»;
 (sIlN&MMFi
                                                                                                                                   a &

 feiSlp i                                          in accordance with 49 CFR 380.503                                               I
      usss*®®- *
  i                                                                                                                                m "
 ip^li® i                                                                                                                          laSHvm
                                       In recognition thereof, this certificate is awarded for                                                 m
 HI                                                                                                                                as
                                                                                                                                   mm
 Bl                                                     160 Hours of Training
                                                                                                                                   as
                                                                                                                                   1 0M
 MbBS
mm                                                                                                                                 im             IM
111 ?:          m                                                                                                                  a 1®
Iliill       5
                                                                                                                                   s sB®
;ig"<«>gg;:: ?:                                                                                                                        Bin

                                                                  UAFS
                          8
Wimm 5                                                                                                                                 mi
if#                       ?                                                                                                        Ml
                                                                                                                                   s •a
                      I                                           University of Arkansas - Fort Smith
  lip
  «MH»i                IS                                               Center for Business and
                                                                                                                                   M
                                                                                                                                   imM
                       >:
                          ft                                           Professional Development

II#                       a
                                                                                                                                   gSjS
                                                                                                                                       SaB
            iffl          5                                        PO Box 3649
                          »                                                                                                        nam
                                                             Fort Smith, AR 72913-3649                                             ii        mm
 tMM
  m
     $
                          s
                                                                                                                                   li
                                                                                                                                   Ii
                                                                                                                                             <**>&
                          »
                                                                                                                                   ami!
flii|| §                  °
                                           October 17, 2014                                Roy Duncan
                                                                                                                                   3 &v.
                                                                                                                                   9 ^
                                                                                                                                                  fs'.p
                                                                                                                                                  tm
  &         •V../         s                                                                                                                     itt-.

 Em
  ««•»                    I                Issued On                                        Instructor                         IP
                       ft.

      ypll »                                                                               f               /y rr rr >i             a S&J
                          %
  § ij|p                                                                                                                               «J
                                                                                           Instructor Signature
                       2
                                                                                                                                   iiM
 tor
 IM
     m
                                                                                                                                   Wmi
      WM
 §8Sl                                                                                                                                          Mm
  m


                                                                                                         ABF FREIGHT SYSTEM 000037
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 89 of 111




                         EXHIBIT G
                   Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 90 of 111

                                                                                                           0       0
                   ' ABF FREIGHT SYSTEM, INC.
                                                                      RDT
                                                                                                          *t« Employee ID u Must Be Filled In
    yJBF   might
                     SAFETY & SECURITY DEPARTMENT
                     HOT LINE: (800) 755-6486                                                                                  OR

                                                                                                      1        I       I — I III! II
                                                                                                 ^ Social Security Number Must Bo Filled In


                                                        Record of Road Test
                                        Mark E, Massingill
                                                                      Driver Name

     Stops before crossing sidewalk when coming out of                              G. COURTESY AND SAFETY
       driveway or alley                                                               Depends on others for safety                             n
     Stops clear of pedestrian crosswalks                                              Yields right-of-way for safety
                                                                                       Fails to go ahead when given right-of-way
PART 6 — OPERATING IN TRAFFIC PASSING AND TURNING
                                                                                         by others
     A. TURNING
                                                                                       Tends to crowd other drivers or force way
        Gets in proper fane well in advance                                              through traffic
        Signals well in advance                                                        Fails to allow faster traffic to pass
        Checks traffic conditions and turns only when
                                                                                       Falls to keep right and in own lane
          way is clear
                                                                                       Uses horn unnecessarily
        Does not swing wide or cut short while turning            O
                                                                                       Displays other discourtesy or improper conduct ..
     B. TRAFFIC SIGNS AND SIGNALS
                                                                              PART 7 — MISCELLANEOUS
        Does not approach signal prepared to stop
                                                                                    A. GENERAL DRIVING ABILITY AND HABITS
          If necessary
                                                                  D                    Consistently alert and attentive
        Violates traffic signal
                                                                                       Consistently aware of changing traffic conditions
        Runs yellow light                                         n
        Starts up too fast or too slow on green                                       Adjusts driving to meet changing conditions
                                                                  a                    Performs routine functions without taking
        Fails to notice or heed traffic signs
        Runs "Stop" signs
                                                                                        eyes from road                                          n
                                                                                       Checks instruments regularly while driving               n
     C. INTERSECTIONS                                                                 Take instructions and suggestions willingly

        Adjusts speed to permit stopping if necessary             O                   Adequate self-confidence in driving
        Checks for cross traffic regardless of traffic controls   O                   Nervous, apprehensive

        Yields right-of-way for safety                                                Easily angered
                                                                                      Complains too much                                    . D
     D. GRADE CROSSING
                                                                                      Personal appearance, manner, cleanliness
        Adjusts speed to conditions
                                                                                      Physical stamina
        Makes safe stop, if required
                                                                                    B. HANDLING OF FREIGHT
        Selects proper gear
                                                                                      Checks freight properly
     E. PASSING
                                                                                      Handles and loads freight properly
        Passes with insufficient clear space ahead                D                   Handles bills properly
        Passes in unsafe location: hill, curve, intersection... O                     Breaks down load as required
        Fails to signal change of lanes                           n
                                                                                    C. RULES AND REGULATIONS
        Fails to warn driver being passed
        Pulls out and back — uncertain                                                Knowledge of company rules
        Tailgates, waiting chance to pass                                             Knowledge of regulations: federal, state, local
        Blocks traffic with slow pass                                                 Knowledge of special truck routes
        Cuts in too short returning to right lane...
                                                                                    D. USE OF SPECIAL EQUIPMENT (Specify)
    F. SPEED

        Speed consistent with basic ability
        Adjusts speed properly to road, weather,
         traffic conditions, legal limits
                                                                  D          REMARKS:
        Slows down for rough roads
        Slows down In advance of curves.
          intersections, etc
        Maintains consistent speed


GENERAL PERFORMANCE:                        SATISFACTORY ®                   NEEDS TRAINING                               UNSATISFACTORY
QUALIFIED FOR: TRUCK                        TRACTOR-SEMITRAILER 0            OTHER: (Specify) Double 28'

Signature of Examiner:
                               fife-*                                                                     Date:        10/17/2014
                                             Distribution: Scan as RIP - Road Test Packet (Field)
                                                                                             ABF FREIGHT SYSTEM 000098
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 91 of 111




                         EXHIBIT H
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 92 of 111
                                                                                                       «




                                                                                                            \




                                                                                                                              I



                                                                      *    *



                         IAT    OFOT                                           C RIVER'S LICENSE NO        (STATE
                                                                                                                              I


                                                                                                                              »


                     INTRASTATE ONLY     O Yw     ®<7o                c01      n ybs                                              »
                                                                                         f

                     ADDRESS Of DRIVER




                           on -ot- 2o/y
                                                                                                                ^c>T2b

                                                                                                                              1

                                                                                                                                  :




                                                                                                                                  i


             (
                                                                                                                     "I
                 I    StGNATUUB OP MEDICAL K YAM IN 8 1?                    I^OU




                     MEDICAL RXAMlN£R'S NAME <PR1NT)
                                                                          0 MD           Chiropractor                     I
                 S Joanne Williams, MD
                                                                          D DO CH Advanced Practice Nurse
                                                                          D Physician Assistant D Other
                                                                                         NATIONAL REGISTRY NO.
                      MEDICAL EXaMINKR-S LICTiNSB OR CERTIFICATE NO/ISSUING ST ATE
                                                                                         4426BD3584
                      49417 /TN
                                                           INTRASTATE ONLY CTJL              DRIV ER S LICENSE NO. STAT
                      SIGNATVRE 07 ORrVKH
                                                                                                                    GA
                                                                Yes                Yes
                               At tC-iif
                                                           0    NO             0   No

                      ADDRESS OFDRIYKRiyTRKET/CnTVSrATH^lfl
                                                     LafayeUe, GA
                      MEDICAL CERTIFICATE KXI'DUTION:
                      7/1/2015




                                                                                               ABF FREIGHT SYSTEM 000115
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 93 of 111




                         EXHIBIT I
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 94 of 111




                                          ABF FREIGHT SYSTEM 000136
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 95 of 111




                         EXHIBIT J
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 96 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 97 of 111
              Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 98 of 111

                                                                    5                                                               6

      1                   ERICKA JOHNSON,                                1           the witness?
   2      after having been duly sworn, was examined and did             2                   (Witness Sworn In)
   3      testify as follows:                                            3   EXAMINATION BY MR. OLIVER:
   4              VIDEOGRAPHER:                                          4   Q     Would you state your full name for me?
   5                    My name is Shelley Pousson of Veritext.          5   A     Ericka Collins Johnson.
   6                 The date today is August 14th, 2019, and the        6   Q    Miss Johnson, I'm Tom Oliver. I represent the
   7                 time is approximately 1 1 :20 a.m. This             7       defendants in this matter. Have you ever given
   8              deposition is being held in Metairie,                  8       testimony before like we're doing here today?
   9              Louisiana. The caption of this case is                 9   A     No.
  10              James Johnson, Jr. and Ericka Johnson versus          10   Q     Have you ever testified in court?
  11              ABF Freight System, Incorporated and Mark             11   A     No.
  12              Eugene Massingill in the U.S. District Court          12   Q     All right. Do you understand everything you say
  13              for the Northern District of Alabama,                 13       here today is under oath?
  14             Southern Division. The name of the witness             14   A    Yes.
  15             is Ericka Johnson. At this time will                   15   Q    All right. I'm going to be asking you a series
  16             attorneys please identify themselves for the           16       of questions about this case and your
  17             record.                                                17       background, but if I ever ask a question you
  18             MR. BAER:                                              18       don't understand, just stop me and tell me, I
  19                Jason Baer on behalf of James and                   19       need you to rephrase that so you can understand
  20             Ericka Johnson.                                        20       it, all right?
  21             MR. OLIVER:                                            21   A     Okay.
  22               Tom Oliver, on behalf of Mark Eugene                 22   Q    Now, the reason for that is when we get through,
  23             Massingill and Arkansas Best.                          23       we'll have a transcript from our court reporter
  24             VIDEOGRAPHER:                                          24       and a video from our videographer, and we want
  25                   Will the Court Reporter please swear in          25       to make sure that you understood the question,


                                                                    7                                                               8

   1          and then told me the truth when you answered it,           1   Q    What was the reason for y'all's separation?
   2          all right?                                                 2   A    We just decided that it wouldn't work. Just had
   3      A    Okay.                                                     3       issues with him, you know, after his surgery,
   4      Q    All right. If you need to take a break at any             4       and everything just added to it. We just
   5          time too, you just let me know and we'll stop              5       decided, you know, amongst each other that it
   6          and take a break, okay?                                    6       just wasn't going to work.
   7      A    Okay.                                                     7   Q    And you said it started after his surgery?
   8      Q    All right. What - what's your current address?            8   A    Yes.
   9      A                        |in Gretna, Louisiana]                9   Q    Did y'all have any problems prior to his
 10       Q    And who lives there with you?                            10       surgery?
 11       A    Myself and my two children, my daughter and my           11   A    No.
 12           son.                                                      12   Q    When were you guys first married?
 13       Q    And tell me their names and ages.                        13   A    That was in 2008, April 19th.
 14       A                                                             14   Q    And where did y'all get married?
 15                                                                     15   A    At the courthouse.
 16       Q    And who's the father of|                                 16   Q    Which - which one?
 17       A    James Johnson.                                           17   A    It was Jefferson Parish. Jefferson Parish
 18       Q    And who's the father o:                                  18       courthouse.
 19       A    James Johnson.                                           19   Q    And have you been separated from Mr. Johnson any
 20       Q    Are you and Mr. Johnson married currently?               20       other time since 2008?
 21       A    Yes.                                                     21   A    No.
 22       Q    Are y'all living together?                               22   Q    You ever threatened to leave him any time
 23       A    No, we're separated.                                     23       before, or since 2008?
 24       Q    How long have you been separated?                        24   A    No.
 25       A    It's been about eleven months now.                       25   Q    Has he ever threatened to leave you before —



                                                                                                                  2 (Pages 5 to 8]

337-237-4434                                                     goDEPO                                              800-503-2274
                                                            www.godepo.com
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 99 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 100 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 101 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 102 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 103 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 104 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 105 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 106 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 107 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 108 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 109 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 110 of 111
Case 2:18-cv-01835-MHH Document 83-1 Filed 11/16/20 Page 111 of 111
